Name: Council Regulation (EU) 2017/127 of 20 January 2017 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters
 Type: Regulation
 Subject Matter: international law;  fisheries;  maritime and inland waterway transport
 Date Published: nan

 28.1.2017 EN Official Journal of the European Union L 24/1 COUNCIL REGULATION (EU) 2017/127 of 20 January 2017 fixing for 2017 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 43(3) of the Treaty provides that the Council, on a proposal from the Commission, is to adopt measures on the fixing and allocation of fishing opportunities. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (1) requires that conservation measures be adopted taking into account available scientific, technical and economic advice, including, where relevant, reports drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF) and other advisory bodies, as well as in the light of any advice received from Advisory Councils. (3) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities, including certain conditions functionally linked thereto, as appropriate. In accordance with Article 16(4) of Regulation (EU) No 1380/2013, fishing opportunities should be fixed in accordance with the objectives of the Common Fisheries Policy established in Article 2(2) of that Regulation. In accordance with Article 16(1) of that Regulation, fishing opportunities should be allocated to Member States in such a way as to ensure relative stability of fishing activities of each Member State for each fish stock or fishery. (4) The total allowable catch (TACs) should therefore be established, in line with Regulation (EU) No 1380/2013, on the basis of available scientific advice, taking into account biological and socioeconomic aspects whilst ensuring fair treatment between fishing sectors, as well as in the light of the opinions expressed during the consultation of stakeholders, in particular at the meetings of the Advisory Councils. (5) The landing obligation referred to in Article 15 of Regulation (EU) No 1380/2013 is introduced on a fishery-by-fishery basis. In the region covered by this Regulation, when a fishery falls under the landing obligation, all species in that fishery subject to catch limits should be landed. From 1 January 2017, the landing obligation applies to the species that define the fisheries. Article 16(2) of Regulation (EU) No 1380/2013 provides that, when the landing obligation in respect of a fish stock is introduced, fishing opportunities are to be fixed taking into account the change from fixing fishing opportunities that reflect landings to fixing fishing opportunities that reflect catches. On the basis of the joint recommendations submitted by the Member States and in accordance with Article 15 of Regulation (EU) No 1380/2013 the Commission adopted a number of delegated Regulations laying down specific discard plans applicable on a temporary basis for a maximum period of three years, in preparation for the full implementation of the landing obligation. (6) The fishing opportunities for stocks of species falling under the landing obligation from 1 January 2017 should compensate for former discards and be based on scientific information and advice. In order to ensure fair compensation for the fish that has been previously discarded and that will have to be landed from 1 January 2017, a top-up should be calculated according to the following methodology: the new landings figure should be calculated by subtracting from the International Council for the Exploration of the Sea (ICES) figure of total catches the amounts that will continue to be discarded during the operation of the landing obligation; subsequently a top-up applied to the TAC figure should be proportional to the change between the new calculated landings figure and the previous ICES landings figure. (7) Council Regulation (EC) No 1342/2008 (2) has been amended by Regulation (EU) 2016/2094 of the European Parliament and of the Council (3), deleting Chapter III of Regulation (EC) No 1342/2008. For this reason, and in line with Commission Delegated Regulation (EU) 2016/2250 (4), as of 1 January 2017 the landing obligation of cod will apply to catches of cod in ICES subarea IV, ICES division IIIa and Union waters of ICES division IIa, in accordance with the Articles 1 and 3 of, and the Annex to, the Commission Delegated Regulation. For this reason, fishing opportunities for the cod stock should be fixed in accordance with Article 16(2) of Regulation (EU) No 1380/2013, taking into account the amounts of fish that were discarded in the past and that now will have to be landed. (8) According to scientific advice, sea bass (Dicentrarchus labrax) in the Celtic Sea, Channel, Irish Sea and southern North Sea (ICES divisions IVb, IVc and VIIa, VIId VIIh) remains in a perilous state and the stock continues to decline. The conservation measures to prohibit fishing for sea bass should therefore be maintained in ICES divisions VIIa, VIIb, VIIc, VIIg, VIIj and VIIk, with the exception of the waters within 12 nautical miles of the baseline under the sovereignty of the United Kingdom. Spawning aggregations of sea bass should be protected with commercial catches restricted further in 2017. On the basis of social and economic impacts limited fisheries using hooks and lines should be permitted, while providing for a closure to protect spawning aggregations. Additionally, due to incidental and unavoidable by-catches of sea bass by vessels using demersal trawls and seines, such by-catches should be limited to 3 % of the weight of the total catch of marine organisms on board with a maximum of 400 kilograms per month. For the same reasons, for fixed gillnets by-catches should be limited to 250 kilograms per month. Catches of recreational fishermen from the Northern stock and, for precautionary reasons, from the stock in the Bay of Biscay should be restricted by a daily limit. (9) For some years, certain TACs for stocks of elasmobranchs (skates, sharks, rays) have been set at zero, with a linked provision establishing an obligation to immediately release accidental catches. The reason for this specific treatment is that the conservation status of those stocks is poor and, because of their high survival rates, discards will not raise fishing mortality rates for them, but are deemed as beneficial for the conservation of these species. As of 1 January 2015, however, catches of those species in pelagic fisheries have to be landed, unless they are covered by any of the derogations from the landing obligation foreseen in Article 15 of Regulation (EU) No 1380/2013. Article 15(4)(a) of that Regulation allows such derogations for species in respect of which fishing is prohibited and which are identified as such in a Union legal act adopted in the area of the Common Fisheries Policy. Therefore, it is appropriate to prohibit the fishing of those species in the areas concerned. (10) Pursuant to Article 16(4) of Regulation (EU) No 1380/2013, for stocks subject to specific multiannual plans the TACs should be established in accordance with the rules laid down in those plans. Consequently, the TACs for stocks of sole in the Western Channel, of plaice and sole in the North Sea and of bluefin tuna in the Eastern Atlantic and the Mediterranean should be established in accordance with the rules laid down in Council Regulations (EC) No 509/2007 (5), (EC) No 676/2007 (6) and (EC) No 302/2009 (7). The objective for the Southern hake stock as set out in Council Regulation (EC) No 2166/2005 (8) is to rebuild the biomass of the stocks concerned to within safe biological limits, while staying in line with the scientific data. In accordance with scientific advice, in the absence of definitive data on a target spawning stock biomass and while taking into account changes in safe biological limits, it is appropriate, in order to contribute to the achievement of the objectives of the Common Fisheries Policy as defined in Regulation (EU) No 1380/2013, to fix the TAC on the basis of maximum sustainable yield advice, as provided by ICES. (11) As regards the stock of pollack in subareas IX and X and Union waters of CECAF 34.1.1, which was previously identified as whiting, it is appropriate to allocate to Portugal, additionally, fishing opportunities not exceeding 98 tonnes. The whiting TAC in those areas should be discontinued. (12) As a result of the recent benchmark exercise, as regards the stock of herring to the west of Scotland, ICES has provided advice for the combined herring stocks in Divisions VIa, VIIb and VIIc (West of Scotland, West of Ireland). The advice covers two separate TACs (for VIaS, VIIb and VIIc on the one hand, and for Vb, VIb and VIaN on the other). According to ICES, a rebuilding plan has to be developed for these stocks. Since, according to scientific advice, the management plan for the northern stock (9) cannot be applied to the combined stocks and it is not possible to set separate fishing opportunities for these two stocks, a limited TAC is established to permit a commercially operated scientific sampling programme. (13) For stocks for which there is no sufficient or reliable data in order to provide size estimates, management measures and TAC levels should follow the precautionary approach to fisheries management as defined in Article 4(1)(8) of Regulation (EU) No 1380/2013, while taking into account stock-specific factors, including, in particular, available information on stock trends and mixed fisheries considerations. (14) Council Regulation (EC) No 847/96 (10) introduced additional conditions for year-to-year management of TACs including, under Articles 3 and 4 of that Regulation, flexibility provisions for precautionary and analytical TACs. Under Article 2 of that Regulation, when fixing the TACs, the Council is to decide to which stocks Articles 3 or 4 of that Regulation shall not apply, in particular on the basis of the biological status of the stocks. More recently, the year-to-year flexibility mechanism was introduced by Article 15(9) of Regulation (EU) No 1380/2013 for all stocks that are subject to the landing obligation. Therefore, in order to avoid excessive flexibility that would undermine the principle of rational and responsible exploitation of marine biological resources, hinder the achievement of the objectives of the CFP and deteriorate the biological status of the stocks, it should be established that Articles 3 and 4 of Regulation (EC) No 847/96 apply to analytical TACs only where the year-to-year flexibility provided for in Article 15(9) of Regulation (EU) No 1380/2013 is not used. (15) Where a TAC relating to a stock is allocated to one Member State only, it is appropriate to empower that Member State in accordance with Article 2(1) of the Treaty to determine the level of such TAC. Provisions should be made to ensure that, when fixing that TAC level, the Member State concerned acts in a manner fully consistent with the principles and rules of the Common Fisheries Policy. (16) It is necessary to establish the fishing effort ceilings for 2017 in accordance with Article 5 of Regulation (EC) No 509/2007, Article 9 of Regulation (EC) No 676/2007, and Articles 5 and 9 of Regulation (EC) No 302/2009. (17) In order to guarantee full use of fishing opportunities, it is appropriate to allow for the implementation of a flexible arrangement between some of the TAC areas where the same biological stock is concerned. It is thus appropriate in particular to allow a limited inter-area flexibility for haddock from area Vb and VIa to area IIa and IV. (18) For certain species, such as certain species of sharks, even a limited fishing activity could result in a serious risk to their conservation. Fishing opportunities for such species should therefore be fully restricted through a general prohibition on fishing those species. (19) At the 11th Conference of the Parties of the Convention on the Conservation of Migratory Species of Wild Animals, held in Quito from 3 to 9 November 2014, a number of species were added to the lists of protected species in Appendices I and II of the Convention, with effect from 8 February 2015. Therefore, it is appropriate to provide for the protection of those species with respect to Union fishing vessels fishing in all waters and non-Union fishing vessels fishing in Union waters. (20) The use of fishing opportunities available to Union fishing vessels set out in this Regulation is subject to Council Regulation (EC) No 1224/2009 (11), and in particular to Articles 33 and 34 of that Regulation, concerning the recording of catches and fishing effort and the notification of data on the exhaustion of fishing opportunities. It is therefore necessary to specify the codes to be used by Member States when sending data to the Commission relating to landings of stocks subject to this Regulation. (21) It is appropriate, following advice from the ICES, to maintain a specific system to manage sandeel and associated by-catches in Union waters of ICES divisions IIa and IIIa and ICES subarea IV. Given that the ICES scientific advice is expected to become available only in February 2017, it is appropriate to set the TAC and quotas for this stock provisionally at zero until such advice is released. (22) In accordance with the procedure provided for in the agreements or protocols on fisheries relations with Norway (12) and the Faroe Islands (13), the Union has held consultations on fishing rights with those partners. In accordance with the procedure provided for in the agreement and protocol on fisheries relations with Greenland (14), the Joint Committee has established the level of fishing opportunities available for the Union in Greenland waters in 2017. It is therefore necessary to include these fishing opportunities in this Regulation. (23) At its Annual Meeting in 2016, North-East Atlantic Fisheries Commission (NEAFC) adopted conservation measures on the two redfish stocks in the Irminger Sea. These measures should be implemented in the law of the Union. (24) At its Annual Meeting in 2016, the International Commission for the Conservation of Atlantic Tunas (ICCAT) adopted an extension of the TAC and quotas for North and South Atlantic albacore and North and South Atlantic swordfish and an extension of the TAC for yellowfin tuna. Furthermore, it also set a catch limit for North Atlantic blue shark, East Atlantic and West Atlantic sailfish, it set a TAC for Mediterranean swordfish and confirmed for 2017 TACs and quotas previously established for bluefin tuna and bigeye tuna. Concerning blue and white marlins, ICCAT confirmed for 2017 the TACs previously established and accepted the proposed payback plan proposed by the EU due to the overharvest by Spain in 2014 and 2015. As it is already the case for the stock of bluefin tuna, it is appropriate that catches in recreational fisheries of all other ICCAT stocks should be subject to the catch limits as adopted by that organisation. Furthermore, Union fishing vessels of at least 20 metre length fishing for bigeye tuna in the ICCAT Convention Area should be subject to the capacity limitations adopted by ICCAT in the ICCAT Recommendation 15-01. All these measures should be implemented in the law of the Union. (25) At its 35th Annual Meeting in 2016, the Parties to the Commission for the Conservation of Antarctic Marine Living Resources (CCAMLR) adopted catch limits for both target and by-catch species for 2016/2017 and 2017/2018. The uptake of such quota during 2016 should be considered when setting fishing opportunities for the year 2017. (26) At its Annual Meeting in 2016, the Indian Ocean Tuna Commission (IOTC) adopted catch limits for yellowfin tuna (Thunnus albacares). It also adopted a measure reducing the use of Fish Aggregating Devices (FADs) and limiting the use of supply vessels. As the activities of supply vessels and the use of FADs are an integral part of the fishing effort exerted by the purse seine fleet, the measure should be implemented in the law of the Union. (27) The Annual Meeting of the South Pacific Regional Fisheries Management Organisation (SPRFMO) will be held on 18-22 January 2017. It is appropriate that current measures in the SPRFMO Convention Area are provisionally maintained until such Annual Meeting is held. However, the stock of jack mackerel should not be targeted before a TAC is set as a result of that Annual Meeting. (28) The Inter American Tropical Tuna Commission (IATTC) failed to conclude its 90th Annual Meeting during 2016 and an Extraordinary Meeting will take place on 7-10 February 2017. It is appropriate that the current measures for yellowfin tuna, bigeye tuna and skipjack tuna in the IATTC Convention Area are provisionally maintained until the Extraordinary Meeting is held. (29) At its Annual Meeting in 2016, the South East Atlantic Fisheries Organisation (SEAFO) adopted a conservation measure for biennial TACs for Patagonian toothfish, deep sea red crab, alfonsinos and pelagic armourhead. A biennial TAC for orange roughy in Division B1 was also adopted, while the TAC for those species in the remainder of the SEAFO Convention Area was limited to one year. The currently applicable measures on allocation of fishing opportunities adopted by SEAFO should be implemented in the law of the Union. (30) At its 13th Annual Meeting, the Western and Central Pacific Fisheries Commission (WCPFC) confirmed the conservation and management measures in place. Those measures should continue to be implemented in the law of the Union. (31) At its 38th Annual Meeting in 2016, the Northwest Atlantic Fisheries Organisation (NAFO) adopted a number of fishing opportunities for 2017 of certain stocks in Subareas 1-4 of the NAFO Convention Area. Those measures should be implemented in the law of the Union. (32) At its 40th Annual Meeting in 2016, the General Fisheries Commission for the Mediterranean (GFCM) adopted catch and effort limits for certain small pelagic stocks for the years 2017 and 2018 in the geographical subareas 17 and 18 (Adriatic Sea) of the GFCM Agreement Area. Those measures should be implemented in the law of the Union. The maximum catch limits established in Annex IL are fixed exclusively for one year and without prejudice to any other measures adopted in the future and any possible allocation scheme between Member States. (33) Taking into account the particularities of the Slovenian fleet, their marginal impact on the stocks of small pelagic species it is appropriate to preserve the existing fishing patterns and to ensure access of the Slovenian fleet to a minimum quantity of small pelagic species. (34) Certain international measures which create or restrict fishing opportunities for the Union are adopted by the relevant Regional Fisheries Management Organisations (RFMOs) at the end of the year and become applicable before the entry into force of this Regulation. It is therefore necessary for the provisions that implement such measures in the law of the Union to apply retroactively. In particular, since the fishing season in CCAMLR Convention Area runs from 1 December to 30 November, and thus certain fishing opportunities or prohibitions in the CCAMLR Convention Area are laid down for a period of time starting from 1 December 2016, it is appropriate that the relevant provisions of this Regulation apply from that date. Such retroactive application does not prejudice the principle of legitimate expectations as CCAMLR members are forbidden to fish in the CCAMLR Convention Area without authorisation. (35) As regards the fishing opportunities for snow crab around the area of Svalbard, the Treaty of Paris of 1920 grants an equal and non-discriminatory access to resources for all parties to that Treaty, including with respect to fishing. The Union's view of this access as regards fishing for snow crab on the continental shelf around Svalbard has been set out in a note verbale to Norway dated 25 October 2016, in respect of a Norwegian regulation of the fishing for snow crab on its continental shelf, which in the Union's view disregards the specific provisions of the Treaty of Paris and in particular those laid down in Articles 2 and 3 thereof. In order to ensure that the exploitation of snow crab within the area of Svalbard is made consistent with such non-discriminatory management rules as may be set out by Norway, which enjoys sovereignty and jurisdiction in the area within the limits of the said Treaty, it is appropriate to fix the number of vessels that are authorised to conduct such fishery. The allocation of such fishing opportunities among Member States is limited to 2017. It is recalled that primary responsibility for ensuring compliance with applicable law lies with the flag Member States. (36) In accordance with the declaration by the Union addressed to the Bolivarian Republic of Venezuela on the granting of fishing opportunities in EU waters to fishing vessels flying the flag of Bolivarian Republic of Venezuela in the exclusive economic zone off the coast of French Guiana (15), it is necessary to fix the fishing opportunities for snapper available to Venezuela in Union waters. (37) Given that certain provisions are to be applied on a continuous basis, and in order to avoid legal uncertainty during the period between the end of 2017 and the date of entry into force of the Regulation fixing the fishing opportunities for 2018, it is appropriate that the provisions concerning prohibitions and closed seasons continue to apply at the beginning of 2018, until the entry into force of the Regulation fixing the fishing opportunities for 2018. (38) In order to ensure uniform conditions for granting an individual Member State an authorisation to benefit from the system of managing its fishing effort allocations in accordance with a kilowatt days system, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (16). (39) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission relating to the granting of additional days at sea for permanent cessation of fishing activities and for enhanced scientific observer coverage as well as to establish the formats of spreadsheet for the collection and transmission of information concerning transfer of days at sea between fishing vessels flying the flag of a Member State. (40) In order to avoid the interruption of fishing activities and to ensure the livelihood of the fishermen of the Union, this Regulation should apply from 1 January 2017, except for the provisions concerning fishing effort limits, which should apply from 1 February 2017, and certain provisions in particular regions, which should have a specific date of application. For reasons of urgency, this Regulation should enter into force immediately after its publication. (41) Fishing opportunities should be used in full compliance with the applicable law of the Union, HAS ADOPTED THIS REGULATION: TITLE I GENERAL PROVISIONS Article 1 Subject matter 1. This Regulation fixes the fishing opportunities available in Union waters and, to Union fishing vessels, in certain non-Union waters for certain fish stocks and groups of fish stocks. 2. The fishing opportunities referred to in paragraph 1 include: (a) catch limits for the year 2017 and, where specified in this Regulation, for the year 2018; (b) fishing effort limits for the period from 1 February 2017 to 31 January 2018, except where other periods are established for effort limits in Articles 25 and 26 and Annex IIE; (c) fishing opportunities for the period from 1 December 2016 to 30 November 2017 for certain stocks in the CCAMLR Convention Area; (d) fishing opportunities for certain stocks in the IATTC Convention Area set out in Article 27 for the periods in 2017 and 2018 specified in that provision. Article 2 Scope 1. This Regulation shall apply to the following vessels: (a) Union fishing vessels; (b) third-country vessels in Union waters. 2. This Regulation shall also apply to recreational fisheries where they are expressly referred to in the relevant provisions. Article 3 Definitions For the purposes of this Regulation, the definitions referred to in Article 4 of Regulation (EU) No 1380/2013 apply. In addition, the following definitions shall apply: (a) third-country vessel means a fishing vessel flying the flag of, and registered in, a third country; (b) recreational fisheries means non-commercial fishing activities exploiting marine biological resources such as for recreation, tourism or sport; (c) international waters means waters falling outside the sovereignty or jurisdiction of any State; (d) total allowable catch (TAC) means: (i) in fisheries subject to the landing obligation referred to in Article 15 of Regulation (EU) No 1380/2013, the quantity of fish that can be caught from each stock each year; (ii) in all other fisheries, the quantity of fish that can be landed from each stock each year; (e) quota means a proportion of the TAC allocated to the Union, a Member State or a third country; (f) analytical assessments means quantitative evaluations of trends in a given stock, based on data about the stock's biology and exploitation, which scientific review has indicated to be of sufficient quality to provide scientific advice on options for future catches; (g) mesh size means the mesh size of fishing nets as determined in accordance with Commission Regulation (EC) No 517/2008 (17); (h) Union fishing fleet register means the register set up by the Commission in accordance with Article 24(3) of Regulation (EU) No 1380/2013; (i) fishing logbook means the logbook referred to in Article 14 of Regulation (EC) No 1224/2009. Article 4 Fishing zones For the purposes of this Regulation the following zone definitions shall apply: (a) ICES (International Council for the Exploration of the Sea) zones are the geographical areas specified in Annex III to Regulation (EC) No 218/2009 (18); (b) Skagerrak means the geographical area bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast; (c) Kattegat means the geographical area bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from HasenÃ ¸re to Gnibens Spids, from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen; (d) Functional Unit 16 of ICES subarea VII means the geographical area bounded by rhumb lines sequentially joining the following positions:  53 ° 30 ² N 15 ° 00 ² W,  53 ° 30 ² N 11 ° 00 ² W,  51 ° 30 ² N 11 ° 00 ² W,  51 ° 30 ² N 13 ° 00 ² W,  51 ° 00 ² N 13 ° 00 ² W,  51 ° 00 ² N 15 ° 00 ² W,  53 ° 30 ² N 15 ° 00 ² W; (e) Functional Unit 26 of ICES division IXa means the geographical area bounded by rhumb lines sequentially joining the following positions:  43 ° 00 ² N 8 ° 00 ² W,  43 ° 00 ² N 10 ° 00 ² W,  42 ° 00 ² N 10 ° 00 ² W,  42 ° 00 ² N 8 ° 00 ² W; (f) Functional Unit 27 of ICES division IXa means the geographical area bounded by rhumb lines sequentially joining the following positions:  42 ° 00 ² N 8 ° 00 ² W,  42 ° 00 ² N 10 ° 00 ² W,  38 ° 30 ² N 10 ° 00 ² W,  38 ° 30 ² N 9 ° 00 ² W,  40 ° 00 ² N 9 ° 00 ² W,  40 ° 00 ² N 8 ° 00 ² W; (g) Gulf of CÃ ¡diz means the geographical area of ICES division IXa east of longitude 7 ° 23 ² 48 ³ W; (h) CECAF (Committee for Eastern Central Atlantic Fisheries) areas are the geographical areas specified in Annex II to Regulation (EC) No 216/2009 of the European Parliament and of the Council (19); (i) NAFO (Northwest Atlantic Fisheries Organisation) areas are the geographical areas specified in Annex III to Regulation (EC) No 217/2009 of the European Parliament and of the Council (20); (j) SEAFO (South East Atlantic Fisheries Organisation) Convention Area is the geographical area defined in the Convention on the Conservation and Management of Fishery Resources in the South-East Atlantic Ocean (21); (k) ICCAT (International Commission for the Conservation of Atlantic Tunas) Convention Area is the geographical area defined in the International Convention for the Conservation of Atlantic Tunas (22); (l) CCAMLR (Commission for the Conservation of Antarctic Marine Living Resources) Convention Area is the geographical area defined in point (a) of Article 2 of Council Regulation (EC) No 601/2004 (23); (m) IATTC (Inter  American Tropical Tuna Commission) Convention Area is the geographical area defined in the Convention for the Strengthening of the Inter-American Tropical Tuna Commission established by the 1949 Convention between the United States of America and the Republic of Costa Rica (24); (n) IOTC (Indian Ocean Tuna Commission) Area of Competence is the geographical area defined in the Agreement for the establishment of the Indian Ocean Tuna Commission (25); (o) SPRFMO (South Pacific Regional Fisheries Management Organisation) Convention Area is the high seas geographical area south of 10 ° N, north of the CCAMLR Convention Area, east of the SIOFA Convention Area as defined in the Southern Indian Ocean Fisheries Agreement (26), and west of the areas of fisheries jurisdictions of South American States; (p) WCPFC (Western and Central Pacific Fisheries Commission) Convention Area is the geographical area defined in the Convention on the Conservation and Management of Highly Migratory Fish Stocks in the Western and Central Pacific Ocean (27); (q) GFCM (General Fisheries Commission for the Mediterranean) geographical subareas are the areas defined in Annex I to Regulation (EU) No 1343/2011 of the European Parliament and of the Council (28). (r) high seas of the Bering Sea is the geographical area of the high seas of the Bering Sea beyond 200 nautical miles from the baselines from which the breadth of the territorial sea of the coastal States of the Bering Sea is measured; (s) overlap area between IATTC and WCPFC is the geographical area defined by the following limits:  longitude 150 ° W,  longitude 130 ° W,  latitude 4 ° S,  latitude 50 ° S. TITLE II FISHING OPPORTUNITIES FOR UNION FISHING VESSELS CHAPTER I General provisions Article 5 TACs and allocations 1. The TACs for Union fishing vessels in Union waters or certain non-Union waters and the allocation of such TACs among Member States, and the conditions functionally linked thereto, where appropriate, are set out in Annex I. 2. Union fishing vessels shall be authorised to make catches, within the TACs set out in Annex I, in waters falling within the fisheries jurisdiction of the Faroe Islands, Greenland and Norway, and the fishing zone around Jan Mayen, subject to the condition set out in Article 14 of, and Annex III to, this Regulation and in Council Regulation (EC) No 1006/2008 (29) and its implementing provisions. Article 6 TACs to be determined by Member States 1. The TACs for certain fish stocks shall be determined by the Member State concerned. Those stocks are identified in Annex I. 2. The TACs to be determined by a Member State shall: (a) be consistent with the principles and rules of the Common Fisheries Policy, in particular the principle of sustainable exploitation of the stock; and (b) result: (i) if analytical assessments are available, in the exploitation of the stock consistent with maximum sustainable yield from 2017 onwards, with as high a probability as possible; (ii) if analytical assessments are unavailable or incomplete, in the exploitation of the stock consistent with the precautionary approach to fisheries management. 3. By 15 March 2017, each Member State concerned shall submit the following information to the Commission: (a) the TACs adopted; (b) the data collected and assessed by the Member State concerned on which the TACs adopted are based; (c) details on how the TACs adopted comply with paragraph 2. Article 7 Conditions for landing catches and by-catches 1. Catches that are not subject to the landing obligation established in Article 15 of Regulation (EU) No 1380/2013 shall be retained on board or landed only if they: (a) have been taken by vessels flying the flag of a Member State having a quota and that quota has not been exhausted; or (b) consist of a share in a Union quota which has not been allocated by quota among Member States, and that Union quota has not been exhausted. 2. The stocks of non-target species within safe biological limits referred to in Article 15(8) of Regulation (EU) No 1380/2013 are identified in Annex I to this Regulation for the purposes of the derogation from the obligation to count catches against the relevant quotas provided for in that Article. Article 8 Fishing effort limits For the periods referred to in Article 1(2)(b), the following fishing effort measures shall apply: (a) Annex IIA for the management of plaice and sole stocks in ICES subarea IV; (b) Annex IIB for the recovery of hake and Norway lobster in ICES divisions VIIIc and IXa, with the exception of the Gulf of CÃ ¡diz; (c) Annex IIC for the management of the sole stock in ICES division VIIe. Article 9 Measures on Sea bass fisheries 1. It shall be prohibited for Union fishing vessels to fish for sea bass in ICES divisions VIIb, VIIc, VIIj and VIIk, as well as in the waters of ICES divisions VIIa and VIIg that are more than 12 nautical miles from the baseline under the sovereignty of the United Kingdom. It shall be prohibited for Union fishing vessels to retain on board, tranship, relocate or land sea bass caught in that area. 2. It shall be prohibited for Union fishing vessels as well as for any commercial fisheries from shore to fish for sea bass and to retain on board, relocate, tranship or land sea bass caught in the following areas: (a) ICES divisions IVb, IVc, VIId, VIIe, VIIf and VIIh; (b) waters within 12 nautical miles from baseline under the sovereignty of the United Kingdom in ICES divisions VIIa and VIIg. By derogation from the first subparagraph, the following measures shall apply regarding sea bass in the areas referred to in that subparagraph: (a) a Union fishing vessel deploying demersal trawls and seines (30) may retain on board unavoidable by-catches of sea bass that do not exceed 3 % of the weight of the total catches of marine organisms on board in any single day. The catches of sea bass retained on board by a Union fishing vessel on the basis of this derogation may not exceed 400 kilograms per month; (b) in January 2017 and from 1 April to 31 December 2017, Union fishing vessels using hooks and lines (31), may fish for sea bass and retain on board, relocate, tranship or land sea bass caught in that area not exceeding 10 tonnes per vessel per year; (c) Union fishing vessels using fixed gillnets (32) may retain on board unavoidable by-catches of sea bass not exceeding 250 kilograms per month. The above derogations shall apply to Union fishing vessels that have recorded catches of sea bass over the period from 1 July 2015 to 30 September 2016: in point (b) with recorded catches using hooks and lines, and in point (c) with recorded catches using fixed gillnets. 3. The catch limits set in paragraph 2 shall not be transferable between vessels. Member States shall report to the Commission catches of sea bass per type of gear not later than 20 days after the end of each month. 4. From 1 January to 30 June 2017 in recreational fisheries in ICES divisions IVb, IVc, VIIa and from VIId to VIIh, only catch-and-release fishing for sea bass, including from shore, shall be allowed. During this period, it shall be prohibited to retain on board, relocate, tranship or land sea bass caught in that area. 5. In recreational fisheries, including from shore, not more than one specimen of sea bass may be retained per fisherman per day during the following periods and in the following areas: (a) from 1 July to 31 December 2017 in ICES divisions IVb, IVc, VIIa and from VIId to VIIh; (b) from 1 January to 31 December 2017 in ICES divisions VIIj and VIIk. 6. From 1 January to 31 December 2017 in recreational fisheries in ICES divisions VIIIa and VIIIb, a maximum of five fish per fisherman may be retained each day. Article 10 Special provisions on allocations of fishing opportunities 1. The allocation of fishing opportunities among Member States as set out in this Regulation shall be without prejudice to: (a) exchanges made pursuant to Article 16(8) of Regulation (EU) No 1380/2013; (b) deductions and reallocations made pursuant to Article 37 of Regulation (EC) No 1224/2009; (c) reallocations made pursuant to Article 10(4) of Regulation (EC) No 1006/2008; (d) additional landings allowed under Article 3 of Regulation (EC) No 847/96 and Article 15(9) of Regulation (EU) No 1380/2013; (e) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96 and Article 15(9) of Regulation (EU) No 1380/2013; (f) deductions made pursuant to Articles 105, 106 and 107 of Regulation (EC) No 1224/2009; (g) quota transfers and exchanges pursuant to Article 15 of this Regulation. 2. Stocks which are subject to precautionary or analytical TACs are identified in Annex I to this Regulation for the purposes of the year-to-year management of TACs and quotas provided for in Regulation (EC) No 847/96. 3. Except where otherwise specified in Annex I to this Regulation, Article 3 of Regulation (EC) No 847/96 shall apply to stocks subject to a precautionary TAC and Article 3(2) and (3) and Article 4 of that Regulation shall apply to stocks subject to an analytical TAC. 4. Articles 3 and 4 of Regulation (EC) No 847/96 shall not apply where a Member State uses the year-to-year flexibility provided for in Article 15(9) of Regulation (EU) No 1380/2013. Article 11 Closed fishing seasons 1. It shall be prohibited to fish or retain on board any of the following species in the Porcupine Bank during the period from 1 May to 31 May 2017: cod, megrims, anglerfish, haddock, whiting, hake, Norway lobster, plaice, pollack, saithe, skates and rays, common sole, tusk, blue ling, ling and picked dogfish. For the purposes of this paragraph, the Porcupine Bank shall comprise the geographical area bounded by rhumb lines sequentially joining the following positions: Point Latitude Longitude 1 52 ° 27 ² N 12 ° 19 ² W 2 52 ° 40 ² N 12 ° 30 ² W 3 52 ° 47 ² N 12 ° 39,600 ² W 4 52 ° 47 ² N 12 ° 56 ² W 5 52 ° 13.5 ² N 13 ° 53,830 ² W 6 51 ° 22 ² N 14 ° 24 ² W 7 51 ° 22 ² N 14 ° 03 ² W 8 52 ° 10 ² N 13 ° 25 ² W 9 52 ° 32 ² N 13 ° 07,500 ² W 10 52 ° 43 ² N 12 ° 55 ² W 11 52 ° 43 ² N 12 ° 43 ² W 12 52 ° 38,800 ² N 12 ° 37 ² W 13 52 ° 27 ² N 12 ° 23 ² W 14 52 ° 27 ² N 12 ° 19 ² W By way of derogation from the first subparagraph, transit through the Porcupine Bank while carrying on board the species referred to in that paragraph, shall be permitted in accordance with Article 50(3), (4) and (5) of Regulation (EC) No 1224/2009. 2. Commercial fishing for sandeel with demersal trawl, seine or similar towed gears with a mesh size of less than 16 millimetres shall be prohibited in ICES divisions IIa, IIIa and ICES subarea IV from 1 January to 31 March 2017 and from 1 August to 31 December 2017. The prohibition set out in the first subparagraph shall also apply to third-country vessels authorised to fish for sandeel and associated by-catches in Union waters of ICES subarea IV. Article 12 Prohibitions 1. It shall be prohibited for Union fishing vessels to fish for, to retain on board, to tranship or to land the following species: (a) starry ray (Amblyraja radiata) in Union waters of ICES divisions IIa, IIIa and VIId and ICES subarea IV; (b) white shark (Carcharodon carcharias) in all waters; (c) leafscale gulper shark (Centrophorus squamosus) in Union waters of ICES division IIa and subarea IV and in Union and international waters of ICES subareas I and XIV; (d) Portuguese dogfish (Centroscymnus coelolepis) in Union waters of ICES division IIa and subarea IV and in Union and international waters of ICES subareas I and XIV; (e) basking shark (Cetorhinus maximus) in all waters; (f) kitefin shark (Dalatias licha) in Union waters of ICES division IIa and subarea IV and in Union and international waters of ICES subareas I and XIV; (g) birdbeak dogfish (Deania calcea) in Union waters of ICES division IIa and subarea IV and in Union and international waters of ICES subareas I and XIV; (h) common skate (Dipturus batis) complex (Dipturus cf. flossada and Dipturus cf. intermedia) in Union waters of ICES division IIa and ICES subareas III, IV, VI, VII, VIII, IX and X; (i) great lanternshark (Etmopterus princeps) in Union waters of ICES division IIa and subarea IV and in Union and international waters of ICES subareas I and XIV; (j) smooth lanternshark (Etmopterus pusillus) in Union waters of ICES division IIa and subarea IV and in Union and international waters of ICES subareas I, V, VI, VII, VIII, XII and XIV; (k) tope shark (Galeorhinus galeus) when taken with longlines in Union waters of ICES division IIa and subarea IV and in Union and international waters of ICES subareas I, V, VI, VII, VIII, XII and XIV; (l) porbeagle (Lamna nasus) in all waters; (m) reef manta ray (Manta alfredi) in all waters; (n) giant manta ray (Manta birostris) in all waters; (o) the following species of Mobula rays in all waters: (i) devil fish (Mobula mobular); (ii) lesser Guinean devil ray (Mobula rochebrunei); (iii) spinetail mobula (Mobula japanica); (iv) smoothtail mobula (Mobula thurstoni); (v) longhorned mobula (Mobula eregoodootenkee); (vi) Munk's devil ray (Mobula munkiana); (vii) Chilean devil ray (Mobula tarapacana); (viii) shortfin devil ray (Mobula kuhlii); (ix) lesser devil ray (Mobula hypostoma); (p) the following species of sawfish (Pristidae) in all waters: (i) narrow sawfish (Anoxypristis cuspidata); (ii) dwarf sawfish (Pristis clavata); (iii) smalltooth sawfish (Pristis pectinata); (iv) largetooth sawfish (Pristis pristis); (v) green sawfish (Pristis zijsron); (q) thornback ray (Raja clavata) in Union waters of ICES division IIIa; (r) Norwegian skate (Dipturus nidarosiensis) in Union waters of ICES divisions VIa, VIb, VIIa, VIIb, VIIc, VIIe, VIIf, VIIg, VIIh and VIIk; (s) undulate ray (Raja undulata) in Union waters of ICES subareas VI and X; (t) white skate (Rostroraja alba) in Union waters of ICES subareas VI, VII, VIII, IX and X; (u) guitarfishes (Rhinobatidae) in Union waters of ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X and XII; (v) picked dogfish (Squalus acanthias) in Union waters, with the exception of avoidance programmes as set out in Annex IA; (w) angel shark (Squatina squatina) in Union waters. 2. When accidentally caught, species referred to in paragraph 1 shall not be harmed. Specimens shall be promptly released. Article 13 Data transmission When, pursuant to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States submit to the Commission data relating to landings of quantities of stocks caught, they shall use the stock codes set out in Annex I to this Regulation. CHAPTER II Fishing authorisations in third-country waters Article 14 Fishing authorisations 1. The maximum number of fishing authorisations for Union fishing vessels fishing in waters of a third country is set out in Annex III. 2. Where one Member State transfers quota to another Member State (swap) in the fishing areas set out in Annex III to this Regulation on the basis of Article 16(8) of Regulation (EU) No 1380/2013, the transfer shall include an appropriate transfer of fishing authorisations and shall be notified to the Commission. However, the total number of fishing authorisations for each fishing area, as set out in Annex III to this Regulation, shall not be exceeded. CHAPTER III Fishing opportunities in waters of regional fisheries management organisations Article 15 Quota transfers and exchanges 1. Where, under the rules of a regional fisheries management organisation (RFMO), quota transfers or exchanges between the Contracting Parties to the RFMO are permitted, a Member State (the Member State concerned) may discuss with a Contracting Party to the RFMO and, as appropriate, establish a possible outline of an intended quota transfer or exchange. 2. Upon notification to the Commission by the Member State concerned, the Commission may endorse the outline of the intended quota transfer or exchange that the Member State has discussed with the relevant Contracting Party to the RFMO. Thereupon, the Commission shall express, without undue delay, the consent to be bound by such quota transfer or exchange with the relevant Contracting Party to the RFMO. The Commission shall notify the secretariat of the RFMO of the agreed quota transfer or exchange in accordance with the rules of that organisation. 3. The Commission shall inform the Member States of the agreed quota transfer or exchange. 4. The fishing opportunities received from or transferred to the relevant Contracting Party to the RFMO under the quota transfer or exchange shall be deemed to be quotas allocated to, or deducted from, the allocation of the Member State concerned, as of the moment that the quota transfer or exchange takes effect in accordance with the terms of the agreement reached with the relevant Contracting Party to the RFMO or in accordance with the rules of the relevant RFMO, as appropriate. Such allocation shall not change the existing distribution key for the purpose of allocating fishing opportunities among Member States in accordance with the principle of relative stability of fishing activities. 5. This Article shall apply until 31 January 2018 for quota transfers from a RFMO Contracting Party to the Union and their subsequent allocation to Member States. Section 1 ICCAT Convention Area Article 16 Fishing, farming and fattening capacity limitations 1. The number of Union bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic shall be limited as set out in point 1 of Annex IV. 2. The number of Union coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean shall be limited as set out in point 2 of Annex IV. 3. The number of Union fishing vessels fishing for bluefin tuna in the Adriatic Sea for farming purposes authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm shall be limited as set out in point 3 of Annex IV. 4. The number and total capacity in gross tonnage of fishing vessels authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean shall be limited as set out in point 4 of Annex IV. 5. The number of traps engaged in the eastern Atlantic and Mediterranean bluefin tuna fishery shall be limited as set out in point 5 of Annex IV. 6. The bluefin tuna farming capacity, the fattening capacity and the maximum input of wild caught bluefin tuna allocated to the farms in the eastern Atlantic and Mediterranean shall be limited as set out in point 6 of Annex IV. 7. The maximum number of Union fishing vessels of at least 20 metres length that fish for bigeye tuna in the ICCAT Convention Area shall be limited as set out in point 7 of Annex IV. Article 17 Recreational fisheries Where appropriate, Member States shall allocate a specific share for recreational fisheries from their quotas allocated in Annex ID. Article 18 Sharks 1. Retaining on board, transhipping or landing any part or whole carcass of bigeye thresher sharks (Alopias superciliosus) in any fishery shall be prohibited. 2. It shall be prohibited to undertake a directed fishery for species of thresher sharks of the Alopias genus. 3. Retaining on board, transhipping or landing any part or whole carcass of hammerhead sharks of the Sphyrnidae family (except for the Sphyrna tiburo) in association with fisheries in the ICCAT Convention Area shall be prohibited. 4. Retaining on board, transhipping or landing any part or whole carcass of oceanic whitetip sharks (Carcharhinus longimanus) taken in any fishery shall be prohibited. 5. Retaining on board silky sharks (Carcharhinus falciformis) taken in any fishery shall be prohibited. Section 2 CCAMLR Convention Area Article 19 Prohibitions and catch limitations 1. Direct fishing of the species set out in Part A of Annex V, shall be prohibited in the zones and during the periods set out therein. 2. For exploratory fisheries, the TACs and by-catch limits set out in Part B of Annex V, shall apply in the subareas set out therein. Article 20 Exploratory fisheries 1. Member States may participate in longline exploratory fisheries for toothfish (Dissostichus spp.) in FAO subareas 88.1 and 88.2 as well as in divisions 58.4.1, 58.4.2 and 58.4.3a outside areas of national jurisdiction in 2017. If a Member State intends to participate in such fisheries, it shall notify the CCAMLR Secretariat in accordance with Articles 7 and 7a of Regulation (EC) No 601/2004 and in any case no later than 1 June 2017. 2. With regard to FAO subareas 88.1 and 88.2 as well as divisions 58.4.1, 58.4.2 and 58.4.3a, TACs and by-catch limits per subarea and division, and their distribution among Small Scale Research Units (SSRUs) within each of them, shall be as set out in Part B of Annex V. Fishing in any SSRU shall cease when the reported catch reaches the specified TAC, and the SSRU shall be closed to fishing for the remainder of the season. 3. Fishing shall take place over as large a geographical and bathymetric range as possible to obtain the information necessary to determine fishery potential and to avoid over-concentration of catch and fishing effort. However, fishing in FAO subareas 88.1 and 88.2 as well as in divisions 58.4.1, 58.4.2 and 58.4.3a shall be prohibited in depths less than 550 metres. Article 21 Krill fishery during the 2017/2018 fishing season 1. If a Member State intends to fish for krill (Euphausia superba) in the CCAMLR Convention Area during the 2017/2018 fishing season, it shall notify the Commission, no later than 1 May 2017, using the format laid down in Part C of Annex V to this Regulation of its intention to fish for krill. On the basis of the information provided by Member States, the Commission shall submit the notifications to the CCAMLR Secretariat no later than 30 May 2017. 2. The notification referred to in paragraph 1 of this Article shall include the information provided for in Article 3 of Regulation (EC) No 601/2004 for each vessel to be authorised by the Member State to participate in the krill fishery. 3. A Member State intending to fish for krill in the CCAMLR Convention Area shall notify its intention to do so only in respect of authorised vessels either flying its flag at the time of the notification or flying the flag of another CCAMLR member that are expected, at the time the fishery takes place, to be flying the flag of that Member State. 4. Member States shall be entitled to authorise participation in a krill fishery by vessels other than those notified to CCAMLR Secretariat in accordance with paragraphs 1, 2 and 3 of this Article, if an authorised vessel is prevented from participation due to legitimate operational reasons or force majeure. In such circumstances the Member States concerned shall immediately inform the CCAMLR Secretariat and the Commission, providing: (a) full details of the intended replacement vessel(s), including information provided for in Article 3 of Regulation (EC) No 601/2004; (b) a comprehensive account of the reasons justifying the replacement and any relevant supporting evidence or references. 5. Member States shall not authorise a vessel on any CCAMLR illegal, unreported and unregulated (IUU) Vessel List to participate in krill fisheries. Section 3 IOTC Area of Competence Article 22 Limitation of fishing capacity of vessels fishing in the IOTC Area of Competence 1. The maximum number of Union fishing vessels fishing for tropical tunas in the IOTC Area of Competence and the corresponding capacity in gross tonnage shall be as set out in point 1 of Annex VI. 2. The maximum number of Union fishing vessels fishing for swordfish (Xiphias gladius) and albacore (Thunnus alalunga) in the IOTC Area of Competence and the corresponding capacity in gross tonnage shall be as set out in point 2 of Annex VI. 3. Member States may re-allocate vessels assigned to one of the two fisheries referred to in paragraphs 1 and 2 to the other fishery, provided that they can demonstrate to the Commission that this change does not lead to an increase of fishing effort on the fish stocks involved. 4. Member States shall ensure that, where there is a proposed transfer of capacity to their fleet, vessels to be transferred are on the IOTC Record of Vessels or on the record of vessels of other tuna regional fisheries organisations. Furthermore, no vessels featuring on the list of vessels engaged in IUU fishing activities of any RFMO may be transferred. 5. Member States may only increase their fishing capacity beyond the ceilings referred to in paragraphs 1 and 2 within the limits set out in the development plans submitted to the IOTC. Article 23 Drifting fish aggregating devices (FADs) and supply vessels 1. A purse seine vessel shall not deploy more than 425 active drifting FADs at any one time. 2. The number of Union supply vessels shall not exceed half of the Union purse-seine vessels. For the purposes of this paragraph, the number of Union supply vessels and Union purse-seine vessels shall be established on the basis of the IOTC register of active vessels. Article 24 Sharks 1. Retaining on board, transhipping or landing any part or whole carcass of thresher sharks of all the species of the Alopiidae family in any fishery shall be prohibited. 2. Retaining on board, transshipping or landing any part or whole carcass of oceanic whitetip sharks (Carcharhinus longimanus) in any fishery shall be prohibited, except for vessels under 24 metres overall length engaged solely in fishing operations within the Exclusive Economic Zone (EEZ) of the Member State whose flag they fly, and provided that their catch is destined solely for local consumption. 3. When accidentally caught, species referred to in paragraph 1 and 2 shall not be harmed. Specimens shall be promptly released. Section 4 SPRFMO Convention Area Article 25 Pelagic fisheries 1. Only Member States having actively exercised pelagic fisheries activities in the SPRFMO Convention Area in 2007, 2008 or 2009 may fish for pelagic stocks in that area in accordance with the TACs set out in Annex IJ. 2. Member States referred to in paragraph 1 shall limit the total level of gross tonnage of vessels flying their flag and fishing for pelagic stocks in 2017 to the total Union level of 78 600 gross tonnage in that area. 3. The fishing opportunities set out in Annex IJ may only be used under the condition that Member States send to the Commission the list of vessels actively fishing or engaged in transhipment in the SPRFMO Convention Area, records from vessel monitoring systems, monthly catch reports and, where available, port calls at the latest by the fifth day of the following month, in order to communicate this information to the SPRFMO Secretariat. Article 26 Bottom fisheries 1. Member States shall limit their bottom fishing catch or effort in 2017 in the SPRFMO Convention Area to those parts of the Convention Area where bottom fishing has occurred from 1 January 2002 to 31 December 2006 and to a level that does not exceed the annual average levels of catches or effort parameters in that period. They may fish beyond the track record only if SPRFMO endorses their plan to fish beyond the track record. 2. Member States without a track record in bottom fishing catch or effort in the SPRFMO Convention Area over the period from 1 January 2002 to 31 December 2006 shall not fish, unless SPRFMO endorses their plan to fish without the track record. Section 5 IATTC Convention Area Article 27 Purse-seine fisheries 1. Fishing by purse-seine vessels for yellowfin tuna (Thunnus albacares), bigeye tuna (Thunnus obesus) and skipjack tuna (Katsuwonus pelamis) shall be prohibited: (a) from 29 July to 28 September 2017 or from 18 November 2017 to 18 January 2018 in the area defined by the following limits:  the Pacific coastlines of the Americas,  longitude 150 ° W,  latitude 40 ° N,  latitude 40 ° S; (b) from 29 September to 29 October 2017 in the area defined by the following limits:  longitude 96 ° W,  longitude 110 ° W,  latitude 4 ° N,  latitude 3 ° S. 2. The Member States concerned shall notify the Commission of the selected period of closure referred to in paragraph 1 before 1 April 2017. All the purse-seine vessels of the Member States concerned shall stop purse-seine fishing in the areas defined in paragraph 1 during the selected period. 3. Purse-seine vessels fishing for tuna in the IATTC Convention Area shall retain on board and then land or tranship all yellowfin, bigeye and skipjack tuna caught. 4. Paragraph 3 shall not apply in the following cases: (a) where the fish is considered unfit for human consumption for reasons other than size; or (b) during the final set of a trip when there may be insufficient well space remaining to accommodate all the tuna caught in that set. Article 28 Prohibition of fishing for oceanic whitetip sharks 1. It shall be prohibited to fish for oceanic whitetip sharks (Carcharhinus longimanus) in the IATTC Convention Area, and to retain on board, to tranship, to store, to offer to sell, to sell or to land any part or whole carcass of oceanic whitetip sharks caught in that area. 2. When accidentally caught, the species referred to in paragraph 1 shall not be harmed. Specimens shall be promptly released by vessel operators. 3. Vessel operators shall: (a) record the number of releases with indication of status (dead or alive); (b) report the information specified in point (a) to the Member State of which they are nationals. Member States shall transmit the information collected during the previous year to the Commission by 31 January. Article 29 Prohibition of fishing for Mobulid rays It shall be prohibited for Union fishing vessels in the IATTC Convention Area to fish for, to retain on board, to tranship, to land, to store, to offer to sell or to sell any part or whole carcass of Mobulid rays (family Mobulidae, which includes the genera Manta and Mobula). As soon as Union fishing vessels notice that Mobulid rays have been caught, Union fishing vessels shall promptly release them alive and unharmed wherever possible. Section 6 SEAFO Convention Area Article 30 Prohibition of fishing for deep water sharks Directed fishing for the following deep water sharks in the SEAFO Convention Area shall be prohibited:  ghost catshark (Apristurus manis),  blurred smooth lanternshark (Etmopterus bigelowi),  shorttail lanternshark (Etmopterus brachyurus),  great lanternshark (Etmopterus princeps),  smooth lanternshark (Etmopterus pusillus),  skates (Rajidae),  velvet dogfish (Scymnodon squamulosus),  deep-sea sharks of the Selachimorpha super-order,  picked dogfish (Squalus acanthias). Section 7 WCPFC Convention Area Article 31 Conditions for bigeye tuna, yellowfin tuna, skipjack tuna and south Pacific albacore fisheries 1. Member States shall ensure that the number of fishing days allocated to purse-seine vessels fishing for bigeye tuna (Thunnus obesus), yellowfin tuna (Thunnus albacares) and skipjack tuna (Katsuwonus pelamis) in the part of the WCPFC Convention Area located in the high seas between 20 ° N and 20 ° S does not exceed 403 days. 2. Union fishing vessels shall not target south Pacific albacore (Thunnus alalunga) in the WCPFC Convention Area south of 20 ° S. 3. Member States shall ensure that catches of bigeye tuna (Thunnus obesus) by longliners do not exceed 2 000 tonnes in 2017. 4. Member States shall ensure that the by-catch of bigeye tuna (Thunnus obesus) by purse seiners do not exceed 2 857 tonnes in 2017. Article 32 Closed area for FAD fishing 1. In the part of the WCPFC Convention Area located between 20 ° N and 20 ° S, fishing activities of purse-seine vessels making use of FADs shall be prohibited between 00:00 hours of 1 July 2017 and 24:00 hours of 31 October 2017. During that period, a purse-seine vessel may only engage in fishing operations within that part of the WCPFC Convention Area if it carries on board an observer to monitor that at no time does the vessel: (a) deploy or service a FAD or associated electronic device; (b) fish on schools in association with FADs. 2. All purse-seine vessels fishing in the part of the WCPFC Convention Area referred to in paragraph 1 shall retain on board and land or tranship all bigeye, yellowfin and skipjack tuna caught. 3. Paragraph 2 shall not apply in the following cases: (a) in the final set of a trip, if the vessel has insufficient well space left to accommodate all fish; (b) where the fish is unfit for human consumption for reasons other than size; or (c) when a serious malfunction of freezer equipment occurs. Article 33 Limitations to the number of Union fishing vessels authorised to fish for swordfish The maximum number of Union fishing vessels authorised to fish for swordfish (Xiphias gladius) in areas south of 20 ° S of the WCPFC Convention Area shall be as set out in Annex VII. Article 34 Silky sharks and oceanic whitetip sharks 1. Retaining on board, transhipping, storing or landing any part or whole carcass of the following species in the WCPFC Convention Area shall be prohibited: (a) silky sharks (Carcharhinus falciformis), (b) oceanic whitetip sharks (Carcharhinus longimanus). 2. When accidentally caught, species referred to in paragraph 1 shall not be harmed. Specimens shall be promptly released. Article 35 Overlap area between IATTC and WCPFC 1. Vessels listed exclusively in the WCPFC register shall apply the measures set out in this Section when fishing in the overlap area between IATTC and WCPFC as defined in Article 4(s). 2. Vessels listed in both the WCPFC register and the IATTC register and vessels listed exclusively in the IATTC register shall apply the measures set out in Article 27(1)(a), (2), (3) and (4) and Article 28 when fishing in the overlap area between IATTC and WCPFC as defined in Article 4(s). Section 8 GFCM Agreement Area Article 36 Small pelagic stocks in geographical subareas 17 and 18 1. Catches of small pelagic stocks by Union fishing vessels in the geographical subareas 17 and 18 shall not exceed the levels exerted in 2014, reported in accordance with Article 24 of Regulation (EU) No 1343/2011, as set out in Annex IL to this Regulation. 2. Union fishing vessels targeting small pelagics in geographical subareas 17 and 18 shall not exceed 180 fishing days per year. Within this total of 180 fishing days, a maximum of 144 fishing days targeting sardine and a maximum of 144 fishing days targeting anchovy shall apply. Section 9 Bering Sea Article 37 Prohibition on fishing in the high seas of the Bering Sea Fishing for pollock (Theragra chalcogramma) in the high seas of the Bering Sea shall be prohibited. TITLE III FISHING OPPORTUNITIES FOR THIRD-COUNTRY VESSELS IN UNION WATERS Article 38 TACs Fishing vessels flying the flag of Norway and fishing vessels registered in the Faroe Islands shall be authorised to make catches in Union waters within the TACs set out in Annex I to this Regulation and shall be subject to the conditions provided for in this Regulation and Chapter III of Regulation (EC) No 1006/2008. Article 39 Fishing authorisations Fishing vessels flying the flag of Venezuela shall be subject to the conditions provided for in this Regulation and in Chapter III of Regulation (EC) No 1006/2008. The maximum number of fishing authorisations for third-country vessels fishing in Union waters shall be as set out in Annex VIII. Article 40 Conditions for landing catches and by-catches The conditions specified in Article 7 shall apply to catches and by-catches of third-country vessels fishing under the authorisations specified in Article 39. Article 41 Prohibitions 1. It shall be prohibited for third-country vessels to fish for, to retain on board, to tranship or to land the following species whenever they are found in Union waters: (a) starry ray (Amblyraja radiata) in Union waters of ICES divisions IIa, IIIa and VIId and ICES subarea IV; (b) the following species of sawfish in Union waters: (i) narrow sawfish (Anoxypristis cuspidata); (ii) dwarf sawfish (Pristis clavata); (iii) smalltooth sawfish (Pristis pectinata); (iv) largetooth sawfish (Pristis pristis); (v) green sawfish (Pristis zijsron); (c) basking shark (Cetorhinus maximus) and white shark (Carcharodon carcharias) in Union waters; (d) common skate (Dipturus batis) complex (Dipturus cf. flossada and Dipturus cf. intermedia) in Union waters of ICES division IIa and ICES subareas III, IV, VI, VII, VIII, IX and X; (e) tope shark (Galeorhinus galeus) when taken with longlines in Union waters of ICES division IIa and ICES subareas I, IV, V, VI, VII, VIII, XII and XIV; (f) smooth lanternshark (Etmopterus pusillus) in Union waters of ICES division IIa and ICES subareas I, IV, V, VI, VII, VIII, XII and XIV; (g) kitefin shark (Dalatias licha), birdbeak dogfish (Deania calcea), leafscale gulper shark (Centrophorus squamosus), great lanternshark (Etmopterus princeps) and Portuguese dogfish (Centroscymnus coelolepis) in Union waters of ICES division IIa and ICES subareas I, IV and XIV; (h) porbeagle (Lamna nasus) in Union waters; (i) reef manta ray (Manta alfredi) in Union waters; (j) giant manta ray (Manta birostris) in Union waters; (k) the following species of Mobula rays in Union waters: (i) devil fish (Mobula mobular); (ii) lesser Guinean devil ray (Mobula rochebrunei); (iii) spinetail mobula (Mobula japanica); (iv) smoothtail mobula (Mobula thurstoni); (v) longhorned mobula (Mobula eregoodootenkee); (vi) Munk's devil ray (Mobula munkiana); (vii) Chilean devil ray (Mobula tarapacana); (viii) shortfin devil ray (Mobula kuhlii); (ix) lesser devil ray (Mobula hypostoma); (l) thornback ray (Raja clavata) in Union waters of ICES division IIIa; (m) Norwegian skate (Dipturus nidarosiensis) in Union waters of ICES divisions VIa, VIb, VIIa, VIIb, VIIc, VIIe, VIIf, VIIg, VIIh and VIIk; (n) undulate ray (Raja undulata) in Union waters of ICES subareas VI, IX and X and white skate (Rostroraja alba) in Union waters of ICES subareas VI, VII, VIII, IX and X; (o) guitarfishes (Rhinobatidae) in Union waters of ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X and XII; (p) picked dogfish (Squalus acanthias) in Union waters; (q) angel shark (Squatina squatina) in Union waters. 2. When accidentally caught, the species referred to in paragraph 1 shall not be harmed. Specimens shall be promptly released. TITLE IV FINAL PROVISIONS Article 42 Committee procedure 1. The Commission shall be assisted by the Committee for Fisheries and Aquaculture established by Regulation (EU) No 1380/2013. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 43 Transitional provision Articles 9, 11(2), 12, 18, 19, 24, 28, 29, 30, 34, 37, 41 shall continue to apply, mutatis mutandis, in 2018 until the entry into force of the Regulation fixing the fishing opportunities for 2018. Article 44 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. However, Article 8 shall apply from 1 February 2017. The provisions on fishing opportunities set out in Articles 19, 20 and 21 and Annexes IE and V for certain stocks in the CCAMLR Convention Area shall apply from 1 December 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 2017. For the Council The President L. GRECH (1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (2) Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks and repealing Regulation (EC) No 423/2004 (OJ L 348, 24.12.2008, p. 20). (3) Regulation (EU) 2016/2094 of the European Parliament and of the Council of 23 November 2016 amending Council Regulation (EC) No 1342/2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks (OJ L 330, 3.12.2016, p. 1). (4) Commission Delegated Regulation (EU) 2016/2250 of 4 October 2016 establishing a discard plan for certain demersal fisheries in the North Sea and in Union waters of ICES division IIa (OJ L 340, 15.12.2016, p. 2). (5) Council Regulation (EC) No 509/2007 of 7 May 2007 establishing a multi-annual plan for the sustainable exploitation of the stock of sole in the Western Channel (OJ L 122, 11.5.2007, p. 7). (6) Council Regulation (EC) No 676/2007 of 11 June 2007 establishing a multiannual plan for fisheries exploiting stocks of plaice and sole in the North Sea (OJ L 157, 19.6.2007, p. 1). (7) Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for bluefin tuna in the eastern Atlantic and Mediterranean, amending Regulation (EC) No 43/2009 and repealing Regulation (EC) No 1559/2007 (OJ L 96, 15.4.2009, p. 1). (8) Council Regulation (EC) No 2166/2005 of 20 December 2005 establishing measures for the recovery of the Southern hake and Norway lobster stocks in the Cantabrian Sea and Western Iberian peninsula and amending Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 345, 28.12.2005, p. 5). (9) Council Regulation (EC) No 1300/2008 of 18 December 2008 establishing a multi-annual plan for the stock of herring distributed to the west of Scotland and the fisheries exploiting that stock (OJ L 344, 20.12.2008, p. 6). (10) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3). (11) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (12) Agreement on fisheries between the European Economic Community and the Kingdom of Norway (OJ L 226, 29.8.1980, p. 48). (13) Agreement on fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faeroe Islands, of the other part (OJ L 226, 29.8.1980, p. 12). (14) Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (OJ L 172, 30.6.2007, p. 4) and Protocol setting out the fishing opportunities and financial contribution provided for in that Agreement (OJ L 293, 23.10.2012, p. 5). (15) OJ L 6, 10.1.2012, p. 9. (16) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (17) Commission Regulation (EC) No 517/2008 of 10 June 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 850/98 as regards the determination of the mesh size and assessing the thickness of twine of fishing nets (OJ L 151, 11.6.2008, p. 5). (18) Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (OJ L 87, 31.3.2009, p. 70). (19) Regulation (EC) No 216/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (OJ L 87, 31.3.2009, p. 1). (20) Regulation (EC) No 217/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of catch and activity statistics by Member States fishing in the north-west Atlantic (OJ L 87, 31.3.2009, p. 42). (21) Concluded by Council Decision 2002/738/EC (OJ L 234, 31.8.2002, p. 39). (22) The Union acceded by Council Decision 86/238/EEC (OJ L 162, 18.6.1986, p. 33). (23) Council Regulation (EC) No 601/2004 of 22 March 2004 laying down certain control measures applicable to fishing activities in the area covered by the Convention on the conservation of Antarctic marine living resources and repealing Regulations (EEC) No 3943/90, (EC) No 66/98 and (EC) No 1721/1999 (OJ L 97, 1.4.2004, p. 16). (24) Concluded by Council Decision 2006/539/EC (OJ L 224, 16.8.2006, p. 22). (25) The Union acceded by Council Decision 95/399/EC (OJ L 236, 5.10.1995, p. 24). (26) Concluded by Council Decision 2008/780/EC (OJ L 268, 9.10.2008, p. 27). (27) The Union acceded by Council Decision 2005/75/EC (OJ L 32, 4.2.2005, p. 1). (28) Regulation (EU) No 1343/2011 of the European Parliament and of the Council of 13 December 2011 on certain provisions for fishing in the GFCM (General Fisheries Commission for the Mediterranean) Agreement area and amending Council Regulation (EC) No 1967/2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea (OJ L 347, 30.12.2011, p. 44). (29) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third-country vessels to Community waters, amending Regulations (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (OJ L 286, 29.10.2008, p. 33). (30) All types of demersal trawls including Danish/Scottish seines, including OTB, OTT, PTB, TBB, SSC, SDN, SPR, SV, SB, SX, TBN, TBS, TB. (31) All long lines or pole and line or rod and line fisheries, including LHP, LHM, LLD, LL, LTL, LX and LLS. (32) All fixed gillnets and traps, including GTR, GNS, FYK, FPN and FIX. LIST OF ANNEXES ANNEX I: TACs applicable to Union fishing vessels in areas where TACs exist by species and by area ANNEX IA: Skagerrak, Kattegat, ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV, Union waters of CECAF, French Guiana waters ANNEX IB: North East Atlantic and Greenland, ICES subareas I, II, V, XII and XIV and Greenland waters of NAFO 1 ANNEX IC: North West Atlantic  NAFO Convention Area ANNEX ID: ICCAT Convention Area ANNEX IE: Antarctic  CCAMLR Convention Area ANNEX IF: South-East Atlantic Ocean  SEAFO Convention Area ANNEX IG: Southern bluefin tuna  areas of distribution ANNEX IH: WCPFC Convention Area ANNEX IJ: SPRFMO Convention Area ANNEX IK IOTC Area of Competence ANNEX IL GFCM Agreement Area ANNEX IIA: Fishing effort for vessels in ICES subarea IV ANNEX IIB: Fishing effort for vessels in the context of the recovery of certain Southern hake and Norway lobster stocks in ICES divisions VIIIc and IXa excluding the Gulf of CÃ ¡diz ANNEX IIC: Fishing effort for vessels in the context of the management of Western Channel sole stocks in ICES division VIIe ANNEX IID: Management areas for sandeel in ICES divisions IIa, IIIa and ICES subarea IV ANNEX III: Maximum number of fishing authorisations for Union fishing vessels in third-country waters ANNEX IV: ICCAT Convention Area ANNEX V: CCAMLR Convention Area ANNEX VI: IOTC Area of Competence ANNEX VII: WCPFC Convention Area ANNEX VIII: Quantitative limitations of fishing authorisations for third-country vessels fishing in Union waters ANNEX I TACs APPLICABLE TO UNION FISHING VESSELS IN AREAS WHERE TACs EXIST BY SPECIES AND BY AREA The tables in Annexes IA, IB, IC, ID, IE, IF, IG, IH, IJ, IK and IL set out the TACs and quotas (in tonnes live weight, except where otherwise specified) by stock, and the conditions functionally linked thereto, where appropriate. All fishing opportunities set out in this Annex shall be subject to the rules set out in Regulation (EC) No 1224/2009 (1), and in particular Articles 33 and 34 of that Regulation. The references to fishing zones are references to ICES zones, unless otherwise specified. Within each area, fish stocks are referred to following the alphabetical order of the Latin names of the species. Only Latin names identify species for regulatory purposes; vernacular names are provided for ease of reference. For the purposes of this Regulation, the following comparative table of Latin names and common names is provided: Scientific name Alpha-3 code Common name Amblyraja radiata RJR Starry ray Ammodytes spp. SAN Sandeels Argentina silus ARU Greater silver smelt Beryx spp. ALF Alfonsinos Brosme brosme USK Tusk Caproidae BOR Boarfish Centrophorus squamosus GUQ Leafscale gulper shark Centroscymnus coelolepis CYO Portuguese dogfish Chaceon spp. GER Deep sea red crab Chaenocephalus aceratus SSI Blackfin icefish Champsocephalus gunnari ANI Mackerel icefish Channichthys rhinoceratus LIC Unicorn icefish Chionoecetes spp. PCR Snow crab Clupea harengus HER Herring Coryphaenoides rupestris RNG Roundnose grenadier Dalatias licha SCK Kitefin shark Deania calcea DCA Birdbeak dogfish Dicentrarchus labrax BSS Sea bass Dipturus batis (Dipturus cf. flossada and Dipturus cf. intermedia) RJB Common skate complex Dissostichus eleginoides TOP Patagonian toothfish Dissostichus mawsoni TOA Antarctic toothfish Dissostichus spp. TOT Toothfish Engraulis encrasicolus ANE Anchovy Etmopterus princeps ETR Great lanternshark Etmopterus pusillus ETP Smooth lanternshark Euphausia superba KRI Krill Gadus morhua COD Cod Galeorhinus galeus GAG Tope shark Glyptocephalus cynoglossus WIT Witch flounder Gobionotothen gibberifrons NOG Humped rockcod Hippoglossoides platessoides PLA American plaice Hippoglossus hippoglossus HAL Atlantic halibut Hoplostethus atlanticus ORY Orange roughy Illex illecebrosus SQI Shortfin squid Istiophorus albicans SAI Sailfish Lamna nasus POR Porbeagle Lepidonotothen squamifrons NOS Grey rockcod Lepidorhombus spp. LEZ Megrims Leucoraja naevus RJN Cuckoo ray Limanda ferruginea YEL Yellowtail flounder Limanda limanda DAB Common dab Lophiidae ANF Anglerfish Macrourus spp. GRV Grenadiers Makaira nigricans BUM Blue marlin Mallotus villosus CAP Capelin Manta birostris RMB Giant manta ray Martialia hyadesi SQS Squid Melanogrammus aeglefinus HAD Haddock Merlangius merlangus WHG Whiting Merluccius merluccius HKE Hake Micromesistius poutassou WHB Blue whiting Microstomus kitt LEM Lemon sole Molva dypterygia BLI Blue ling Molva molva LIN Ling Nephrops norvegicus NEP Norway lobster Notothenia rossii NOR Marbled rockcod Pandalus borealis PRA Northern prawn Paralomis spp. PAI Crabs Penaeus spp. PEN Penaeus shrimps Platichthys flesus FLE European flounder Pleuronectes platessa PLE Plaice Pleuronectiformes FLX Flatfish Pollachius pollachius POL Pollack Pollachius virens POK Saithe Prionace glauca BSH Blue shark Psetta maxima TUR Turbot Pseudochaenichthys georgianus SGI South Georgia icefish Pseudopentaceros spp. EDW Pelagic armourhead Rostroraja alba RJA White skate Raja brachyura RJH Blonde ray Raja circularis RJI Sandy ray Raja clavata RJC Thornback ray Raja fullonica RJF Shagreen ray Dipturus nidarosiensis JAD Norwegian skate Raja microocellata RJE Small-eyed ray Raja montagui RJM Spotted ray Raja undulata RJU Undulate ray Rajiformes SRX Skates and rays Reinhardtius hippoglossoides GHL Greenland halibut Sardina pilchardus PIL Sardine Scomber scombrus MAC Mackerel Scophthalmus rhombus BLL Brill Sebastes spp. RED Redfish Solea solea SOL Common sole Solea spp. SOO Sole Sprattus sprattus SPR Sprat Squalus acanthias DGS Picked dogfish Tetrapturus albidus WHM White marlin Thunnus albacares YFT Yellowfin tuna Thunnus maccoyii SBF Southern bluefin tuna Thunnus obesus BET Bigeye tuna Thunnus thynnus BFT Bluefin tuna Trachurus murphyi CJM Jack mackerel Trachurus spp. JAX Horse mackerel Trisopterus esmarkii NOP Norway pout Urophycis tenuis HKW White hake Xiphias gladius SWO Swordfish The following comparative table of common names and Latin names is provided exclusively for explanatory purposes: Common name Alpha-3 code Scientific name Alfonsinos ALF Beryx spp. American plaice PLA Hippoglossoides platessoides Anchovy ANE Engraulis encrasicolus Anglerfish ANF Lophiidae Antarctic toothfish TOA Dissostichus mawsoni Atlantic halibut HAL Hippoglossus hippoglossus Bigeye tuna BET Thunnus obesus Birdbeak dogfish DCA Deania calcea Blackfin icefish SSI Chaenocephalus aceratus Blonde ray RJH Raja brachyura Blue ling BLI Molva dypterygia Blue marlin BUM Makaira nigricans Blue whiting WHB Micromesistius poutassou Bluefin tuna BFT Thunnus thynnus Blue shark BSH Prionace glauca Boarfish BOR Caproidae Brill BLL Scophthalmus rhombus Capelin CAP Mallotus villosus Cod COD Gadus morhua Common dab DAB Limanda limanda Common skate complex RJB Dipturus batis (Dipturus cf. flossada and Dipturus cf. intermedia) Common sole SOL Solea solea Crabs PAI Paralomis spp. Cuckoo ray RJN Leucoraja naevus Deep sea red crab GER Chaceon spp. European flounder FLE Platichthys flesus Flatfish FLX Pleuronectiformes Giant manta ray RMB Manta birostris Great lanternshark ETR Etmopterus princeps Greater silver smelt ARU Argentina silus Greenland halibut GHL Reinhardtius hippoglossoides Grenadiers GRV Macrourus spp. Grey rockcod NOS Lepidonotothen squamifrons Haddock HAD Melanogrammus aeglefinus Hake HKE Merluccius merluccius Herring HER Clupea harengus Horse mackerel JAX Trachurus spp. Humped rockcod NOG Gobionotothen gibberifrons Jack mackerel CJM Trachurus murphyi Kitefin shark SCK Dalatias licha Krill KRI Euphausia superba Leafscale gulper shark GUQ Centrophorus squamosus Lemon sole LEM Microstomus kitt Ling LIN Molva molva Mackerel MAC Scomber scombrus Mackerel icefish ANI Champsocephalus gunnari Marbled rockcod NOR Notothenia rossii Megrims LEZ Lepidorhombus spp. Northern prawn PRA Pandalus borealis Norway lobster NEP Nephrops norvegicus Norway pout NOP Trisopterus esmarkii Norwegian skate JAD Dipturus nidarosiensis Orange roughy ORY Hoplostethus atlanticus Patagonian toothfish TOP Dissostichus eleginoides Pelagic armourhead EDW Pseudopentaceros spp. Penaeus shrimps PEN Penaeus spp. Picked dogfish DGS Squalus acanthias Plaice PLE Pleuronectes platessa Pollack POL Pollachius pollachius Porbeagle POR Lamna nasus Portuguese dogfish CYO Centroscymnus coelolepis Redfish RED Sebastes spp. Roundnose grenadier RNG Coryphaenoides rupestris Sailfish SAI Istiophorus albicans Saithe POK Pollachius virens Sandeels SAN Ammodytes spp. Sandy ray RJI Raja circularis Sardine PIL Sardina pilchardus Sea bass BSS Dicentrarchus labrax Shagreen ray RJF Raja fullonica Shortfin squid SQI Illex illecebrosus Skates and rays SRX Rajiformes Small-eyed ray RJE Raja microocellata Smooth lanternshark ETP Etmopterus pusillus Snow crab PCR Chionoecetes spp. Sole SOO Solea spp. South Georgia icefish SGI Pseudochaenichthys georgianus Southern bluefin tuna SBF Thunnus maccoyii Spotted ray RJM Raja montagui Sprat SPR Sprattus sprattus Squid SQS Martialia hyadesi Starry ray RJR Amblyraja radiata Swordfish SWO Xiphias gladius Thornback ray RJC Raja clavata Toothfish TOT Dissostichus spp. Tope shark GAG Galeorhinus galeus Turbot TUR Psetta maxima Tusk USK Brosme brosme Undulate ray RJU Raja undulata Unicorn icefish LIC Channichthys rhinoceratus White hake HKW Urophycis tenuis White marlin WHM Tetrapturus albidus White skate RJA Rostroraja alba Whiting WHG Merlangius merlangus Witch flounder WIT Glyptocephalus cynoglossus Yellowfin tuna YFT Thunnus albacares Yellowtail flounder YEL Limanda ferruginea (1) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). ANNEX IA SKAGERRAK, KATTEGAT, ICES SUBAREAS I, II, III, IV, V, VI, VII, VIII, IX, X, XII AND XIV, UNION WATERS OF CECAF, FRENCH GUIANA WATERS Species: Sandeel Ammodytes spp. Zone: Norwegian waters of IV (SAN/04-N.) Denmark 0 United Kingdom 0 Union 0 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Sandeel and associated by-catches Ammodytes spp. Zone: Union waters of IIa, IIIa and IV (1) Denmark 0 (2) United Kingdom 0 (2) Germany 0 (2) Sweden 0 (2) Union 0 TAC 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Greater silver smelt Argentina silus Zone: Union and international waters of I and II (ARU/1/2.) Germany 24 France 8 The Netherlands 19 United Kingdom 39 Union 90 TAC 90 Precautionary TAC Species: Greater silver smelt Argentina silus Zone: Union waters of III and IV (ARU/34-C) Denmark 911 Germany 9 France 7 Ireland 7 The Netherlands 43 Sweden 35 United Kingdom 16 Union 1 028 TAC 1 028 Precautionary TAC Species: Greater silver smelt Argentina silus Zone: Union and international waters of V, VI and VII (ARU/567.) Germany 296 France 6 Ireland 274 The Netherlands 3 091 United Kingdom 217 Union 3 884 TAC 3 884 Precautionary TAC Species: Tusk Brosme brosme Zone: Union and international waters of I, II and XIV (USK/1214EI) Germany 6 (3) France 6 (3) United Kingdom 6 (3) Others 3 (3) Union 21 (3) TAC 21 Precautionary TAC Species: Tusk Brosme brosme Zone: IIIa; Union waters of Subdivisions 22-32 (USK/3A/BCD) Denmark 15 Sweden 7 Germany 7 Union 29 TAC 29 Precautionary TAC Species: Tusk Brosme brosme Zone: Union waters of IV (USK/04-C.) Denmark 64 Germany 19 France 44 Sweden 6 United Kingdom 96 Others 6 (4) Union 235 TAC 235 Precautionary TAC Species: Tusk Brosme brosme Zone: Union and international waters of V, VI and VII (USK/567EI.) Germany 13 Spain 46 France 548 Ireland 53 United Kingdom 264 Others 13 (5) Union 937 Norway 2 923 (6) (7) (8) (9) TAC 3 860 Precautionary TAC Article 12(1) of this Regulation applies Species: Tusk Brosme brosme Zone: Norwegian waters of IV (USK/04-N.) Belgium 0 Denmark 165 Germany 1 France 0 The Netherlands 0 United Kingdom 4 Union 170 TAC Not relevant Precautionary TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Boarfish Caproidae Zone: Union and international waters of VI, VII and VIII (BOR/678-) Denmark 6 696 Ireland 18 858 United Kingdom 1 734 Union 27 288 TAC 27 288 Precautionary TAC Species: Herring (10) Clupea harengus Zone: IIIa (HER/03A.) Denmark 21 131 (11) Germany 338 (11) Sweden 22 104 (11) Union 43 573 (11) Norway 6 767 Faroe Islands 400 (12) TAC 50 740 Analytical TAC Article 7(2) of this Regulation applies Species: Herring (13) Clupea harengus Zone: Union and Norwegian waters of IV north of 53 ° 30 ² N (HER/4AB.) Denmark 82 745 Germany 51 032 France 23 561 The Netherlands 60 285 Sweden 4 897 United Kingdom 66 268 Union 288 788 Faroe Islands 200 Norway 139 666 (14) TAC 481 608 Analytical TAC Article 7(2) of this Regulation applies Species: Herring (16) Clupea harengus Zone: Norwegian waters south of 62 ° N (HER/04-N.) Sweden 1 151 (16) Union 1 151 TAC 481 608 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Herring (17) Clupea harengus Zone: IIIa (HER/03A-BC) Denmark 5 692 Germany 51 Sweden 916 Union 6 659 TAC 6 659 Analytical TAC Article 7(2) of this Regulation applies Species: Herring (18) Clupea harengus Zone: IV, VIId and Union waters of IIa (HER/2A47DX) Belgium 56 Denmark 10 891 Germany 56 France 56 The Netherlands 56 Sweden 53 United Kingdom 207 Union 11 375 TAC 11 375 Analytical TAC Article 7(2) of this Regulation applies Species: Herring (19) Clupea harengus Zone: IVc, VIId (20) (HER/4CXB7D) Belgium 9 308 (21) Denmark 1 201 (21) Germany 741 (21) France 13 136 (21) The Netherlands 23 463 (21) United Kingdom 5 105 (21) Union 52 954 TAC 481 608 Analytical TAC Article 7(2) of this Regulation applies Species: Herring Clupea harengus Zone: Union and international waters of Vb, VIb and VIaN (22) (HER/5B6ANB) Germany 466 (23) France 88 (23) Ireland 630 (23) The Netherlands 466 (23) United Kingdom 2 520 (23) Union 4 170 (23) TAC 4 170 Analytical TAC Species: Herring Clupea harengus Zone: VIaS (24), VIIb, VIIc (HER/6AS7BC) Ireland 1 482 The Netherlands 148 Union 1 630 TAC 1 630 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Herring Clupea harengus Zone: VI Clyde (25) (HER/06ACL.) United Kingdom To be established Union To be established (26) TAC To be established (26) Precautionary TAC Article 6(2) of this Regulation applies. Species: Herring Clupea harengus Zone: VIIa (27) (HER/07A/MM) Ireland 1 074 United Kingdom 3 053 Union 4 127 TAC 4 127 Analytical TAC Article 7(2) of this Regulation applies Species: Herring Clupea harengus Zone: VIIe and VIIf (HER/7EF.) France 465 United Kingdom 465 Union 930 TAC 930 Precautionary TAC Species: Herring Clupea harengus Zone: VIIg (28), VIIh (28), VIIj (28) and VIIk (28) (HER/7G-K.) Germany 161 France 893 Ireland 12 502 The Netherlands 893 United Kingdom 18 Union 14 467 TAC 14 467 Analytical TAC Article 7(2) of this Regulation applies Species: Anchovy Engraulis encrasicolus Zone: VIII (ANE/08.) Spain 29 700 France 3 300 Union 33 000 TAC 33 000 Analytical TAC Species: Anchovy Engraulis encrasicolus Zone: IX and X; Union waters of CECAF 34.1.1 (ANE/9/3411) Spain 5 978 Portugal 6 522 Union 12 500 TAC 12 500 Precautionary TAC Species: Cod Gadus morhua Zone: Skagerrak (COD/03AN.) Belgium 14 Denmark 4 596 Germany 115 The Netherlands 29 Sweden 804 Union 5 558 TAC 5 744 Analytical TAC Article 7(2) of this Regulation applies Species: Cod Gadus morhua Zone: Kattegat (COD/03AS.) Denmark 324 (29) Germany 7 (29) Sweden 194 (29) Union 525 (29) TAC 525 (29) Precautionary TAC Species: Cod Gadus morhua Zone: IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat (COD/2A3AX4) Belgium 1 159 Denmark 6 659 Germany 4 222 France 1 432 The Netherlands 3 762 Sweden 44 United Kingdom 15 275 Union 32 553 Norway 6 667 (30) TAC 39 220 Analytical TAC Article 7(2) of this Regulation applies Species: Cod Gadus morhua Zone: Norwegian waters south of 62 ° N (COD/04-N.) Sweden 382 (31) Union 382 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod Gadus morhua Zone: VIb; Union and international waters of Vb west of 12 ° 00 ² W and of XII and XIV (COD/5W6-14) Belgium 0 Germany 1 France 12 Ireland 16 United Kingdom 45 Union 74 TAC 74 Precautionary TAC Species: Cod Gadus morhua Zone: VIa; Union and international waters of Vb east of 12 ° 00 ² W (COD/5BE6A) Belgium 0 Germany 0 France 0 Ireland 0 United Kingdom 0 Union 0 TAC 0 (32) Analytical TAC Species: Cod Gadus morhua Zone: VIIa (COD/07A.) Belgium 2 (33) France 5 (33) Ireland 97 (33) The Netherlands 0 (33) United Kingdom 42 (33) Union 146 (33) TAC 146 (33) Analytical TAC Species: Cod Gadus morhua Zone: VIIb, VIIc, VIIe-k, VIII, IX and X; Union waters of CECAF 34.1.1 (COD/7XAD34) Belgium 109 France 1 789 Ireland 739 The Netherlands 0 United Kingdom 193 Union 2 830 TAC 2 830 Analytical TAC Article 12(1) of this Regulation applies Species: Cod Gadus morhua Zone: VIId (COD/07D.) Belgium 88 France 1 730 The Netherlands 51 United Kingdom 190 Union 2 059 TAC 2 059 Analytical TAC Article 7(2) of this Regulation applies Species: Megrims Lepidorhombus spp. Zone: Union waters of IIa and IV (LEZ/2AC4-C) Belgium 8 Denmark 7 Germany 7 France 43 The Netherlands 34 United Kingdom 2 540 Union 2 639 TAC 2 639 Analytical TAC Article 7(2) of this Regulation applies Species: Megrims Lepidorhombus spp. Zone: Union and international waters of Vb; VI; international waters of XII and XIV (LEZ/56-14) Spain 646 France 2 518 Ireland 736 United Kingdom 1 782 Union 5 682 TAC 5 682 Analytical TAC Article 7(2) of this Regulation applies Species: Megrims Lepidorhombus spp. Zone: VII (LEZ/07.) Belgium 370 (34) Spain 4 107 (35) France 4 985 (35) Ireland 2 266 (34) United Kingdom 1 963 (34) Union 13 691 TAC 13 691 Analytical TAC Article 7(2) of this Regulation applies Article 12(1) of this Regulation applies Species: Megrims Lepidorhombus spp. Zone: VIIIa, VIIIb, VIIId and VIIIe (LEZ/8ABDE.) Spain 748 France 604 Union 1 352 TAC 1 352 Analytical TAC Article 7(2) of this Regulation applies Species: Megrims Lepidorhombus spp. Zone: VIIIc, IX and X; Union waters of CECAF 34.1.1 (LEZ/8C3411) Spain 1 070 France 53 Portugal 36 Union 1 159 TAC 1 159 Analytical TAC Article 7(2) of this Regulation applies Species: Common dab and European flounder Limanda limanda and Platichthys flesus Zone: Union waters of IIa and IV (D/F/2AC4-C) Belgium 503 Denmark 1 888 Germany 2 832 France 196 The Netherlands 11 421 Sweden 6 United Kingdom 1 588 Union 18 434 TAC 18 434 Precautionary TAC Species: Anglerfish Lophiidae Zone: Union waters of IIa and IV (ANF/2AC4-C) Belgium 478 (36) Denmark 1 054 (36) Germany 515 (36) France 98 (36) The Netherlands 361 (36) Sweden 12 (36) United Kingdom 11 003 (36) Union 13 521 (36) TAC 13 521 Precautionary TAC Species: Anglerfish Lophiidae Zone: Norwegian waters of IV (ANF/04-N.) Belgium 45 Denmark 1 152 Germany 18 The Netherlands 16 United Kingdom 269 Union 1 500 TAC Not relevant Precautionary TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Anglerfish Lophiidae Zone: VI; Union and international waters of Vb; international waters of XII and XIV (ANF/56-14) Belgium 275 Germany 314 Spain 294 France 3 383 Ireland 765 The Netherlands 265 United Kingdom 2 354 Union 7 650 TAC 7 650 Precautionary TAC Species: Anglerfish Lophiidae Zone: VII (ANF/07.) Belgium 3 097 (37) Germany 345 (37) Spain 1 231 (37) France 19 875 (37) Ireland 2 540 (37) The Netherlands 401 (37) United Kingdom 6 027 (37) Union 33 516 (37) TAC 33 516 (37) Precautionary TAC Article 12(1) of this Regulation applies Species: Anglerfish Lophiidae Zone: VIIIa, VIIIb, VIIId and VIIIe (ANF/8ABDE.) Spain 1 368 France 7 612 Union 8 980 TAC 8 980 Precautionary TAC Species: Anglerfish Lophiidae Zone: VIIIc, IX and X; Union waters of CECAF 34.1.1 (ANF/8C3411) Spain 3 296 France 3 Portugal 656 Union 3 955 TAC 3 955 Analytical TAC Article 7(2) of this Regulation applies Species: Haddock Melanogrammus aeglefinus Zone: IIIa, Union waters of Subdivisions 22-32 (HAD/3A/BCD) Belgium 10 Denmark 1 667 Germany 106 The Netherlands 2 Sweden 197 Union 1 982 TAC 2 069 Analytical TAC Species: Haddock Melanogrammus aeglefinus Zone: IV; Union waters of IIa (HAD/2AC4.) Belgium 196 Denmark 1 348 Germany 858 France 1 495 The Netherlands 147 Sweden 136 United Kingdom 22 225 Union 26 405 Norway 7 238 TAC 33 643 Analytical TAC Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: Norwegian waters of IV (HAD/*04N-) Union 19 641 Species: Haddock Melanogrammus aeglefinus Zone: Norwegian waters south of 62 ° N (HAD/04-N.) Sweden 707 (38) Union 707 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Haddock Melanogrammus aeglefinus Zone: Union and international waters of VIb, XII and XIV (HAD/6B1214) Belgium 10 Germany 36 France 494 Ireland 411 United Kingdom 3 739 Union 4 690 TAC 4 690 Analytical TAC Article 7(2) of this Regulation applies Species: Haddock Melanogrammus aeglefinus Zone: Union and international waters of Vb and VIa (HAD/5BC6A.) Belgium 4 (39) Germany 5 (39) France 204 (39) Ireland 605 United Kingdom 2 879 (39) Union 3 697 (39) TAC 3 697 (39) Analytical TAC Article 7(2) of this Regulation applies Species: Haddock Melanogrammus aeglefinus Zone: VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 (HAD/7X7A34) Belgium 86 France 5 168 Ireland 1 722 United Kingdom 775 Union 7 751 TAC 7 751 Analytical TAC Article 7(2) of this Regulation applies Article 12(1) of this Regulation applies Species: Haddock Melanogrammus aeglefinus Zone: VIIa (HAD/07A.) Belgium 33 France 150 Ireland 898 United Kingdom 993 Union 2 074 TAC 2 074 Precautionary TAC Article 7(2) of this Regulation applies Species: Whiting Merlangius merlangus Zone: IIIa (WHG/03A.) Denmark 929 The Netherlands 3 Sweden 99 Union 1 031 TAC 1 050 Precautionary TAC Species: Whiting Merlangius merlangus Zone: IV; Union waters of IIa (WHG/2AC4.) Belgium 315 Denmark 1 361 Germany 354 France 2 045 The Netherlands 787 Sweden 3 United Kingdom 9 838 Union 14 703 Norway 1 300 (40) TAC 16 003 Analytical TAC Article 7(2) of this Regulation applies Species: Whiting Merlangius merlangus Zone: VI; Union and international waters of Vb; international waters of XII and XIV (WHG/56-14) Germany 1 (41) France 26 (41) Ireland 64 (41) United Kingdom 122 (41) Union 213 (41) TAC 213 (41) Analytical TAC Species: Whiting Merlangius merlangus Zone: VIIa (WHG/07A.) Belgium 0 France 3 Ireland 46 The Netherlands 0 United Kingdom 31 Union 80 TAC 80 Precautionary TAC Species: Whiting Merlangius merlangus Zone: VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk (WHG/7X7A-C) Belgium 268 France 16 501 Ireland 7 646 The Netherlands 134 United Kingdom 2 951 Union 27 500 TAC 27 500 Analytical TAC Article 7(2) of this Regulation applies Article 12(1) of this Regulation applies Species: Whiting Merlangius merlangus Zone: VIII (WHG/08.) Spain 1 016 France 1 524 Union 2 540 TAC 2 540 Precautionary TAC Species: Whiting and pollack Merlangius merlangus and Pollachius pollachius Zone: Norwegian waters south of 62 ° N (W/P/04-N.) Sweden 190 (42) Union 190 TAC Not relevant Precautionary TAC Species: Hake Merluccius merluccius Zone: IIIa; Union waters of Subdivisions 22-32 (HKE/3A/BCD) Denmark 3 107 (43) Sweden 264 (43) Union 3 371 TAC 3 371 (44) Analytical TAC Article 7(2) of this Regulation applies Species: Hake Merluccius merluccius Zone: Union waters of IIa and IV (HKE/2AC4-C) Belgium 56 (45) Denmark 2 271 (45) Germany 261 (45) France 503 (45) The Netherlands 130 (45) United Kingdom 707 (45) Union 3 928 (45) TAC 3 928 (46) Analytical TAC Article 7(2) of this Regulation applies Species: Hake Merluccius merluccius Zone: VI and VII; Union and international waters of Vb; international waters of XII and XIV (HKE/571214) Belgium 622 (47) Spain 19 944 France 30 800 (47) Ireland 3 732 The Netherlands 401 (47) United Kingdom 12 159 (47) Union 67 658 TAC 67 658 (48) Analytical TAC Article 7(2) of this Regulation applies Article 12(1) of this Regulation applies Species: Hake Merluccius merluccius Zone: VIIIa, VIIIb, VIIId and VIIIe (HKE/8ABDE.) Belgium 20 (49) Spain 13 787 France 30 961 The Netherlands 40 (49) Union 44 808 TAC 44 808 (50) Analytical TAC Article 7(2) of this Regulation applies Species: Hake Merluccius merluccius Zone: VIIIc, IX and X; Union waters of CECAF 34.1.1 (HKE/8C3411) Spain 6 732 France 646 Portugal 3 142 Union 10 520 TAC 10 520 Analytical TAC Article 7(2) of this Regulation applies Species: Blue whiting Micromesistius poutassou Zone: Norwegian waters of II and IV (WHB/24-N.) Denmark 0 United Kingdom 0 Union 0 TAC Not relevant Analytical TAC Species: Blue whiting Micromesistius poutassou Zone: Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/1X14) Denmark 58 818 (51) Germany 22 869 (51) Spain 49 865 (51) (52) France 40 933 (51) Ireland 45 547 (51) The Netherlands 71 721 (51) Portugal 4 632 (51) (52) Sweden 14 550 (51) United Kingdom 76 319 (51) Union 385 254 (51) (53) Norway 110 000 Faroe Islands 9 000 TAC Not relevant Analytical TAC Article 7(2) of this Regulation applies Species: Blue whiting Micromesistius poutassou Zone: VIIIc, IX and X; Union waters of CECAF 34.1.1 (WHB/8C3411) Spain 41 375 Portugal 10 344 Union 51 719 (54) TAC Not relevant Analytical TAC Article 7(2) of this Regulation applies Species: Blue whiting Micromesistius poutassou Zone: Union waters of II, IVa, V, VI north of 56 ° 30 ² N and VII west of 12 ° W (WHB/24A567) Norway 220 494 (55) (56) Faroe Islands 21 500 (57) (58) TAC Not relevant Analytical TAC Article 7(2) of this Regulation applies Species: Lemon sole and witch flounder Microstomus kitt and Glyptocephalus cynoglossus Zone: Union waters of IIa and IV (L/W/2AC4-C) Belgium 346 Denmark 953 Germany 122 France 261 The Netherlands 794 Sweden 11 United Kingdom 3 904 Union 6 391 TAC 6 391 Precautionary TAC Species: Blue ling Molva dypterygia Zone: Union and international waters of Vb, VI, VII (BLI/5B67-) Germany 116 Estonia 18 Spain 365 France 8 323 Ireland 32 Lithuania 7 Poland 4 United Kingdom 2 117 Others 32 (59) Union 11 014 Norway 150 (60) Faroe Islands 150 (61) TAC 11 314 Analytical TAC Article 7(2) of this Regulation applies Article 12(1) of this Regulation applies Species: Blue ling Molva dypterygia Zone: International waters of XII (BLI/12INT-) Estonia 1 (62) Spain 341 (62) France 8 (62) Lithuania 3 (62) United Kingdom 3 (62) Others 1 (62) Union 357 (62) TAC 357 (62) Precautionary TAC Species: Blue ling Molva dypterygia Zone: Union and international waters of II and IV (BLI/24-) Denmark 4 Germany 4 Ireland 4 France 23 United Kingdom 14 Others 4 (63) Union 53 TAC 53 Precautionary TAC Species: Blue ling Molva dypterygia Zone: Union and international waters of III (BLI/03-) Denmark 3 Germany 2 Sweden 3 Union 8 TAC 8 Precautionary TAC Species: Ling Molva molva Zone: Union and international waters of I and II (LIN/1/2.) Denmark 8 Germany 8 France 8 United Kingdom 8 Others 4 (64) Union 36 TAC 36 Precautionary TAC Species: Ling Molva molva Zone: IIIa; Union waters of IIIbcd (LIN/3A/BCD) Belgium 6 (65) Denmark 50 Germany 6 (65) Sweden 19 United Kingdom 6 (65) Union 87 TAC 87 Precautionary TAC Species: Ling Molva molva Zone: Union waters of IV (LIN/04-C.) Belgium 22 Denmark 350 Germany 216 France 195 The Netherlands 7 Sweden 15 United Kingdom 2 689 Union 3 494 TAC 3 494 Precautionary TAC Species: Ling Molva molva Zone: Union and international waters of V (LIN/05EI.) Belgium 9 Denmark 6 Germany 6 France 6 United Kingdom 6 Union 33 TAC 33 Precautionary TAC Species: Ling Molva molva Zone: Union and international waters of VI, VII, VIII, IX, X, XII and XIV (LIN/6X14.) Belgium 51 Denmark 9 Germany 187 Spain 3 774 France 4 024 Ireland 1 008 Portugal 9 United Kingdom 4 634 Union 13 696 Norway 6 500 (66) (67) (68) Faroe Islands 200 (69) (70) TAC 20 396 Precautionary TAC Article 12(1) of this Regulation applies Species: Ling Molva molva Zone: Norwegian waters of IV (LIN/04-N.) Belgium 9 Denmark 1 187 Germany 33 France 13 The Netherlands 2 United Kingdom 106 Union 1 350 TAC Not relevant Precautionary TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Norway lobster Nephrops norvegicus Zone: IIIa; Union waters of Subdivisions 22-32 (NEP/3A/BCD) Denmark 9 345 Germany 27 Sweden 3 343 Union 12 715 TAC 12 715 Analytical TAC Species: Norway lobster Nephrops norvegicus Zone: Union waters of IIa and IV (NEP/2AC4-C) Belgium 1 048 Denmark 1 048 Germany 15 France 31 The Netherlands 539 United Kingdom 17 353 Union 20 034 TAC 20 034 Analytical TAC Species: Norway lobster Nephrops norvegicus Zone: Norwegian waters of IV (NEP/04-N.) Denmark 947 Germany 0 United Kingdom 53 Union 1 000 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Norway lobster Nephrops norvegicus Zone: VI; Union and international waters of Vb (NEP/5BC6.) Spain 33 France 133 Ireland 222 United Kingdom 16 019 Union 16 407 TAC 16 407 Analytical TAC Article 7(2) of this Regulation applies Species: Norway lobster Nephrops norvegicus Zone: VII (NEP/07.) Spain 1 521 France 6 166 Ireland 9 352 United Kingdom 8 317 Union 25 356 TAC 25 356 Analytical TAC Article 12(1) of this Regulation applies Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Functional Unit 16 of ICES Subarea VII (NEP/*07U16): Spain 935 France 586 Ireland 1 124 United Kingdom 455 Union 3 100 Species: Norway lobster Nephrops norvegicus Zone: VIIIa, VIIIb, VIIId and VIIIe (NEP/8ABDE.) Spain 250 France 3 910 Union 4 160 TAC 4 160 Analytical TAC Species: Norway lobster Nephrops norvegicus Zone: VIIIc (NEP/08C.) Spain 0 France 0 Union 0 TAC 0 Precautionary TAC Species: Norway lobster Nephrops norvegicus Zone: IX and X; Union waters of CECAF 34.1.1 (NEP/9/3411) Spain 84 (71) Portugal 252 (71) Union 336 (71) TAC 336 Precautionary TAC Species: Northern prawn Pandalus borealis Zone: IIIa (PRA/03A.) Denmark 2 429 Sweden 1 309 Union 3 738 TAC 7 000 Precautionary TAC Article 7(2) of this Regulation applies Species: Northern prawn Pandalus borealis Zone: Union waters of IIa and IV (PRA/2AC4-C) Denmark 1 818 The Netherlands 17 Sweden 73 United Kingdom 538 Union 2 446 TAC 2 446 Precautionary TAC Species: Northern prawn Pandalus borealis Zone: Norwegian waters south of 62 ° N (PRA/04-N.) Denmark 205 Sweden 123 (72) Union 328 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Penaeus shrimps Penaeus spp. Zone: French Guiana waters (PEN/FGU.) France to be established (73) Union to be established (73) (74) TAC to be established (73) (74) Precautionary TAC Article 6(2) of this Regulation applies Species: Plaice Pleuronectes platessa Zone: Skagerrak (PLE/03AN.) Belgium 106 Denmark 13 733 Germany 70 The Netherlands 2 641 Sweden 736 Union 17 286 TAC 17 639 Analytical TAC Article 7(2) of this Regulation applies Species: Plaice Pleuronectes platessa Zone: Kattegat (PLE/03AS.) Denmark 2 086 Germany 23 Sweden 234 Union 2 343 TAC 2 343 Analytical TAC Article 7(2) of this Regulation applies Species: Plaice Pleuronectes platessa Zone: IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat (PLE/2A3AX4) Belgium 7 435 Denmark 24 164 Germany 6 970 France 1 394 The Netherlands 46 471 United Kingdom 34 388 Union 120 822 Norway 9 094 TAC 129 917 Analytical TAC Article 7(2) of this Regulation applies Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (PLE/*04N-) Union 49 578 Species: Plaice Pleuronectes platessa Zone: VI; Union and international waters of Vb; international waters of XII and XIV (PLE/56-14) France 9 Ireland 261 United Kingdom 388 Union 658 TAC 658 Precautionary TAC Species: Plaice Pleuronectes platessa Zone: VIIa (PLE/07A.) Belgium 28 France 12 Ireland 768 The Netherlands 9 United Kingdom 281 Union 1 098 TAC 1 098 Precautionary TAC Article 7(2) of this Regulation applies Species: Plaice Pleuronectes platessa Zone: VIIb and VIIc (PLE/7BC.) France 11 Ireland 63 Union 74 TAC 74 Precautionary TAC Article 12(1) of this Regulation applies Species: Plaice Pleuronectes platessa Zone: VIId and VIIe (PLE/7DE.) Belgium 1 640 France 5 467 United Kingdom 2 915 Union 10 022 TAC 10 022 Analytical TAC Species: Plaice Pleuronectes platessa Zone: VIIf and VIIg (PLE/7FG.) Belgium 55 France 99 Ireland 199 United Kingdom 52 Union 405 TAC 405 Precautionary TAC Species: Plaice Pleuronectes platessa Zone: VIIh, VIIj and VIIk (PLE/7HJK.) Belgium 8 France 16 Ireland 56 The Netherlands 32 United Kingdom 16 Union 128 TAC 128 Precautionary TAC Article 12(1) of this Regulation applies Species: Plaice Pleuronectes platessa Zone: VIII, IX and X; Union waters of CECAF 34.1.1 (PLE/8/3411) Spain 66 France 263 Portugal 66 Union 395 TAC 395 Precautionary TAC Species: Pollack Pollachius pollachius Zone: VI; Union and international waters of Vb; international waters of XII and XIV (POL/56-14) Spain 6 France 190 Ireland 56 United Kingdom 145 Union 397 TAC 397 Precautionary TAC Species: Pollack Pollachius pollachius Zone: VII (POL/07.) Belgium 378 (75) Spain 23 (75) France 8 700 (75) Ireland 927 (75) United Kingdom 2 118 (75) Union 12 146 (75) TAC 12 146 Precautionary TAC Article 12(1) of this Regulation applies Species: Pollack Pollachius pollachius Zone: VIIIa, VIIIb, VIIId and VIIIe (POL/8ABDE.) Spain 252 France 1 230 Union 1 482 TAC 1 482 Precautionary TAC Species: Pollack Pollachius pollachius Zone: VIIIc (POL/08C.) Spain 208 France 23 Union 231 TAC 231 Precautionary TAC Species: Pollack Pollachius pollachius Zone: IX and X; Union waters of CECAF 34.1.1 (POL/9/3411) Spain 273 (76) Portugal 9 (76) (77) Union 282 (76) TAC 282 (77) Precautionary TAC Species: Saithe Pollachius virens Zone: IIIa and IV; Union waters of IIa (POK/2A3A4.) Belgium 35 Denmark 4 137 Germany 10 447 France 24 587 The Netherlands 104 Sweden 568 United Kingdom 8 010 Union 47 888 Norway 52 399 (78) TAC 100 287 Analytical TAC Article 7(2) of this Regulation applies Species: Saithe Pollachius virens Zone: VI; Union and international waters of Vb, XII and XIV (POK/56-14) Germany 527 France 5 230 Ireland 427 United Kingdom 3 300 Union 9 484 Norway 510 (79) TAC 9 994 Analytical TAC Article 7(2) of this Regulation applies Species: Saithe Pollachius virens Zone: Norwegian waters south of 62 ° N (POK/04-N.) Sweden 880 (80) Union 880 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Saithe Pollachius virens Zone: VII, VIII, IX and X; Union waters of CECAF 34.1.1 (POK/7/3411) Belgium 6 France 1 245 Ireland 1 491 United Kingdom 434 Union 3 176 TAC 3 176 Precautionary TAC Article 12(1) of this Regulation applies Species: Turbot and brill Psetta maxima and Scopthalmus rhombus Zone: Union waters of IIa and IV (T/B/2AC4-C) Belgium 362 Denmark 773 Germany 197 France 93 The Netherlands 2 745 Sweden 5 United Kingdom 762 Union 4 937 TAC 4 937 Precautionary TAC Species: Skates and rays Rajiformes Zone: Union waters of IIa and IV (SRX/2AC4-C) Belgium 232 (81) (82) (83) Denmark 9 (81) (82) (83) Germany 11 (81) (82) (83) France 36 (81) (82) (83) The Netherlands 198 (81) (82) (83) United Kingdom 892 (81) (82) (83) Union 1 378 (81) (83) TAC 1 378 (83) Precautionary TAC Species: Skates and rays Rajiformes Zone: Union waters of IIIa (SRX/03A-C.) Denmark 37 (84) Sweden 10 (84) Union 47 (84) TAC 47 Precautionary TAC Species: Skates and rays Rajiformes Zone: Union waters of VIa, VIb, VIIa-c and VIIe-k (SRX/67AKXD) Belgium 762 (85) (86) (87) (88) Estonia 4 (85) (86) (87) (88) France 3 417 (85) (86) (87) (88) Germany 10 (85) (86) (87) (88) Ireland 1 101 (85) (86) (87) (88) Lithuania 18 (85) (86) (87) (88) The Netherlands 3 (85) (86) (87) (88) Portugal 19 (85) (86) (87) (88) Spain 920 (85) (86) (87) (88) United Kingdom 2 180 (85) (86) (87) (88) Union 8 434 (85) (86) (87) (88) TAC 8 434 (87) (88) Precautionary TAC Article 12(1) of this Regulation applies Species: Skates and rays Rajiformes Zone: Union waters of VIId (SRX/07D.) Belgium 96 (89) (90) (91) France 802 (89) (90) (91) The Netherlands 5 (89) (90) (91) United Kingdom 160 (89) (90) (91) Union 1 063 (89) (90) (91) TAC 1 063 (91) Precautionary TAC Species: Skates and rays Rajiformes Zone: Union waters of VIII and IX (SRX/89-C.) Belgium 8 (92) (93) France 1 427 (92) (93) Portugal 1 156 (92) (93) Spain 1 163 (92) (93) United Kingdom 8 (92) (93) Union 3 762 (92) (93) TAC 3 762 (93) Precautionary TAC Species: Greenland halibut Reinhardtius hippoglossoides Zone: Union waters of IIa and IV; Union and international waters of Vb and VI (GHL/2A-C46) Denmark 16 Germany 28 Estonia 16 Spain 16 France 259 Ireland 16 Lithuania 16 Poland 16 United Kingdom 1 017 Union 1 400 Norway 1 100 (94) TAC 2 500 Analytical TAC Species: Mackerel Scomber scombrus Zone: IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 (MAC/2A34.) Belgium 639 (95) (96) Denmark 22 031 (95) (96) Germany 666 (95) (96) France 2 013 (95) (96) The Netherlands 2 026 (95) (96) Sweden 6 034 (95) (96) (97) United Kingdom 1 877 (95) (96) Union 35 286 (95) (96) (97) Norway 211 560 (98) TAC 1 020 996 Analytical TAC Species: Mackerel Scomber scombrus Zone: VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV (MAC/2CX14-) Germany 25 928 Spain 28 Estonia 216 France 17 287 Ireland 86 426 Latvia 159 Lithuania 159 The Netherlands 37 811 Poland 1 826 United Kingdom 237 677 Union 407 517 Norway 18 261 (99) (100) Faroe Islands 38 576 (101) TAC 1 020 996 Analytical TAC Species: Mackerel Scomber scombrus Zone: VIIIc, IX and X; Union waters of CECAF 34.1.1 (MAC/8C3411) Spain 38 432 (102) France 255 (102) Portugal 7 944 (102) Union 46 631 TAC 1 020 996 Analytical TAC Species: Mackerel Scomber scombrus Zone: Norwegian waters of IIa and IVa (MAC/2A4A-N) Denmark 16 004 Union 16 004 TAC Not relevant Analytical TAC Species: Common sole Solea solea Zone: IIIa; Union waters of Subdivisions 22-32 (SOL/3A/BCD) Denmark 463 Germany 27 (103) The Netherlands 44 (103) Sweden 17 Union 551 TAC 551 Analytical TAC Species: Common sole Solea solea Zone: Union waters of IIa and IV (SOL/24-C.) Belgium 1 343 Denmark 614 Germany 1 074 France 269 The Netherlands 12 122 United Kingdom 691 Union 16 113 Norway 10 (104) TAC 16 123 Analytical TAC Article 7(2) of this Regulation applies Species: Common sole Solea solea Zone: VI; Union and international waters of Vb; international waters of XII and XIV (SOL/56-14) Ireland 46 United Kingdom 11 Union 57 TAC 57 Precautionary TAC Species: Common sole Solea solea Zone: VIIa (SOL/07A.) Belgium 10 (105) France 0 (105) Ireland 17 (105) The Netherlands 3 (105) United Kingdom 10 (105) Union 40 (105) TAC 40 (105) (106) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Common sole Solea solea Zone: VIIb and VIIc (SOL/7BC.) France 6 Ireland 36 Union 42 TAC 42 Precautionary TAC Article 12(1) of this Regulation applies Species: Common sole Solea solea Zone: VIId (SOL/07D.) Belgium 733 France 1 467 United Kingdom 524 Union 2 724 TAC 2 724 Analytical TAC Species: Common sole Solea solea Zone: VIIe (SOL/07E.) Belgium 42 France 443 United Kingdom 693 Union 1 178 TAC 1 178 Analytical TAC Article 7(2) of this Regulation applies Species: Common sole Solea solea Zone: VIIf and VIIg (SOL/7FG.) Belgium 528 France 53 Ireland 26 United Kingdom 238 Union 845 TAC 845 Analytical TAC Article 7(2) of this Regulation applies Species: Common sole Solea solea Zone: VIIh, VIIj and VIIk (SOL/7HJK.) Belgium 32 France 64 Ireland 171 The Netherlands 51 United Kingdom 64 Union 382 TAC 382 Precautionary TAC Article 12(1) of this Regulation applies Species: Common sole Solea solea Zone: VIIIa and VIIIb (SOL/8AB.) Belgium 42 Spain 8 France 3 135 The Netherlands 235 Union 3 420 TAC 3 420 Analytical TAC Species: Sole Solea spp. Zone: VIIIc, VIIId, VIIIe, IX and X; Union waters of CECAF 34.1.1 (SOO/8CDE34) Spain 403 Portugal 669 Union 1 072 TAC 1 072 Precautionary TAC Species: Sprat and associated by-catches Sprattus sprattus Zone: IIIa (SPR/03A.) Denmark 22 300 (107) Germany 47 (107) Sweden 8 437 (107) Union 30 784 TAC 33 280 Precautionary TAC Species: Sprat and associated by-catches Sprattus sprattus Zone: Union waters of IIa and IV (SPR/2AC4-C) Belgium 376 (108) Denmark 29 755 (108) Germany 376 (108) France 376 (108) The Netherlands 376 (108) Sweden 1 330 (108) (109) United Kingdom 1 241 (108) Union 33 830 Norway 0 Faroe Islands 0 (110) TAC 33 830 Analytical TAC Species: Sprat Sprattus sprattus Zone: VIId and VIIe (SPR/7DE.) Belgium 21 Denmark 1 339 Germany 21 France 288 The Netherlands 288 United Kingdom 2 163 Union 4 120 TAC 4 120 Precautionary TAC Species: Picked dogfish Squalus acanthias Zone: Union and international waters of I, V, VI, VII, VIII, XII and XIV (DGS/15X14) Belgium 20 (111) Germany 4 (111) Spain 10 (111) France 83 (111) Ireland 53 (111) The Netherlands 0 (111) Portugal 0 (111) United Kingdom 100 (111) Union 270 (111) TAC 270 (111) Precautionary TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Article 12(1) of this Regulation applies Species: Horse mackerel and associated by-catches Trachurus spp. Zone: Union waters of IVb, IVc and VIId (JAX/4BC7D) Belgium 16 (112) Denmark 6 973 (112) Germany 616 (112) (113) Spain 129 (112) France 578 (112) (113) Ireland 438 (112) The Netherlands 4 198 (112) (113) Portugal 15 (112) Sweden 75 (112) United Kingdom 1 659 (112) (113) Union 14 697 Norway 3 550 (114) TAC 18 247 Precautionary TAC Species: Horse mackerel and associated by-catches Trachurus spp. Zone: Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV (JAX/2A-14) Denmark 8 140 (115) (117) Germany 6 351 (115) (116) (117) Spain 8 663 (117) (119) France 3 269 (115) (116) (117) (119) Ireland 21 153 (115) (117) The Netherlands 25 484 (115) (116) (117) Portugal 834 (117) (119) Sweden 675 (115) (117) United Kingdom 7 660 (115) (116) (117) Union 82 229 Faroe Islands 1 600 (118) TAC 83 829 Analytical TAC Species: Horse mackerel Trachurus spp. Zone: VIIIc (JAX/08C.) Spain 11 890 (120) France 206 Portugal 1 175 (120) Union 13 271 TAC 13 271 Analytical TAC Species: Horse mackerel Trachurus spp. Zone: IX (JAX/09.) Spain 18 977 (121) Portugal 54 372 (121) Union 73 349 TAC 73 349 Analytical TAC Article 7(2) of this Regulation applies Species: Horse mackerel Trachurus spp. Zone: X; Union waters of CECAF (122) (JAX/X34PRT) Portugal To be established Union To be established (123) TAC To be established (123) Precautionary TAC Article 6(2) of this Regulation applies Species: Horse mackerel Trachurus spp. Zone: Union waters of CECAF (124) (JAX/341PRT) Portugal To be established Union To be established (125) TAC To be established (125) Precautionary TAC Article 6(2) of this Regulation applies Species: Horse mackerel Trachurus spp. Zone: Union waters of CECAF (126) (JAX/341SPN) Spain To be established Union To be established (127) TAC To be established (127) Precautionary TAC Article 6(2) of this Regulation applies Species: Norway pout and associated by-catches Trisopterus esmarkii Zone: IIIa; Union waters of IIa and IV (NOP/2A3A4.) Denmark 141 819 (128) Germany 27 (128) (129) The Netherlands 104 (128) (129) Union 141 950 (128) (130) Norway 25 000 (131) Faroe Islands 9 300 (132) TAC 238 981 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Norway pout and associated by-catches Trisopterus esmarkii Zone: Norwegian waters of IV (NOP/04-N.) Denmark 0 United Kingdom 0 Union 0 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Industrial fish Zone: Norwegian waters of IV (I/F/04-N.) Sweden 800 (133) (134) Union 800 TAC Not relevant Precautionary TAC Species: Other species Zone: Union waters of Vb, VI and VII (OTH/5B67-C) Union Not relevant Norway 250 (135) TAC Not relevant Precautionary TAC Species: Other species Zone: Norwegian waters of IV (OTH/04-N.) Belgium 52 Denmark 4 750 Germany 535 France 220 The Netherlands 380 Sweden Not relevant (136) United Kingdom 3 563 Union 9 500 (137) TAC Not relevant Precautionary TAC Species: Other species Zone: Union waters of IIa, IV and VIa north of 56 ° 30 ² N (OTH/2A46AN) Union Not relevant Norway 5 250 (138) (139) Faroe Islands 150 (140) TAC Not relevant Precautionary TAC (1) Excluding waters within six nautical miles of the UK baselines at Shetland, Fair Isle and Foula. (2) Without prejudice to the landing obligation, by-catches of dab, whiting and mackerel may consist of up to 2 % of the quota (OT1/*2A3A4). Where a Member State uses this provision in respect of a by-catch species in this fishery, no inter-species flexibility provision may be used by that Member State in respect of by-catches of that species. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IID: Zone : Union waters of sandeel management areas 1 2 3 4 5 6 7 (SAN/234_1) (SAN/234_2) (SAN/234_3) (SAN/234_4) (SAN/234_5) (SAN/234_6) (SAN/234_7) Denmark 0 0 0 0 0 0 0 United Kingdom 0 0 0 0 0 0 0 Germany 0 0 0 0 0 0 0 Sweden 0 0 0 0 0 0 0 Union 0 0 0 0 0 0 0 Total 0 0 0 0 0 0 0 (3) Exclusively for by-catches. No directed fisheries are permitted under this quota. (4) Exclusively for by-catches. No directed fisheries are permitted under this quota. (5) Exclusively for by-catches. No directed fisheries are permitted under this quota. (6) To be fished in Union waters of IIa, IV, Vb, VI and VII (USK/*24X7C). (7) Special condition: of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in Vb, VI and VII shall not exceed the following amount in tonnes (OTH/*5B67-): 3 000 (8) Including ling. The following quotas for Norway shall only be fished with long-lines in Vb, VI and VII: Ling (LIN/*5B67-) 6 500 Tusk (USK/*5B67-) 2 923 (9) The tusk and ling quotas for Norway are interchangeable up to the following amount, in tonnes: 2 000 (10) Catches of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (11) Special condition: up to 50 % of this amount may be fished in Union waters of IV (HER/*04-C.). (12) May only be fished in the Skagerrak (HER/*03AN.). (13) Catches of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (14) Catches taken within this quota are to be deducted from Norway's share of the TAC. Within the limit of this quota, no more than the quantity given below may be taken in Union waters of IVa and IVb (HER/*4AB-C). 50 000 Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters south of 62 ° N (HER/*04N-) (15) Union 50 000 (15) Catches of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (16) By-catches of cod, haddock, pollack and whiting and saithe are to be counted against the quota for these species. (17) Exclusively for catches of herring taken as by-catch in fisheries using nets with mesh sizes smaller than 32 mm. (18) Exclusively for catches of herring taken as by-catch in fisheries using nets with mesh sizes smaller than 32 mm. (19) Exclusively for catches of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (20) Except Blackwater stock: reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a rhumb line running due south from Landguard Point (51 ° 56 ² N, 1 ° 19,1 ² E) to latitude 51 ° 33 ² N and hence due west to a point on the coast of the United Kingdom. (21) Special condition: up to 50 % of this quota may be taken in IVb (HER/*04B.). (22) Reference is to the herring stock in the part of ICES zone VIa which lies east of the meridian of longitude 7 ° W and north of the parallel of latitude 55 ° N, or west of the meridian of longitude 7 ° W and north of the parallel of latitude 56 ° N, excluding the Clyde. (23) It shall be prohibited to target any herring in the part of the ICES zones subject to this TAC that lies between 56 ° N and 57 ° 30 ² N, with the exception of a six nautical mile belt measured from the baseline of the United Kingdom's territorial sea. (24) Reference is to the herring stock in VIa south of 56 ° 00 ² N and west of 07 ° 00 ² W. (25) Clyde stock: reference is to the herring stock in the maritime area situated to the north-east of a line drawn between:  the Mull of Kintyre (55 ° 17,9 ² N, 05 ° 47,8 ² W);  a point at position (55 ° 04 ² N, 05 ° 23 ² W) and;  Corsewall Point (55 ° 00,5 ² N, 05 ° 09,4 ² W).D265 (26) Fixed at the same quantity as the quota of the United Kingdom. (27) This zone is reduced by the area bounded:  to the north by latitude 52 ° 30 ² N,  to the south by latitude 52 ° 00 ² N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (28) This zone is increased by the area bounded:  to the north by latitude 52 ° 30 ² N,  to the south by latitude 52 ° 00 ² N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (29) Exclusively for by-catches. No directed fisheries are permitted under this quota. (30) May be taken in Union waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (COD/*04N-) Union 28 293 (31) By-catches of haddock, pollack and whiting and saithe are to be counted against the quota for these species. (32) By-catch of cod in the area covered by this TAC may be landed provided that it does not comprise more than 1,5 % of the live weight of the total catch retained on board per fishing trip. This provision shall not apply for catches subject to the landing obligation, (33) Exclusively for by-catches. No directed fisheries are permitted under this quota. (34) 5 % of this quota may be used in VIIIa, VIIIb, VIIId and VIIIe (LEZ/*8ABDE) for by-catches in directed fisheries for sole. (35) 5 % of this quota may be fished in VIIIa, VIIIb, VIIId and VIIIe (LEZ/*8ABDE). (36) Special condition: of which up to 10 % may be fished in: VI; Union and international waters of Vb; international waters of XII and XIV (ANF/*56-14). (37) Special condition: of which up to 10 % may be fished in VIIIa, VIIIb, VIIId and VIIIe (ANF/*8ABDE). (38) By-catches of cod, pollack, whiting and saithe are to be counted against the quota for these species. (39) Not more than 10 % of this quota may be fished in IV; Union waters of IIa (HAD/*2AC4.). (40) May be taken in Union waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: Norwegian waters of IV (WHG/*04N-) Union 9 961 (41) Exclusively for by-catches. No directed fisheries are permitted under this quota. (42) By-catches of cod, haddock and saithe are to be counted against the quota for these species. (43) Transfers of this quota may be effected to Union waters of IIa and IV. However, such transfers shall be notified in advance to the Commission. (44) Within the following overall TAC for the northern stock of hake: 119 765 (45) Not more than 10 % of this quota may be used for by-catch in IIIa (HKE/*03A.). (46) Within the following overall TAC for the northern stock of hake: 119 765 (47) Transfers of this quota may be effected to Union waters of IIa and IV. However, such transfers shall be notified in advance to the Commission. (48) Within the following overall TAC for the northern stock of hake: 119 765 Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VIIIa, VIIIb, VIIId and VIIIe (HKE/*8ABDE) Belgium 80 Spain 3 218 France 3 218 Ireland 402 The Netherlands 40 United Kingdom 1 810 Union 8 767 (49) Transfers of this quota may be effected to IV and Union waters of IIa. However, such transfers shall be notified in advance to the Commission. (50) Within the following overall TAC for the northern stock of hake: 119 765 Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VI and VII; Union and international waters of Vb; international waters of XII and XIV (HKE/*57-14) Belgium 4 Spain 3 994 France 7 188 The Netherlands 12 Union 11 198 (51) Special condition: within a total access quantity of 21 500 tonnes for the Union, Member States may fish up to the following percentage of their quotas in Faroese waters (WHB/*05-F.): 9,2 % (52) Transfers of this quota may be effected to VIIIc, IX and X; Union waters of CECAF 34.1.1. However, such transfers shall be notified in advance to the Commission. (53) Special condition: from the EU quotas in Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/*NZJM1) and in VIIIc, IX and X; Union waters of CECAF 34.1.1 (WHB/*NZJM2), the following quantity may be fished in the Norwegian Economic Zone or in the fishery zone around Jan Mayen: 220 494 (54) Special condition: from the EU quotas in Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/*NZJM1) and in VIIIc, IX and X; Union waters of CECAF 34.1.1 (WHB/*NZJM2), the following quantity may be fished in the Norwegian Economic Zone or in the fishery zone around Jan Mayen: 220 494 (55) To be counted against Norway's catch limits established under the Coastal States arrangement. (56) Special condition: the catch in IVa shall be no more than the following amount (WHB/*04A-C): 55 124 This catch limit in IVa amounts to the following percentage of Norway's access quota: 25 % (57) To be counted against the catch limits of the Faroe Islands. (58) Special conditions: may also be fished in VIb (WHB/*06B-C). The catch in IVa shall be no more than the following amount (WHB/*04A-C): 5 375 (59) Exclusively for by-catches. No directed fisheries are permitted under this quota. (60) To be fished in Union waters of IIa, IV, Vb, VI and VII (BLI/*24X7C). (61) By-catches of roundnose grenadier and black scabbardfish to be counted against this quota. To be fished in EU waters of VIa north of 56 ° 30 ²N and VIb. This provision shall not apply for catches subject to the landing obligation. (62) Exclusively for by-catches. No directed fisheries are permitted under this quota. (63) Exclusively for by-catches. No directed fisheries are permitted under this quota. (64) Exclusively for by-catches. No directed fisheries are permitted under this quota. (65) Quota may be fished in Union waters of IIIa and Union waters of IIIbcd only. (66) Special condition: of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in Vb, VI and VII shall not exceed the following amount in tonnes (OTH/*6X14.): 3 000 (67) Including tusk. The quotas for Norway shall only be fished with long-lines in Vb, VI and VII, and they amount to: Ling (LIN/*5B67-) 6 500 Tusk (USK/*5B67-) 2 923 (68) The ling and tusk quotas for Norway are interchangeable up to the following amount, in tonnes: 2 000 (69) Including tusk. To be fished in VIb and VIa north of 56 ° 30 ² N (LIN/*6BAN.). (70) Special condition: of which an incidental catch of other species of 20 % per ship, at any moment, is authorised in VIa and VIb. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in VIa and VIb shall not exceed the following amount in tonnes (OTH/*6AB.):75 (71) Of which no more than 6 % may be taken in Functional Units 26 and 27 of ICES division IXa (NEP/*9U267). (72) By-catches of cod, haddock, pollack, whiting and saithe are to be counted against the quotas for these species. (73) Fishing for shrimps Farfantepenaeus subtilis and Farfantepenaeus brasiliensis is prohibited in waters less than 30 metres deep. (74) Fixed at the same quantity as the quota of France. (75) Special condition: of which up to 2 % may be fished in: VIIIa, VIIIb, VIIId and VIIIe (POL/*8ABDE). (76) Special condition: of which up to 5 % may be fished in Union waters of VIIIc (POL/*08C.). (77) In addition to this TAC, Portugal may fish quantities of pollack not exceeding 98 tonnes. (78) May only be taken in Union waters of IV and in IIIa (POK/*3A4-C). Catches taken within this quota are to be deducted from Norway's share of the TAC. (79) To be fished north of 56 ° 30 ² N (POK/*5614N). (80) By-catches of cod, haddock, pollack and whiting are to be counted against the quota for these species. (81) Catches of blonde ray (Raja brachyura) in Union waters of IV (RJH/04-C.), cuckoo ray (Leucoraja naevus) (RJN/2AC4-C), thornback ray (Raja clavata) (RJC/2AC4-C) and spotted ray (Raja montagui) (RJM/2AC4-C) shall be reported separately. (82) By-catch quota. These species shall not comprise more than 25 % by live weight of the catch retained on board per fishing trip. This condition applies only to vessels over 15 metres' length overall. This provision shall not apply for catches subject to the landing obligation as set out in Article 15(1) of Regulation (EU) No 1380/2013. (83) Shall not apply to blonde ray (Raja brachyura) in Union waters of IIa and small-eyed ray (Raja microocellata) in Union waters of IIa and IV. When accidentally caught, these species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (84) Catches of cuckoo ray (Leucoraja naevus) (RJN/03A-C.), blonde ray (Raja brachyura) (RJH/03A-C.) and spotted ray (Raja montagui) (RJM/03A-C.) shall be reported separately. (85) Catches of cuckoo ray (Leucoraja naevus) (RJN/67AKXD), thornback ray (Raja clavata) (RJC/67AKXD), blonde ray (Raja brachyura) (RJH/67AKXD), spotted ray (Raja montagui) (RJM/67AKXD), sandy ray (Raja circularis) (RJI/67AKXD) and shagreen ray (Raja fullonica) (RJF/67AKXD) shall be reported separately. (86) Special condition: of which up to 5 % may be fished in Union waters of VIId (SRX/*07D.), without prejudice to the prohibitions set out in Articles 13 and 41 of this Regulation for the areas specified therein. Catches of cuckoo ray (Leucoraja naevus) (RJN/*07D.), thornback ray (Raja clavata) (RJC/*07D.), blonde ray (Raja brachyura) (RJH/*07D.), spotted ray (Raja montagui) (RJM/*07D.), sandy ray (Raja circularis) (RJI/*07D.) and shagreen ray (Raja fullonica) (RJF/*07D.) shall be reported separately. This special condition shall not apply to small-eyed ray (Raja microocellata) and undulate ray (Raja undulata). (87) Shall not apply to small-eyed ray (Raja microocellata), except in Union waters of VIIf and VIIg. When accidentally caught, this species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. Within the limits of the abovementioned quotas, no more than the quantities of small-eyed ray in Union waters of VIIf and VIIg (RJE/7FG) provided below may be taken: Species: Small-eyed ray Raja microocellata Zone: Union waters of VIIf and VIIg (RJE/7FG) Belgium 14 Estonia 0 France 63 Germany 0 Ireland 20 Lithuania 0 The Netherlands 0 Portugal 0 Spain 17 United Kingdom 40 Union 154 TAC 154 Precautionary TAC Special condition: of which up to 5 % may be fished in Union waters of VIId and reported under the following code: (RJE/*07D.). This special condition is without prejudice to the prohibitions set out in Articles 13 and 41 of this Regulation for the areas specified therein. (88) Shall not apply to undulate ray (Raja undulata). This species shall not be targeted in the areas covered by this TAC. In cases where it is not subject to the landing obligation, by-catch of undulate ray in area VIIe may only be landed whole or gutted. The catches shall remain under the quotas shown in the table below. The former provisions are without prejudice to the prohibitions set out in Articles 13 and 41 of this Regulation for the areas specified therein. By-catches of undulate ray shall be reported separately under the following code: (RJU/67AKXD). Within the limits of the abovementioned quotas, no more than the quantities of undulate ray given below may be taken: Species: Undulate ray Raja undulata Zone: Union waters of VIIe (RJU/67AKXD) Belgium 15 Estonia 0 France 65 Germany 0 Ireland 21 Lithuania 0 The Netherlands 0 Portugal 0 Spain 18 United Kingdom 42 Union 161 TAC 161 Precautionary TAC Special condition: of which up to 5 % may be fished in Union waters of VIId and reported under the following code: (RJU/*07D.). This special condition is without prejudice to the prohibitions set out in Articles 13 and 41 of this Regulation for the areas specified therein. (89) Catches of cuckoo ray (Leucoraja naevus) (RJN/07D.), thornback ray (Raja clavata) (RJC/07D.), blonde ray (Raja brachyura) (RJH/07D.) and spotted ray (Raja montagui) (RJM/07D.) shall be reported separately. (90) Special condition: of which up to 5 % may be fished in Union waters of VIa, VIb, VIIa-c and VIIe-k (SRX/*67AKD). Catches of Cuckoo ray (Leucoraja naevus) (RJN/*67AKD), thornback ray (Raja clavata) (RJC/*67AKD), blonde ray (Raja brachyura) (RJH/*67AKD), spotted ray (Raja montagui) (RJM/*67AKD) and small-eyed ray (Raja microocellata) (RJE/*67AKD) shall be reported separately. This special condition shall not apply to undulate ray (Raja undulata). (91) Shall not apply to undulate ray (Raja undulata). This species shall not be targeted in the areas covered by this TAC. In cases where it is not subject to the landing obligation, by-catch of undulate ray in the area covered by this TAC may only be landed whole or gutted. The catches shall remain under the quotas shown in the table below. The former provisions are without prejudice to the prohibitions set out in Articles 13 and 41 of this Regulation for the areas specified therein. By-catches of undulate ray shall be reported separately under the following code: (RJU/07D.). Within the limits of the abovementioned quotas, no more than the quantities of undulate ray given below may be taken: Species: Undulate ray Raja undulata Zone: Union waters of VIId (RJU/07D.) Belgium 2 France 14 The Netherlands 0 United Kingdom 3 Union 19 TAC 19 Precautionary TAC Special condition: of which up to 5 % may be fished in Union waters of VIIe and reported under the following code: (RJU/*67AKD). This special condition is without prejudice to the prohibitions set out in Articles 13 and 41 of this Regulation for the areas specified therein. (92) Catches of cuckoo ray (Leucoraja naevus) (RJN/89-C.), blonde ray (Raja brachyura) (RJH/89-C.) and thornback ray (Raja clavata) (RJC/89-C.) shall be reported separately. (93) Shall not apply to undulate ray (Raja undulata). This species shall not be targeted in the areas covered by this TAC. In cases where it is not subject to the landing obligation, by-catch of undulate ray in subareas VIII and IX may only be landed whole or gutted. The catches shall remain under the quotas shown in the table below. The above provisions are without prejudice to the prohibitions set out in Articles 13 and 41 of this Regulation for the areas specified therein. By-catches of undulate ray shall be reported separately under the codes indicated in the tables below. Within the limits of the abovementioned quotas, no more than the quantities of undulate ray given below may be taken: Species: Undulate ray Raja undulata Zone: Union waters of VIII (RJU/8-C.) Belgium 0 France 12 Portugal 9 Spain 9 United Kingdom 0 Union 30 TAC 30 Precautionary TAC Species: Undulate ray Raja undulata Zone: Union waters of IX (RJU/9-C.) Belgium 0 France 18 Portugal 15 Spain 15 United Kingdom 0 Union 48 TAC 48 Precautionary TAC (94) To be taken in Union waters of IIa and VI. In VI this quantity may only be fished with long-lines (GHL/*2A6-C). (95) Within the limits of the abovementioned quotas, no more than the quantities given below may also be taken in the two following zones: Norwegian waters of IIa (MAC/*02AN-) Faroese waters (MAC/*FRO1) Belgium 86 88 Denmark 2 968 3 037 Germany 90 92 France 271 278 The Netherlands 273 279 Sweden 813 832 United Kingdom 253 259 Union 4 754 4 865 (96) May also be taken in Norwegian waters of IVa (MAC/*4AN.). (97) Special condition: including the following tonnage to be taken in Norwegian waters of IIa and IVa (MAC/*04N-): 328 When fishing under this special condition, by-catches of cod, haddock, pollack and whiting and saithe are to be counted against the quotas for these species. (98) To be deducted from Norway's share of the TAC (access quota). This amount includes the following Norwegian share in the North Sea TAC: 61 341 This quota may be fished in IVa only (MAC/*04A.), except for the following amount, in tonnes, which may be fished in IIIa (MAC/*03A.): 3 000 Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: IIIa IIIa and IVbc IVb IVc VI, international waters of IIa, from 1 January to 15 February 2017 and from 1 September to 31 December 2017 (MAC/*03A.) (MAC/*3A4BC) (MAC/*04B.) (MAC/*04C.) (MAC/*2A6.) Denmark 0 4 130 0 0 13 219 France 0 490 0 0 0 The Netherlands 0 490 0 0 0 Sweden 0 0 390 10 3 424 United Kingdom 0 490 0 0 0 Norway 3 000 0 0 0 0 (99) May be fished in IIa, VIa north of 56 ° 30 ² N, IVa, VIId, VIIe, VIIf and VIIh (MAC/*AX7H). (100) The following additional amount of access quota, in tonnes, may be fished by Norway North of 56 °30 ² N and counted against its catch limit (MAC/*N5630): 42 312 (101) This amount shall be deducted from the Faroe Islands' catch limit (access quota). It may be fished only in VIa north of 56 ° 30 ² N (MAC/*6AN56). However, from 1 January to 15 February and from 1 October to 31 December this quota may also be fished in IIa, IVa north of 59 ° (EU zone) (MAC/*24N59). Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones and periods: Union waters of IIa; Union and Norwegian waters of IVa. During the periods from 1 January to 15 February 2017 and from 1 September to 31 December 2017 (MAC/*4A-EN) Norwegian waters of IIa (MAC/*2AN-) Faroese waters (MAC/*FRO2) Germany 15 648 2 108 2 157 France 10 433 1 404 1 438 Ireland 52 161 7 028 7 192 The Netherlands 22 820 3 073 3 146 United Kingdom 143 448 19 331 19 778 Union 244 510 32 944 33 711 (102) Special condition: quantities subject to exchanges with other Member States may be taken in VIIIa, VIIIb and VIIId (MAC/*8ABD.). However, the quantities provided by Spain, Portugal or France for exchange purposes and to be taken in VIIIa, VIIIb and VIIId shall not exceed 25 % of the quotas of the donor Member State. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: VIIIb (MAC/*08B.) Spain 3 227 France 21 Portugal 667 (103) Quota may be fished in Union waters of IIIa, subdivisions 22-32 only. (104) May be fished only in Union waters of IV (SOL/*04-C.). (105) Exclusively for by-catches. No directed fisheries are permitted under this quota. (106) In addition to this TAC, the Member States having quota for sole in VIIa may decide by common agreement to allocate an overall total of 7 tonnes to one or more vessels carrying out the directed scientific fishery assessed by the STECF in order to improve scientific information on this stock (SOL/*07A.). The Member States concerned shall communicate the name(s) of the vessel(s) to the Commission before allowing any landings. (107) Without prejudice to the landing obligation, by-catches of dab, whiting and haddock may consist of up to 5 % of the quota (OTH/*03A.). Where a Member State uses this provision in respect of a by-catch species in this fishery, no inter-species flexibility provision may be used by that Member State in respect of by-catches of that species. (108) Without prejudice to the landing obligation, by-catches of dab and whiting may consist of up to 2 % of the quota (OTH/*2AC4C). Where a Member State uses this provision in respect of a by-catch species in this fishery, no inter-species flexibility provision may be used by that Member State in respect of by-catches of that species. (109) Including sandeel. (110) May contain up to 4 % of by-catch of herring. (111) Picked dogfish shall not be targeted in the areas covered by this TAC. When accidentally caught in fisheries where picked dogfish is not subject to the landing obligation, specimens shall not be harmed and shall be released immediately, as required by Articles 12 and 41 of this Regulation. By derogation from Article 12 of this Regulation, a vessel engaged in the by-catch avoidance programme that has been positively assessed by the STECF may land not more than 2 tonnes per month of picked dogfish that is dead at the moment when the fishing gear is hauled on board. Member States participating in the by-catch avoidance programme shall ensure that the total annual landings of picked dogfish on the basis of this derogation do not exceed the above amounts. They shall communicate the list of participating vessels to the Commission before allowing any landings. Member States shall exchange information about avoidance areas. (112) Without prejudice to the landing obligation, by-catches of boarfish, haddock, whiting and mackerel may consist of up to 5 % of the quota (OTH/*4BC7D). Where a Member State uses this provision in respect of a by-catch species in this fishery, no inter-species flexibility provision may be used by that Member State in respect of by-catches of that species. (113) Special condition: up to 5 % of this quota fished in division VIId may be accounted for as fished under the quota concerning the following zone: Union waters of IIa, IVa, VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV (JAX/*2A-14). (114) May be fished in Union waters of IVa but may not be fished in Union waters of VIId (JAX/*04-C.). (115) Special condition: up to 5 % of this quota fished in Union waters of IIa or IVa before 30 June 2017 may be accounted for as fished under the quota concerning the zone of Union waters of IVb, IVc and VIId (JAX/*4BC7D). (116) Special condition: up to 5 % of this quota may be fished in VIId (JAX/*07D.). Under this special condition, and in accordance with footnote (3), by-catches of boarfish and whiting shall be reported separately under the following code: (OTH/*07D.). (117) Without prejudice to the landing obligation, by-catches of boarfish, haddock, whiting and mackerel may consist of up to 5 % of the quota (OTH/*2A-14). Where a Member State uses this provision in respect of a by-catch species in this fishery, no inter-species flexibility provision may be used by that Member State in respect of by-catches of that species. (118) Limited to IVa, VIa (north of 56 ° 30 ² N only), VIIe, VIIf, VIIh. (119) Special condition: up to 50 % of this quota may be fished in VIIIc (JAX/*08C2). Under this special condition, and in accordance with footnote (3), by-catches of boarfish and whiting shall be reported separately under the following code: (OTH/*08C2). (120) Special condition: up to 5 % of this quota may be fished in IX (JAX/*09.). (121) Special condition: up to 5 % of this quota may be fished in VIIIc (JAX/*08C). (122) Waters adjacent to the Azores. (123) Fixed at the same quantity as the quota of Portugal. (124) Waters adjacent to Madeira. (125) Fixed at the same quantity as the quota of Portugal. (126) Waters adjacent to the Canary Islands. (127) Fixed at the same quantity as the quota of Spain. (128) Without prejudice to the landing obligation, by-catches of haddock and whiting may consist of up to 5 % of the quota (OT2/*2A3A4). Where a Member State uses this provision in respect of a by-catch species in this fishery, no inter-species flexibility provision may be used by that Member State in respect of by-catches of that species. (129) Quota may be fished in Union waters of ICES zones IIa, IIIa and IV only. (130) Union quota may only be fished from 1 November 2016 to 31 October 2017. (131) A sorting grid shall be used. (132) A sorting grid shall be used. Includes a maximum of 15 % of unavoidable by-catches (NOP/*2A3A4), to be counted against this quota. (133) By-catches of cod, haddock, pollack, whiting and saithe to be counted against the quotas for these species. (134) Special condition: of which no more than the following amount of horse mackerel (JAX/*04-N.): 0 (135) Taken with long-lines only. (136) Quota allocated by Norway to Sweden of other species at a traditional level. (137) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate. (138) Limited to IIa and IV (OTH/*2A4-C). (139) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate. (140) To be fished in IV and VIa north of 56 ° 30 ² N (OTH/*46AN). ANNEX IB NORTH EAST ATLANTIC AND GREENLAND, ICES SUBAREAS I, II, V, XII AND XIV AND GREENLAND WATERS OF NAFO 1 Species: Herring Clupea harengus Zone: Union, Faroese, Norwegian and international waters of I and II (HER/1/2-) Belgium 15 (1) Denmark 14 409 (1) Germany 2 524 (1) Spain 48 (1) France 622 (1) Ireland 3 731 (1) The Netherlands 5 157 (1) Poland 729 (1) Portugal 48 (1) Finland 223 (1) Sweden 5 340 (1) United Kingdom 9 213 (1) Union 42 059 (1) Faroe Islands 6 000 (2) (3) Norway 37 854 (2) (4) TAC 646 075 Analytical TAC Species: Cod Gadus morhua Zone: Norwegian waters of I and II (COD/1N2AB.) Germany 2 779 Greece 344 Spain 3 100 Ireland 344 France 2 551 Portugal 3 100 United Kingdom 10 784 Union 23 002 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod Gadus morhua Zone: Greenland waters of NAFO 1F and Greenland waters of XIV (COD/N1GL14) Germany 1 800 (5) United Kingdom 400 (5) Union 2 200 (5) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod Gadus morhua Zone: I and IIb (COD/1/2B.) Germany 6 554 (8) Spain 13 152 (8) France 3 100 (8) Poland 2 716 (8) Portugal 2 638 (8) United Kingdom 4 374 (8) Other Member States 491 (6) (8) Union 33 025 (7) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod and haddock Gadus morhua and Melanogrammus aeglefinus Zone: Faroese waters of Vb (C/H/05B-F.) Germany 19 France 114 United Kingdom 817 Union 950 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Grenadiers Macrourus spp. Zone: Greenland waters of V and XIV (GRV/514GRN) Union 10 (9) TAC Not relevant (10) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Grenadiers Macrourus spp. Zone: Greenland waters of NAFO 1 (GRV/N1GRN.) Union 10 (11) TAC Not relevant (12) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Capelin Mallotus villosus Zone: IIb (CAP/02B.) Union 0 TAC 0 Analytical TAC Species: Capelin Mallotus villosus Zone: Greenland waters of V and XIV (CAP/514GRN) Denmark 0 Germany 0 Sweden 0 United Kingdom 0 All Member States 0 (13) Union 0 (14) Norway 0 (14) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Haddock Melanogrammus aeglefinus Zone: Norwegian waters of I and II (HAD/1N2AB.) Germany 257 France 154 United Kingdom 789 Union 1 200 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Blue whiting Micromesistius poutassou Zone: Faroese waters (WHB/2A4AXF) Denmark 1 100 Germany 75 France 120 The Netherlands 105 United Kingdom 1 100 Union 2 500 (15) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Ling and blue ling Molva molva and molva dypterygia Zone: Faroese waters of Vb (B/L/05B-F.) Germany 586 France 1 300 United Kingdom 114 Union 2 000 (16) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Northern prawn Pandalus borealis Zone: Greenland waters of V and XIV (PRA/514GRN) Denmark 575 France 575 Union 1 150 Norway 1 750 Faroe Islands 1 250 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Northern prawn Pandalus borealis Zone: Greenland waters of NAFO 1 (PRA/N1GRN.) Denmark 1 300 France 1 300 Union 2 600 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Saithe Pollachius virens Zone: Norwegian waters of I and II (POK/1N2AB.) Germany 2 040 France 328 United Kingdom 182 Union 2 550 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Saithe Pollachius virens Zone: International waters of I and II (POK/1/2INT) Union 0 TAC Not relevant Analytical TAC Species: Saithe Pollachius virens Zone: Faroese waters of Vb (POK/05B-F.) Belgium 56 Germany 347 France 1 691 The Netherlands 56 United Kingdom 650 Union 2 800 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Greenland halibut Reinhardtius hippoglossoides Zone: Norwegian waters of I and II (GHL/1N2AB.) Germany 25 (17) United Kingdom 25 (17) Union 50 (17) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Greenland halibut Reinhardtius hippoglossoides Zone: International waters of I and II (GHL/1/2INT) Union 900 (18) TAC Not relevant Precautionary TAC Species: Greenland halibut Reinhardtius hippoglossoides Zone: Greenland waters of NAFO 1 (GHL/N1GRN.) Germany 1 925 (19) Union 1 925 (19) Norway 575 (19) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Greenland halibut Reinhardtius hippoglossoides Zone: Greenland waters of V and XIV (GHL/514GRN) Germany 4 289 United Kingdom 226 Union 4 515 (20) Norway 575 Faroe Islands 110 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish (shallow pelagic) Sebastes spp. Zone: Union and international waters of V; international waters of XII and XIV (RED/51214S) Estonia 0 Germany 0 Spain 0 France 0 Ireland 0 Latvia 0 The Netherlands 0 Poland 0 Portugal 0 United Kingdom 0 Union 0 TAC 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish (deep pelagic) Sebastes spp. Zone: Union and international waters of V; international waters of XII and XIV (RED/51214D) Estonia 35 (21) (22) Germany 707 (21) (22) Spain 124 (21) (22) France 66 (21) (22) Ireland 0 (21) (22) Latvia 13 (21) (22) The Netherlands 0 (21) (22) Poland 64 (21) (22) Portugal 148 (21) (22) United Kingdom 2 (21) (22) Union 1 159 (21) (22) TAC 7 500 (21) (22) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: Norwegian waters of I and II (RED/1N2AB.) Germany 766 Spain 95 France 84 Portugal 405 United Kingdom 150 Union 1 500 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: International waters of I and II (RED/1/2INT) Union to be established (23) (24) TAC 8 000 (25) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish (pelagic) Sebastes spp. Zone: Greenland waters of NAFO 1F and Greenland waters of V and XIV (RED/N1G14P) Germany 962 (26) (27) (28) France 5 (26) (27) (28) United Kingdom 7 (26) (27) (28) Union 974 (26) (27) (28) Norway 740 (26) (27) Faroe Islands 50 (26) (27) (29) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish (demersal) Sebastes spp. Zone: Greenland waters of NAFO 1F and Greenland waters of V and XIV (RED/N1G14D) Germany 1 581 (30) France 8 (30) United Kingdom 11 (30) Union 1 600 (30) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: Faroese waters of Vb (RED/05B-F.) Belgium 3 Germany 368 France 25 United Kingdom 4 Union 400 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Other species Zone: Norwegian waters of I and II (OTH/1N2AB.) Germany 117 (31) France 47 (31) United Kingdom 186 (31) Union 350 (31) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Other species (32) Zone: Faroese waters of Vb (OTH/05B-F.) Germany 322 France 289 United Kingdom 189 Union 800 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Flatfish Zone: Faroese waters of Vb (FLX/05B-F.) Germany 18 France 14 United Kingdom 68 Union 100 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: By-catches (33) Zone: Greenland waters (B-C/GRL) Union 900 TAC Not relevant Precautionary TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) When reporting catches to the Commission the quantities fished in each of the following areas shall also be reported: NEAFC Regulatory Area and Union waters. (2) May be fished in Union waters north of 62 ° N. (3) To be counted against the catch limits of the Faroe Islands. (4) To be counted against the catch limits of Norway. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: Norwegian waters north of 62 ° N and the fishery zone around Jan Mayen (HER/*2AJMN) 37 854 II, Vb north of 62 ° N (Faroese waters) (HER/*25B-F) Belgium 2 Denmark 2 055 Germany 360 Spain 7 France 89 Ireland 532 The Netherlands 736 Poland 104 Portugal 7 Finland 32 Sweden 762 United Kingdom 1 314 (5) Except for by-catches, the following conditions shall apply to these quotas: 1. They may not be fished between 1 April and 31 May 2017. 2. EU vessels may choose to fish in either or both of the following areas: Reporting code Geographical limits COD/GRL1 The part of the Greenlandic fishing zone that lies within NAFO sub-area 1F West of 44 ° 00 ² W and South of 60 ° 45 ² N, that portion of NAFO subarea 1 lying south of the parallel of 60 ° 45 ² north latitude (Cape Desolation) and the part of the Greenlandic fishing zone within ICES division XIVb that lies East of 44 ° 00 ² W and South of 62 ° 30 ² N. COD/GRL2 The part of the Greenlandic fishing area that lies within ICES division XIVb North of 62 ° 30 ² N. (6) Except Germany, Spain, France, Poland, Portugal and the United Kingdom. (7) The allocation of the share of the cod stock available to the Union in the zone Svalbard and Bear Island and the associated by-catches of haddock are entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. (8) By-catches of haddock may represent up to 14 % per haul. The by-catch quantities of haddock are in addition to the quota for cod. (9) Special condition: roundnose grenadier (Coryphaenoides rupestris) (RNG/514GRN) and roughhead grenadier (Macrourus berglax) (RHG/514GRN) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. (10) The total amount below, in tonnes, is allocated to Norway and can be fished in either this TAC zone or Greenland waters of NAFO 1 (GRV/514N1G). Special condition for this amount: roundnose grenadier (Coryphaenoides rupestris) (RNG/514N1G) and roughhead grenadier (Macrourus berglax) (RHG/514N1G) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. 90 (11) Special condition: roundnose grenadier (Coryphaenoides rupestris) (RNG/N1GRN.) and roughhead grenadier (Macrourus berglax) (RHG/N1GRN.) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. (12) The total amount below, in tonnes, is allocated to Norway and can be fished in either this TAC zone or Greenland waters of V and XIV (GRV/514N1G). Special condition for this amount: roundnose grenadier (Coryphaenoides rupestris) (RNG/514N1G) and roughhead grenadier (Macrourus berglax) (RHG/514N1G) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. 90 (13) Denmark, Germany, Sweden and the United Kingdom may access the All Member States quota only once they have exhausted their own quota. However, Member States with more than 10 % of the Union quota shall not access the All Member States quota at all. (14) For a fishing period from 20 June to 30 April of the following year. (15) Catches of blue whiting may include unavoidable by-catches of greater silver smelt. (16) By-catches of roundnose grenadier and black scabbardfish may be counted against this quota, up to the following limit (OTH/*05B-F):0 (17) Exclusively for by-catches. No directed fisheries are permitted under this quota. (18) Exclusively for by-catches. No directed fisheries are permitted under this quota. (19) To be fished south of 68 ° N. (20) To be fished by no more than 6 vessels at the same time. (21) May only be taken within the area bounded by the lines joining the following coordinates: Point Latitude Longitude 1 64 ° 45 ² N 28 ° 30 ² W 2 62 ° 50 ² N 25 ° 45 ² W 3 61 ° 55 ² N 26 ° 45 ² W 4 61 ° 00 ² N 26 ° 30 ² W 5 59 ° 00 ² N 30 ° 00 ² W 6 59 ° 00 ² N 34 ° 00 ² W 7 61 ° 30 ² N 34 ° 00 ² W 8 62 ° 50 ² N 36 ° 00 ² W 9 64 ° 45 ² N 28 ° 30 ² W (22) May only be taken from 10 May to 1 July 2017. (23) The fishery may only take place within the period from 1 July to 31 December 2017. The fishery will be closed when the TAC is fully utilised by NEAFC Contracting Parties. From the closure date, Member States shall prohibit directed fishery for redfish by vessels flying their flag. (24) Vessels shall limit their by-catches of redfish in other fisheries to a maximum of 1 % of the total catch retained on board. (25) Provisional catch limit to cover catches of all NEAFC contracting parties, (26) May only be fished from 10 May to 1 July. (27) May only be fished in Greenland waters within the Redfish Conservation Area bounded by the lines joining the following coordinates: Point Latitude Longitude 1 64 ° 45 ² N 28 ° 30 ² W 2 62 ° 50 ² N 25 ° 45 ² W 3 61 ° 55 ² N 26 ° 45 ² W 4 61 ° 00 ² N 26 ° 30 ² W 5 59 ° 00 ² N 30 ° 00 ² W 6 59 ° 00 ² N 34 ° 00 ² W 7 61 ° 30 ² N 34 ° 00 ² W 8 62 ° 50 ² N 36 ° 00 ² W 9 64 ° 45 ² N 28 ° 30 ² W (28) Special condition: this quota may also be fished in international waters of the Redfish Conservation Area mentioned above (RED/*5-14P). (29) May only be fished in Greenland Waters of V and XIV (RED/*514GN). (30) May only be fished by trawl, and only North and West of the line defined by the following coordinates: Point Latitude Longitude 1 59 ° 15 ² N 54 ° 26 ² W 2 59 ° 15 ² N 44 ° 00 ² W 3 59 ° 30 ² N 42 ° 45 ² W 4 60 ° 00 ² N 42 ° 00 ² W 5 62 ° 00 ² N 40 ° 30 ² W 6 62 ° 00 ² N 40 ° 00 ² W 7 62 ° 40 ² N 40 ° 15 ² W 8 63 ° 09 ² N 39 ° 40 ² W 9 63 ° 30 ² N 37 ° 15 ² W 10 64 ° 20 ² N 35 ° 00 ² W 11 65 ° 15 ² N 32 ° 30 ² W 12 65 ° 15 ² N 29 ° 50 ² W (31) Exclusively for by-catches. No directed fisheries are permitted under this quota. (32) Excluding fish species of no commercial value. (33) By-catches of grenadiers (Macrourus spp.) shall be reported in line with the following fishing opportunities tables: grenadiers in Greenland waters of V and XIV (GRV/514GRN) and grenadiers in Greenland waters of NAFO 1 (GRV/N1GRN.) ANNEX IC NORTH WEST ATLANTIC NAFO CONVENTION AREA Species: Cod Gadus morhua Zone: NAFO 2J3KL (COD/N2J3KL) Union 0 (1) TAC 0 (1) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod Gadus morhua Zone: NAFO 3NO (COD/N3NO.) Union 0 (2) TAC 0 (2) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod Gadus morhua Zone: NAFO 3M (COD/N3M.) Estonia 155 Germany 649 Latvia 155 Lithuania 155 Poland 529 Spain 1 993 France 278 Portugal 2 733 United Kingdom 1 298 Union 7 945 TAC 13 931 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Witch flounder Glyptocephalus cynoglossus Zone: NAFO 3L (WIT/N3L.) Union 0 (3) TAC 0 (3) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Witch flounder Glyptocephalus cynoglossus Zone: NAFO 3NO (WIT/N3NO.) Estonia 98 Latvia 98 Lithuania 98 Union 295 TAC 2 225 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: American plaice Hippoglossoides platessoides Zone: NAFO 3M (PLA/N3M.) Union 0 (4) TAC 0 (4) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: American plaice Hippoglossoides platessoides Zone: NAFO 3LNO (PLA/N3LNO.) Union 0 (5) TAC 0 (5) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Shortfin squid Illex illecebrosus Zone: NAFO Subareas 3 and 4 (SQI/N34.) Estonia 128 (6) Latvia 128 (6) Lithuania 128 (6) Poland 227 (6) Union Not relevant (6) (7) TAC 34 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Yellowtail flounder Limanda ferruginea Zone: NAFO 3LNO (YEL/N3LNO.) Union 0 (8) TAC 17 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Capelin Mallotus villosus Zone: NAFO 3NO (CAP/N3NO.) Union 0 (9) TAC 0 (9) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Northern prawn Pandalus borealis Zone: NAFO 3LNO (10) (11) (PRA/N3LNO.) Estonia 0 (12) Latvia 0 (12) Lithuania 0 (12) Poland 0 (12) Spain 0 (12) Portugal 0 (12) Union 0 (12) TAC 0 (12) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Northern prawn Pandalus borealis Zone: NAFO 3M (13) (PRA/*N3M.) TAC Not relevant (14) Analytical TAC Species: Greenland halibut Reinhardtius hippoglossoides Zone: NAFO 3LMNO (GHL/N3LMNO) Estonia 297 Germany 303 Latvia 42 Lithuania 21 Spain 4 067 Portugal 1 700 Union 6 430 TAC 10 966 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Skate Rajidae Zone: NAFO 3LNO (SKA/N3LNO.) Estonia 283 Lithuania 62 Spain 3 403 Portugal 660 Union 4 408 TAC 7 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: NAFO 3LN (RED/N3LN.) Estonia 702 Germany 483 Latvia 702 Lithuania 702 Union 2 589 TAC 14 200 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: NAFO 3M (RED/N3M.) Estonia 1 571 (15) Germany 513 (15) Latvia 1 571 (15) Lithuania 1 571 (15) Spain 233 (15) Portugal 2 354 (15) Union 7 813 (15) TAC 7 000 (15) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: NAFO 3O (RED/N3O.) Spain 1 771 Portugal 5 229 Union 7 000 TAC 20 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: NAFO Subarea 2, Divisions 1F and 3K (RED/N1F3K.) Latvia 0 (16) Lithuania 0 (16) Union 0 (16) TAC 0 (16) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: White hake Urophycis tenuis Zone: NAFO 3NO (HKW/N3NO.) Spain 255 Portugal 333 Union 588 (17) TAC 1 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is the greatest. (2) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits of a maximum of 1 000 kg or 4 %, whichever is greater. (3) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is the greatest. (4) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is the greatest. (5) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is the greatest. (6) To be fished between 1 July and 31 December 2017. (7) No specified Union's share. The amount specified below, in tonnes, is available to Canada and the Member States of the Union except Estonia, Latvia, Lithuania and Poland. 29 467 (8) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 2 500 kg or 10 %, whichever is the greatest. However, when the yellowtail flounder quota assigned by NAFO to Contracting Parties without a specific share of the stock is exhausted, by-catch limits shall be: a maximum of 1 250 kg or 5 %, whichever is greater. (9) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is the greatest. (10) Not including the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 20 ² 0 46 ° 40 ² 0 2 47 ° 20 ² 0 46 ° 30 ² 0 3 46 ° 00 ² 0 46 ° 30 ² 0 4 46 ° 00 ² 0 46 ° 40 ² 0 (11) Fishing is prohibited at a depth less than 200 metres in the area West of a line bound by the following coordiantes: Point No Latitude N Longitude W 1 46 ° 00 ² 0 47 ° 49 ² 0 2 46 ° 25 ² 0 47 ° 27 ² 0 3 46 ° 42 ²0 47 ° 25 ² 0 4 46 ° 48 ² 0 47 ° 25 ² 50 5 47 ° 16 ² 50 47 ° 43 ² 50 (12) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is the greatest. (13) Vessels may also fish this stock in Division 3L in the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 20 ² 0 46 ° 40 ² 0 2 47 ° 20 ² 0 46 ° 30 ² 0 3 46 ° 00 ² 0 46 ° 30 ² 0 4 46 ° 00 ² 0 46 ° 40 ² 0 Moreover, fishing for shrimp is prohibited from 1 June to 31 December 2017 in the area bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 55 ² 0 45 ° 00 ² 0 2 47 ° 30 ² 0 44 ° 15 ² 0 3 46 ° 55 ² 0 44 ° 15 ² 0 4 46 ° 35 ² 0 44 ° 30 ² 0 5 46 ° 35 ² 0 45 ° 40 ² 0 6 47 ° 30 ² 0 45 ° 40 ² 0 7 47 ° 55 ² 0 45 ° 00 ² 0 (14) Not relevant. Fishery managed by limitations in fishing effort. The Member States concerned shall issue fishing authorisations for their fishing vessels engaging in this fishery and shall notify those authorisations to the Commission prior to the commencement of the vessel's activity, in accordance with Regulation (EC) No 1224/2009. Member State Maximum number of vessels Maximum number of fishing days Denmark 0 0 Estonia 0 0 Spain 0 0 Latvia 0 0 Lithuania 0 0 Poland 0 0 Portugal 0 0 (15) This quota is subject to compliance with the TAC as shown, which is established for this stock for all NAFO Contracting Parties. Within that TAC, no more than the following mid-term limit may be fished before 1 July 2017: 3 500 (16) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is the greatest. (17) Where, in accordance with Annex IA of the NAFO Conservation and Enforcement Measures, a positive vote by the Contracting Parties confirms the TAC to be 2 000 tonnes, the corresponding Union and Member State quotas shall be deemed to be as below: Spain 509 Portugal 667 Union 1 176 ANNEX ID ICCAT CONVENTION AREA The TACs adopted in the framework of ICCAT for bluefin tuna, North and South Atlantic swordfish, North and Sounth Atlantic albacore, bigeye tuna, blue marlin and white marlin are allocated to the Contracting Parties, Cooperating non-Contracting Parties, Entities or Fishing Entities (CPCs) of ICCAT and their Union's share is therefore determined. The TACs adopted in the framework of ICCAT for Mediterranean swordfish, yellowfin tuna and blue sharks are not allocated to the CPCs of ICCAT and hence their Union's share is undetermined. Species: Bluefin tuna Thunnus thynnus Zone: Atlantic Ocean, east of 45 ° W, and Mediterranean (BFT/AE45WM) Cyprus 117,66 (4) Greece 218,7 Spain 4 243,57 (2) (4) France 4 187,30 (2) (3) (4) Croatia 661,82 (6) Italy 3 304,82 (4) (5) Malta 271,14 (4) Portugal 399,03 Other Member States 47,32 (1) Union 13 451,36 (2) (3) (4) (5) TAC 22 705 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Swordfish Xiphias gladius Zone: Atlantic Ocean, North of 5 ° N (SWO/AN05N) Spain 6 384,14 (8) Portugal 1 170,83 (8) Other Member States 130,74 (7) (8) Union 7 685,70 TAC 13 700 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Swordfish Xiphias gladius Zone: Atlantic Ocean, South of 5 ° N (SWO/AS05N) Spain 4 715,27 (9) Portugal 508,90 (9) Union 5 224,17 TAC 15 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Northern albacore Thunnus alalunga Zone: Atlantic Ocean, north of 5 ° N (ALB/AN05N) Ireland 2 514,31 Spain 14 981,13 France 6 771,01 United Kingdom 258,87 Portugal 2 413,80 Union 26 939,13 (10) TAC 28 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Southern albacore Thunnus alalunga Zone: Atlantic Ocean, south of 5 ° N (ALB/AS05N) Spain 905,86 France 297,70 Portugal 633,94 Union 1 837,50 TAC 24 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Bigeye tuna Thunnus obesus Zone: Atlantic Ocean (BET/ATLANT) Spain 11 299,61 France 4 799,58 Portugal 4 289,86 Union 20 389,05 TAC 65 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Blue marlin Makaira nigricans Zone: Atlantic Ocean (BUM/ATLANT) Spain 0 France 377,43 Portugal 52,32 Union 429,75 TAC 1 985 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: White marlin Tetrapturus albidus Zone: Atlantic Ocean (WHM/ATLANT) Spain 2,45 Portugal 21,45 Union 23,9 TAC 355 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Yellowfin tuna Thunnus albacares Zone: Atlantic Ocean, (YFT/ATLANT) TAC 110 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Sailfish Isthiophorus albicans Zone: Atlantic Ocean, east of 45 ° W (SAIL/AE45W) TAC 1 271 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Sailfish Isthiophorus albicans Zone: Atlantic Ocean, west of 45 ° W (SAIL/AW45W) TAC 1 030 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Blue shark Prionace glauca Zone: Atlantic Ocean, north of 5 ° N (BSH/AN05N) TAC 39 102 (11) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Swordfish Xiphias gladius Zone: Mediterranean (SWO/M) TAC 10 500 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) Except Cyprus, Greece, Spain, France, Croatia, Italy, Malta and Portugal, and exclusively as by-catch. (2) Special condition: within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna between 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 1 of Annex IV (BFT/*8301): Spain 642,92 France 298,67 Union 941,59 (3) Special condition: within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna weighing no less than 6,4 kg or measuring no less than 70 cm by the vessels referred to in point 1 of Annex IV (BFT/*641): France 100 Union 100 (4) Special condition: within this TAC, the following catch limits and allocations between Member States shall apply to catches of bluefin tuna between and 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 2 of Annex IV (BFT/*8302): Spain 84,87 France 83,74 Italy 66,09 Cyprus 5,42 Malta 7,98 Union 247,1 (5) Special condition: within this TAC, the following catch limits and allocations between Member States shall apply to catches of bluefin tuna between and 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 3 of Annex IV (BFT/*643): Italy 66,10 Union 66,10 (6) Special Condition: within this TAC, the following catch limits and allocations between Member States shall apply to catches of bluefin tuna between 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 3 of Annex IV for farming purposes (BFT/*8303F): Croatia 595,63 Union 595,63 (7) Except Spain and Portugal, and exclusively as by-catch. (8) Special condition: up to 2,39 % of this amount may be fished in the Atlantic Ocean, South of 5 ° N (SWO/*AS05N). (9) Special condition: up to 3,51 % of this amount may be fished in the Atlantic Ocean, North of 5 ° N (SWO/*AN05N). (10) The number of Union fishing vessels fishing for northern albacore as a target species, in accordance with Article 12 of Council Regulation (EC) No 520/2007 [1], shall be as follows: 1 253 [1] Council Regulation (EC) No 520/2007 of 7 May 2007 laying down technical measures for the conservation of certain stocks of highly migratory species and repealing Regulation (EC) No 973/2001 (OJ L 123, 12.5.2007, p. 3). (11) The time period and the calculation method used by ICCAT to set the catch limit for North Atlantic blue shark shall not prejudge the time period and the calculation method used to define any future allocation key at EU level ANNEX IE ANTARCTIC CCAMLR CONVENTION AREA These TACs, adopted by CCAMLR, are not allocated to the members of CCAMLR and hence the Union's share is undetermined. Catches are monitored by the Secretariat of CCAMLR, which will communicate when fishing shall cease due to TAC exhaustion. Unless specified otherwise, these TACs are applicable for the period from 1 December 2016 to 30 November 2017. Species: Mackerel icefish Champsocephalus gunnari Zone: FAO 48.3 Antarctic (ANI/F483.) TAC 2 074 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Mackerel icefish Champsocephalus gunnari Zone: FAO 58.5.2 Antarctic (1) (ANI/F5852.) TAC 561 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Blackfin icefish Chaenocephalus aceratus Zone: FAO 48.3 Antarctic (SSI/F483.) TAC 2 200 (2) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Unicorn icefish Channichthys rhinoceratus Zone: FAO 58.5.2 Antarctic (LIC/F5852.) TAC 1 663 (3) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Patagonian toothfish Dissostichus eleginoides Zone: FAO 48.3 Antarctic (TOP/F483.) TAC 2 750 (4) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Special condition: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the Subareas specified: Management Area A: 48 ° W to 43 ° 30 ² W  52 ° 30 ² S to 56 ° S (TOP/*F483A): 0 Management Area B: 43 ° 30 ² W to 40 ° W  52 ° 30 ² S to 56 ° S (TOP/*F483B): 825 Management Area C: 40 ° W to 33 ° 30 ² W  52 ° 30 ² S to 56 ° S (TOP/*F483C): 1 925 Species: Patagonian toothfish Dissostichus eleginoides Zone: FAO 48.4 Antarctic North (TOP/F484N.) TAC 47 (5) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Patagonian toothfish Dissostichus eleginoides Zone: FAO 58.5.2 Antarctic (TOP/F5852.) TAC 3 405 (6) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Antarctic toothfish Dissostichus mawsoni Zone: FAO 48.4 Antarctic South (TOA/F484S.) TAC 38 (7) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Krill Euphausia superba Zone: FAO 48 (KRI/F48.) TAC 5 610 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Special condition: Within the limits of a total combined catch of 620 000 tonnes, no more than the quantities given below may be taken in the subareas specified: Division 48.1 (KRI/*F481.): 155 000 Division 48.2 (KRI/*F482.): 279 000 Division 48.3 (KRI/*F483.): 279 000 Division 48.4 (KRI/*F484.): 93 000 Species: Krill Euphausia superba Zone: FAO 58.4.1 Antarctic (KRI/F5841.) TAC 440 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Special condition: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the subareas specified: Division 58.4.1 west of 115 ° E (KRI/*F-41W): 277 000 Division 58.4.1 east of 115 ° E (KRI/*F-41E): 163 000 Species: Krill Euphausia superba Zone: FAO 58.4.2 Antarctic (KRI/F5842.) TAC 2 645 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Special condition: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the subareas specified: Division 58.4.2 west of 55 ° E (KRI/*F-42W): 260 000 Division 58.4.2 east of 55 ° E (KRI/*F-42E): 192 000 Species: Humped rockcod Gobionotothen gibberifrons Zone: FAO 48.3 Antarctic (NOG/F483.) TAC 1 470 (8) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Grey rockcod Lepidonotothen squamifrons Zone: FAO 48.3 Antarctic (NOS/F483.) TAC 300 (9) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Grey rockcod Lepidonotothen squamifrons Zone: FAO 58.5.2 Antarctic (NOS/F5852.) TAC 80 (10) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Bigeye grenadier and idge scaled rattail Macrourus holotrachys and Macrourus carinatus Zone: FAO 58.5.2 Antarctic (GR1/F5852.) TAC 360 (11) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Caml grenadier and Whitson's grenadier Macrourus caml and Macrourus whitsoni Zone: FAO 58.5.2 Antarctic (GR2/F5852.) TAC 409 (12) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Grenadiers Macrourus spp. Zone: FAO 48.3 Antarctic (SRX/F483.) TAC 138 (13) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Grenadiers Macrourus spp. Zone: FAO 48.4 Antarctic (GRV/F484.) TAC 13,6 (14) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Marbled rockcod Notothenia rossii Zone: FAO 48.3 Antarctic (NOR/F483.) TAC 300 (15) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Crabs Paralomis spp. Zone: FAO 48.3 Antarctic (PAI/F483.) TAC 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: South Georgia icefish Pseudochaenichthys georgianus Zone: FAO 48.3 Antarctic (SGI/F483.) TAC 300 (16) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Skates and rays Rajiformes Zone: FAO 48.3 Antarctic (SRX/F483.) TAC 138 (17) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Skates and rays Rajiformes Zone: FAO 48.4 Antarctic (SRX/F484.) TAC 4,3 (18) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Skates and rays Rajiformes Zone: FAO 58.5.2 Antarctic (SRX/F5852.) TAC 120 (19) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Other species Zone: FAO 58.5.2 Antarctic (OTH/F5852.) TAC 50 (20) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) For the purpose of this TAC, the area open to the fishery is specified as that portion of FAO statistical division 58.5.2 that lies within the area enclosed by a line:  starting at the point where the meridian of longitude 72 ° 15 ² E intersects the Australia-France Maritime Delimitation Agreement Boundary then south along the meridian to its intersection with the parallel of latitude 53 ° 25 ² S,  then east along that parallel to its intersection with the meridian of longitude 74 ° E,  then northeasterly along the geodesic to the intersection of the parallel of latitude 52 ° 40 ² S and the meridian of longitude 76 ° E,  then north along the meridian to its intersection with the parallel of latitude 52 ° S,  then northwesterly along the geodesic to the intersection of the parallel of latitude 51 ° S with the meridian of longitude 74 ° 30 ² E, and  then southwesterly along the geodesic to the point of commencement. (2) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (3) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (4) This TAC is applicable for longline fishery for the period from 16 April to 14 September 2017 and for pot fishery for the period from 1 December 2016 to 30 November 2017. (5) This TAC is applicable within the area bounded by latitudes 55 ° 30 ² S and 57 ° 20 ² S and by longitudes 25 ° 30 ² W and 29 ° 30 ² W. (6) This TAC is applicable for west of 79 ° 20 ² E only. Fishing east of this meridian within this zone is prohibited. (7) This TAC is applicable within the area bounded by latitudes 57 ° 20 ² S and 60 ° 00 ² S and by longitudes 24 ° 30 ² W and 29 ° 00 ² W. (8) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (9) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (10) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (11) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (12) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (13) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (14) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (15) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (16) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (17) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (18) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (19) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (20) Exclusively for by-catches. No directed fisheries are permitted under this TAC. ANNEX IF SOUTH-EAST ATLANTIC OCEAN SEAFO CONVENTION AREA These TACs are not allocated to the members of SEAFO and hence the Union's share is undetermined. Catches are monitored by the Secretariat of SEAFO, which will communicate when fishing shall cease due to a TAC exhaustion. Species: Alfonsinos Beryx spp. Zone: SEAFO (ALF/SEAFO) TAC 200 (1) Precautionary TAC Species: Deep-sea red crab Chaceon spp. Zone: SEAFO Sub-Division B1 (2) (GER/F47NAM) TAC 180 (2) Precautionary TAC Species: Deep-sea red crab Chaceon spp. Zone: SEAFO, excluding Sub-Division B1 (GER/F47X) TAC 200 Precautionary TAC Species: Patagonian toothfish Dissostichus eleginoides Zone: SEAFO Sub-Area D (TOP/F47D) TAC 266 Precautionary TAC Species: Patagonian toothfish Dissostichus eleginoides Zone: SEAFO, excluding Sub-Area D (TOP/F47-D) TAC 0 Precautionary TAC Species: Orange roughy Hoplostethus atlanticus Zone: SEAFO Sub-Division B1 (3) (ORY/F47NAM) TAC 0 (4) Precautionary TAC Species: Orange roughy Hoplostethus atlanticus Zone: SEAFO, excluding Sub-Division B1 (ORY/F47X) TAC 50 Precautionary TAC Species: Pelagic armourhead Pseudopentaceros spp. Zone: SEAFO (EDW/SEAFO) TAC 135 Precautionary TAC (1) No more than 132 tonnes may be taken in Division B1 (ALF/*F47NA). (2) For the purpose of this TAC, the area open to the fishery is defined as having: its western boundary on the longitude 0 ° E, its northern boundary on the latitude 20 ° S, its southern boundary on the latitude 28 ° S, and the eastern boundary outer limits of the Namibian EEZ. (3) For the purpose of this Annex, the area open to the fishery is defined as having: its western boundary on the longitude 0 ° E, its northern boundary on the latitude 20 ° S, its southern boundary on the latitude 28 ° S, and the eastern boundary outer limits of the Namibian EEZ. (4) Except for a by-catch allowance of 4 tonnes (ORY/*F47NA). ANNEX IG SOUTHERN BLUEFIN TUNA  AREAS OF DISTRIBUTION Species: Southern bluefin tuna Thunnus maccoyii Zone: All areas of distribution (SBF/F41-81) Union 10 (1) TAC 14 467 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. (1) Exclusively for by-catches. No directed fisheries are permitted under this quota. ANNEX IH WCPFC CONVENTION AREA Species: Swordfish Xiphias gladius Zone: WCPFC Convention Area south of 20 ° S (SWO/F7120S) Union 3 170,36 TAC Not relevant Precautionary TAC ANNEX IJ SPRFMO CONVENTION AREA Species: Jack mackerel Trachurus murphyi Zone: SPRFMO Convention Area (CJM/SPRFMO) Germany to be established (1) The Netherlands to be established (1) Lithuania to be established (1) Poland to be established (1) Union to be established (1) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) To be modified after the annual meeting of the SPRFMO Commission on 25-29 January 2017 ANNEX IK IOTC AREA OF COMPETENCE Species: Yellowfin tuna Thunnus albacares Zone: IOTC Area of Competence (YFT/IOTC) France 29 501 Italy 2 515 Spain 45 682 Union 77 698 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply ANNEX IL GFCM AGREEMENT AREA Species: Small pelagic species (Anchovy and Sardine) Engraulis encrasicolus and Sardina pilchardus Zone: Union and International waters of GFCM-GSAs 17 and 18 (SP1/GF1718) Union 112 700 (1) (2) TAC Not relevant Maximum level of catches Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) Concerning Slovenia, the quantities are based on the level of catches exerted in 2014, up to an amount which should not exceed 300 tonnes. (2) Limited to Croatia, Italy and Slovenia. ANNEX IIA FISHING EFFORT FOR VESSELS IN ICES SUBAREA IV 1. Scope 1.1. This Annex shall apply to Union fishing vessels carrying on board or deploying any of the gears referred to in Article 10 of Regulation (EC) No 1342/2008 and present in any of the geographical areas specified in that regulation. 1.2. This Annex shall not apply to vessels of less than 10 metres' length overall. Those vessels shall not be required to carry fishing authorisations issued in accordance with Article 7 of Regulation (EC) No 1224/2009. Member States concerned shall assess the fishing effort of those vessels, using appropriate sampling methods. 2. Authorisations If a Member State deems it appropriate in order to reinforce the sustainable implementation of this effort regime, it may introduce a prohibition to fish with regulated gear in any of the geographical areas to which this Annex applies by any of vessels flying its flag which has no record of such fishing activity, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in that area. 3. Maximum allowable fishing effort The maximum allowable effort referred to in Article 9(2) of Regulation (EC) No 676/2007 for the management period specified in Article 1(2)(b) of this Regulation shall be as follows: Regulated gear: BT1 + BT2: beam trawls (TBB) of mesh equal to or larger than 80 mm Maximum allowable fishing effort in kilowatt days in ICES subarea IV: Regulated gear BE DK DE NL UK BT1 + BT2 5 474 635 1 377 012 1 896 306 37 956 887 10 161 710 4. Management 4.1. Member States shall manage the maximum allowable effort in accordance with the conditions laid down in Article 9 of Regulation (EC) No 676/2007 and Articles 26 to 35 of Regulation (EC) No 1224/2009. 4.2. A Member State may establish management periods for allocating all or parts of the maximum allowable effort to individual vessels or groups of vessels. In such case, the number of days or hours for which a vessel may be present within the area during a management period shall be fixed at the discretion of the Member State concerned. During any such management periods, the Member State concerned may reallocate effort between individual vessels or groups of vessels. 4.3. If a Member State authorises vessels flying its flag to be present within an area by hours, it shall continue measuring the consumption of days in accordance with the conditions referred to in point 4.1. Upon request by the Commission, the Member State concerned shall demonstrate its precautionary measures taken to avoid an excessive consumption of effort within the area due to a vessel terminating presences in the area before the end of a 24-hour period. 5. Fishing effort report Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood as ICES subarea IV. 6. Communication of relevant data Member States shall transmit to the Commission the data on fishing effort deployed by their fishing vessels in accordance with Articles 33 and 34 of Regulation (EC) No 1224/2009. ANNEX IIB FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE RECOVERY OF CERTAIN SOUTHERN HAKE AND NORWAY LOBSTER STOCKS IN ICES DIVISIONS VIIIc AND IXa EXCLUDING THE GULF OF CÃ DIZ CHAPTER I General Provisions 1. Scope This Annex shall apply to Union fishing vessels of 10 metres' length overall or more carrying on board or deploying trawls, Danish seines or similar gears of mesh size equal to or larger than 32 mm and gill-nets of mesh size equal to or larger than 60 mm or bottom longlines in accordance with Regulation (EC) No 2166/2005, and present in ICES divisions VIIIc and IXa excluding the Gulf of CÃ ¡diz. 2. Definitions For the purposes of this Annex: (a) gear grouping means the grouping consisting of the following two gear categories: (i) trawls, Danish seines or similar gears of mesh size equal to or larger than 32 mm; and (ii) gill-nets of mesh size equal to or larger than 60 mm and bottom longlines; (b) regulated gear means any of the two gear categories belonging to the gear grouping; (c) area means ICES divisions VIIIc and IXa excluding the Gulf of CÃ ¡diz; (d) current management period means the period specified in Article 1(2)(b); (e) special conditions means the special conditions set out in point 6.1. 3. Limitation in activity Without prejudice to Article 29 of Regulation (EC) No 1224/2009, each Member State shall ensure that, when carrying on board any regulated gear, Union fishing vessels flying its flag shall be present within the area for no more than the number of days specified in Chapter III of this Annex. CHAPTER II Authorisations 4. Authorised vessels 4.1. A Member State shall not authorise fishing with regulated gear in the area by any vessel flying its flag which has no record of such fishing activity in the area in the period from 2002 to 2015, excluding the record of fishing activities as a result of transfer of days between fishing vessels, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the area. 4.2. A vessel flying the flag of a Member State having no quotas in the area shall not be authorised to fish in the area with regulated gear, unless the vessel is allocated a quota after a transfer as permitted in accordance with Article 16(8) of Regulation (EU) No 1380/2013 and is allocated days at sea in accordance with point 11 or 12 of this Annex. CHAPTER III Number of days present within the area allocated to Union fishing vessels 5. Maximum number of days 5.1. During the current management period, the maximum number of days at sea for which a Member State may authorise a vessel flying its flag to be present within the area having carried on board any regulated gear is shown in Table I. 5.2. If a vessel is able to demonstrate that its hake catches represent less than 8 % of the total live weight of fish caught in a given fishing trip, the flag Member State of the vessel shall be allowed not to count the days at sea associated with that fishing trip against the applicable maximum number of days at sea as set out in Table I. 6. Special conditions for the allocation of days 6.1. For the purposes of fixing the maximum number of days at sea that a Union fishing vessel may be authorised by its flag Member State to be present within the area, the following special conditions shall apply in accordance with Table I: (a) the total landings of hake in each of the two calendar years 2013 and 2014 made by the vessel concerned shall represent less than 5 tonnes according to the landings in live weight; and (b) the total landings of Norway lobster in the years specified in point (a) above made by the vessel concerned shall represent less than 2,5 tonnes according to the landings in live weight. 6.2. If a vessel benefits from an unlimited number of days as a result of its compliance with the special conditions, the vessel's landings in the current management period shall not exceed 5 tonnes of the total landings in live weight of hake and 2,5 tonnes of the total landings in live weight of Norway lobster. 6.3. When either of the special conditions is not met by a vessel, that vessel shall, with immediate effect, no longer be entitled to the allocation of days corresponding to the given special condition. 6.4. The application of the special conditions referred to in point 6.1. may be transferred from one vessel to one or more other vessels which replace that vessel in the fleet, provided that the replacing vessel uses similar gear and does not have in any year of its operation a record of landings of hake and Norway lobster higher than the quantities specified in point 6.1. Table I Maximum number of days a vessel may be present within the area by fishing gear per year Special condition Regulated gear Maximum number of days Trawls, Danish seines and similar gears of mesh size  ¥ 32 mm, gill-nets of mesh size  ¥ 60 mm and bottom longlines ES 126 FR 109 PT 113 6.1.(a) and 6.1.(b) Trawls, Danish seines and similar gears of mesh size  ¥ 32 mm, gill-nets of mesh size  ¥ 60 mm and bottom longlines Unlimited 7. Kilowatt day system 7.1. A Member State may manage its fishing effort allocations in accordance with a kilowatt days system. Through that system it may authorise any vessel concerned by any regulated gear and special conditions as set out in Table I to be present within the area for a maximum number of days which is different from that set out in that Table, provided that the overall amount of kilowatt days corresponding to the regulated gear and to the special conditions is respected. 7.2. This overall amount of kilowatt days shall be the sum of all individual fishing efforts allocated to the vessels flying the flag of that Member State and qualified for the regulated gear and, where applicable, the special conditions. Such individual fishing efforts shall be calculated in kilowatt days by multiplying the engine power of each vessel by the number of days at sea it would benefit from, according to Table I, if point 7.1. were not applied. For as long as the number of days is unlimited according to Table I, the relevant number of days the vessel would benefit from is 360. 7.3. A Member State wishing to benefit from the system referred to in point 7.1. shall submit a request to the Commission, for the regulated gear and special conditions as laid down in Table I, with reports in electronic format containing the details of the calculation based on: (a) the list of vessels authorised to fish by indicating their Union fishing fleet register number (CFR) and their engine power; (b) the track record of the years specified in point 6.1.(a) for such vessels reflecting the catch composition defined in the special condition referred to in point 6.1.(a) or (b), if these vessels are qualified for such special conditions; (c) the number of days at sea for which each vessel would have initially been authorised to fish according to Table I and the number of days at sea which each vessel would benefit from in application of point 7.1. 7.4. On the basis of that request, the Commission shall assess whether the conditions referred to in point 7 are complied with and, where applicable, may authorise that Member State to benefit from the system referred to in point 7.1. 8. Allocation of additional days for permanent cessation of fishing activities 8.1. An additional number of days at sea on which a vessel may be authorised by its flag Member State to be present within the area when carrying on board any regulated gear may be allocated to a Member State by the Commission on the basis of permanent cessations of fishing activities that have taken place during the preceding management period, either in accordance with Article 23 of Council Regulation (EC) No 1198/2006 (1) or Council Regulation (EC) No 744/2008 (2). Permanent cessations resulting from any other circumstances may be considered by the Commission on a case-by-case basis, following a written and duly motivated request from the Member State concerned. Such written request shall identify the vessels concerned and confirm, for each of them, that they shall never return to fishing activities. 8.2. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using the regulated gear shall be divided by the effort expended by all vessels using that gear during 2003. The additional number of days at sea shall be then calculated by multiplying the ratio so obtained by the number of days that would have been allocated according to Table I. Any part of a day resulting from that calculation shall be rounded to the nearest whole day. 8.3. Points 8.1. and 8.2. shall not apply where a vessel has been replaced in accordance with point 3 or 6.4., or when the withdrawal has already been used in previous years to obtain additional days at sea. 8.4. A Member State wishing to benefit from the allocations referred to in point 8.1. shall submit a request to the Commission, by 15 June of the current management period, with reports in electronic format containing, for the gear grouping and special conditions as laid down in Table I, the details of the calculation based on: (a) lists of withdrawn vessels with their Union fishing fleet register number (CFR) and their engine power; (b) the fishing activity deployed by such vessels in 2003 calculated in days at sea according to the grouping of fishing gears and, if necessary, special conditions. 8.5. On the basis of such a request by a Member State the Commission may, by means of implementing acts, allocate that Member State a number of days additional to that referred to in point 5.1. for that Member State. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 42(2). 8.6. During the current management period, a Member State may re-allocate those additional days at sea to all or part of the vessels remaining in fleet and qualified for the regulated gears. Additional days stemming from a withdrawn vessel that benefited from a special condition referred to in point 6.1.(a) or (b) may not be allocated to a vessel remaining active that does not benefit from a special condition. 8.7. When the Commission allocates additional days at sea due to a permanent cessation of fishing activities during the preceding management period, the maximum number of days per Member State and gear shown in Table I shall be adjusted accordingly for the current management period. 9. Allocation of additional days for enhanced scientific observer coverage 9.1. Three additional days on which a vessel may be present within the area when carrying on board any regulated gear may be allocated to a Member State by the Commission on the basis of an enhanced programme of scientific observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and shall go beyond the requirements on data collection, as laid down in Council Regulation (EC) No 199/2008 (3) and its implementing rules for national programmes. 9.2. Scientific observers shall be independent from the owner, the master of the vessel and any crew member. 9.3. A Member State wishing to benefit from the allocations referred to in point 9.1. shall submit a description of its enhanced scientific observer coverage programme to the Commission for approval. 9.4. On the basis of that description, and after consultation with STECF, the Commission may, by means of implementing acts, allocate the Member State concerned a number of days additional to that referred to in point 5.1. for that Member State and for the vessels, the area and gear concerned by the enhanced programme of scientific observers. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 42(2). 9.5. If an enhanced scientific observer coverage programme submitted by a Member State has been approved by the Commission in the past and the Member State concerned wishes to continue its application without changes, it shall inform the Commission of the continuation of that programme four weeks before the beginning of the period for which the programme applies. CHAPTER IV Management 10. General obligation Member States shall manage the maximum allowable effort in accordance with the conditions laid down in Article 8 of Regulation (EC) No 2166/2005 and Articles 26 to 35 of Regulation (EC) No 1224/2009. 11. Management periods 11.1. A Member State may divide the days present within the area set out in Table I into management periods of durations of one or more calendar months. 11.2. The number of days or hours for which a vessel may be present within the area during a management period shall be fixed by the Member State concerned. 11.3. Where a Member State authorises vessels flying its flag to be present within the area by hours, the Member State shall continue measuring the consumption of days as specified in point 10. Upon request by the Commission, the Member State shall demonstrate its precautionary measures taken to avoid an excessive consumption of days within the area due to a vessel terminating presences in the area before the end of a 24-hour period. CHAPTER V Exchanges of fishing effort allocations 12. Transfer of days between fishing vessels flying the flag of a Member State 12.1. A Member State may permit any fishing vessel flying its flag to transfer days present within the area for which it has been authorised to another vessel flying its flag within the area, provided that the product of the days received by a vessel multiplied by its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Union fishing fleet register. 12.2. The total number of days present within the area transferred in accordance with point 12.1., multiplied by the engine power in kilowatts of the donor vessel, shall not be higher than the donor vessel's average annual days track record in the area as verified by the fishing logbook in the years specified in point 6.1.(a) multiplied by the engine power in kilowatts of that vessel. 12.3. The transfer of days as described in point 12.1. shall be permitted between vessels operating with any regulated gear and during the same management period. 12.4. The transfer of days is only permitted for vessels benefiting from an allocation of fishing days without special conditions. 12.5. On request from the Commission, Member States shall provide information on the transfers that have taken place. The format of spreadsheets for the collection and transmission of information referred to in this point may be established by the Commission, by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 42(2). 13. Transfer of days between fishing vessels flying the flag of different Member States Member States may permit the transfer of days present within the area for the same management period and within the area between any fishing vessels flying their flags provided that points 4.1. and 4.2. and 12 apply mutatis mutandis. Where Member States decide to authorise such a transfer, they shall notify the Commission, before the transfer takes place, of the details of the transfer, including the number of days to be transferred, the fishing effort and, where applicable, the fishing quotas relating thereto. CHAPTER VI Reporting obligations 14. Fishing effort report Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood as the area specified in point 2 of this Annex. 15. Collection of relevant data Member States shall collect on a quarterly basis the information about total fishing effort deployed within the area for towed gears and static gears, effort deployed by vessels using different types of gear in the area, and the engine power of those vessels in kilowatt days, on the basis of information used for the management of fishing days present within the area as set out in this Annex. 16. Communication of relevant data Upon request from the Commission, Member States shall make available to the Commission a spreadsheet with data specified in point 15 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. Member States shall, upon the Commission's request, send detailed information to the Commission on effort allocated and consumed covering all or parts of the current and the precedent management periods, using the data format specified in Tables IV and V. Table II Reporting format kW-day information by management period Member State Gear Management period Cumulative effort declaration (1) (2) (3) (4) Table III Data format kW-day information by management period Name of field Maximum number of characters/digits Alignment (4) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which the vessel is registered (2) Gear 2 One of the following gear types: TR = trawls, Danish seines and similar gear  ¥ 32 mm GN = gillnets  ¥ 60 mm LL = bottom longlines (3) Management period 4 One management period in the period from the 2006 management period to the current management period (4) Cumulative effort declaration 7 R Cumulative amount of fishing effort expressed in kilowatt days deployed from 1 February until 31 January of the relevant management period Table IV Reporting format for vessel-related information Member State CFR External marking Length of management period Gear notified Special condition applying to notified gear(s) Days eligible using notified gear(s) Days spent with notified gear(s) Transfer of days No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ (1) (2) (3) (4) (5) (5) (5) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) (8) (8) (8) (9) Table V Data format for vessel-related information Name of field Maximum number of characters/digits Alignment (5) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which vessel is registered (2) CFR 12 Union fishing fleet register number (CFR) Unique identification number of a fishing vessel Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters, additional zeros shall be inserted on the left hand side (3) External marking 14 L Under Commission Regulation (EEC) No 1381/87 (6) (4) Length of management period 2 L Length of the management period measured in months (5) Gears notified 2 L One of the following gear types: TR = trawls, Danish seines and similar gear  ¥ 32 mm GN = gillnets  ¥ 60 mm LL = bottom longlines (6) Special condition applying to notified gear(s) 2 L Indication of which, if any, of the special condition referred to in point 6.1.(a) or (b) of Annex IIB that apply (7) Days eligible using notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIB for the choice of gears and length of management period notified (8) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using gear corresponding to gear notified during the notified management period (9) Transfers of days 4 L For days transferred indicate  number of days transferred and for days received indicate + number of days transferred (1) Council Regulation (EC) No 1198/2006 of 27 July 2006 on the European Fisheries Fund (OJ L 223, 15.8.2006, p. 1). (2) Council Regulation (EC) No 744/2008 of 24 July 2008 instituting a temporary specific action aiming to promote the restructuring of the European Community fishing fleets affected by the economic crisis (OJ L 202, 31.7.2008, p. 1). (3) Council Regulation (EC) No 199/2008 of 25 February 2008 concerning the establishment of a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the Common Fisheries Policy (OJ L 60, 5.3.2008, p. 1). (4) Information relevant for transmission of data by fixed-length formatting. (5) Information relevant for transmission of data by fixed-length formatting. (6) Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels (OJ L 132, 21.5.1987, p. 9). ANNEX IIC FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE MANAGEMENT OF WESTERN CHANNEL SOLE STOCKS IN ICES DIVISION VIIe CHAPTER I General provisions 1. Scope 1.1. This Annex shall apply to Union fishing vessels of 10 metres length overall or more carrying on board or deploying beam trawls of mesh size equal to or greater than 80 mm and static nets including gill-nets, trammel-nets and tangle-nets with mesh size equal to or less than 220 mm in accordance with Regulation (EC) No 509/2007, and present in ICES division VIIe. 1.2. Vessels fishing with static nets with mesh size equal to or larger than 120 mm and with track records of less than 300 kg live weight of sole per year during the three previous years, according to their fishing records, shall be exempt from the application of this Annex subject to the following conditions: (a) such vessels caught less than 300 kg live weight of sole during the 2015 management period; (b) such vessels do not tranship any fish at sea to another vessel; (c) by 31 July 2017 and 31 January 2018 each Member State concerned makes a report to the Commission on these vessels' catch records for sole in the three previous years as well as on catches of sole in 2017. Where any of these conditions is not met, the vessels concerned shall cease to be exempt from the application of this Annex, with immediate effect. 2. Definitions For the purposes of this Annex the following definitions shall apply: (a) gear grouping means the grouping consisting of the following two gear categories: (i) beam trawls of mesh size equal to or greater than 80 mm; and (ii) static nets, including gill-nets, trammel nets and tangle-nets, with mesh size equal to or less than 220 mm; (b) regulated gear means any of the two gear categories belonging to the gear grouping; (c) area means ICES division VIIe; (d) current management period means the period from 1 February 2017 to 31 January 2018. 3. Limitation in activity Without prejudice to Article 29 of Regulation (EC) No 1224/2009, each Member State shall ensure that, when carrying on board any regulated gear, Union fishing vessels flying its flag and registered in the Union shall be present within the area for no more than the number of days set out in Chapter III of this Annex. CHAPTER II Authorisations 4. Authorised vessels 4.1. A Member State shall not authorise fishing with regulated gear in the area by any vessel flying its flag which has no record of such fishing activity in the area in the period from 2002 to 2015, excluding the record of fishing activities as a result of transfer of days between fishing vessels, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the area. 4.2. However, a vessel with a track record of using a regulated gear may be authorised to use a different fishing gear, provided that the number of days allocated to this latter gear is greater than or equal to the number of days allocated to the regulated gear. 4.3. A vessel flying the flag of a Member State having no quotas in the area shall not be authorised to fish in the area with regulated gear, unless the vessel is allocated a quota after a transfer as permitted in accordance with Article 16(8) of Regulation (EU) No 1380/2013 and is allocated days at sea in accordance with point 10 or 11 of this Annex. CHAPTER III Number of days present within the area allocated to Union fishing vessels 5. Maximum number of days During the current management period, the maximum number of days at sea for which a Member State may authorise a vessel flying its flag to be present within the area having carried on board any regulated gear is shown in Table I. Table I Maximum number of days a vessel may be present within the area by category of regulated gear per year Regulated gear Maximum number of days Beam trawls of mesh size  ¥ 80 mm BE 176 FR 188 UK 222 Static nets with mesh size  ¤ 220 mm BE 176 FR 191 UK 176 6. Kilowatt day system 6.1. During the current management period, a Member State may manage its fishing effort allocations in accordance with a kilowatt days system. Through that system it may authorise any vessel concerned by any regulated gear as set out in Table I to be present within the area for a maximum number of days which is different from that set out in that Table, provided that the overall amount of kilowatt days corresponding to the regulated gear is respected. 6.2. This overall amount of kilowatt days shall be the sum of all individual fishing efforts allocated to the vessels flying the flag of that Member State and qualified for the regulated gear. Such individual fishing efforts shall be calculated in kilowatt days by multiplying the engine power of each vessel by the number of days at sea it would benefit from, according to Table I, if point 6.1. were not applied. 6.3. A Member State wishing to benefit from the system referred to in point 6.1. shall submit a request to the Commission, for the regulated gear as laid down in Table I, with reports in electronic format containing the details of the calculation based on: (a) the list of vessels authorised to fish by indicating their Union fishing fleet register number (CFR) and their engine power; (b) the number of days at sea for which each vessel would have initially been authorised to fish according to Table I and the number of days at sea which each vessel would benefit from in application of point 6.1. 6.4. On the basis of that request, the Commission shall assess whether the conditions referred to in point 6 are complied with and, where applicable, may authorise that Member State to benefit from the system referred to in point 6.1. 7. Allocation of additional days for permanent cessation of fishing activities 7.1. An additional number of days at sea on which a vessel may be authorised by its flag Member State to be present within the area when carrying on board any regulated gear may be allocated to a Member State by the Commission on the basis of permanent cessations of fishing activities that have taken place during the preceding management period either in accordance with Article 23 of Regulation (EC) No 1198/2006 or Regulation (EC) No 744/2008. Permanent cessations resulting from any other circumstances may be considered by the Commission on a case-by-case basis, following a written and duly motivated request from the Member State concerned. Such written request shall identify the vessels concerned and confirm, for each of them, that they shall never return to fishing activities. 7.2. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using a given gear grouping shall be divided by the effort expended by all vessels using that gear grouping during 2003. The additional number of days at sea shall be then calculated by multiplying the ratio so obtained by the number of days that would have been allocated according to Table I. Any part of a day resulting from that calculation shall be rounded to the nearest whole day. 7.3. Points 7.1.and 7.2. shall not apply where a vessel has been replaced in accordance with point 4.2., or when the withdrawal has already been used in previous years to obtain additional days at sea. 7.4. A Member State wishing to benefit from the allocations referred to in point 7.1. shall submit a request to the Commission, by 15 June of the current management period, with reports in electronic format containing for the gear grouping as laid down in Table I, the details of the calculation based on: (a) lists of withdrawn vessels with their Union fishing fleet register number (CFR) and their engine power; (b) the fishing activity deployed by such vessels in 2003 calculated in days at sea according to the grouping of fishing gears. 7.5. On the basis of such a request by a Member State the Commission may, by means of implementing acts, allocate that Member State a number of days additional to that referred to in point 5 for that Member State. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 42(2). 7.6. During the current management period, a Member State may re-allocate those additional days at sea to all or part of the vessels remaining in fleet and qualified for the regulated gears. 7.7. When the Commission allocates additional days at sea due to a permanent cessation of fishing activities during the preceding management period the maximum number of days per Member State and gear shown in Table I shall be adjusted accordingly for the current management period. 8. Allocation of additional days for enhanced scientific observer coverage 8.1. Three additional days on which a vessel may be present within the area when carrying on board any regulated gear may be allocated between 1 February 2017 and 31 January 2018 to a Member State by the Commission on the basis of an enhanced programme of scientific observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and go beyond the requirements on data collection, as laid down in Regulation (EC) No 199/2008 and its implementing rules for national programmes. 8.2. Scientific observers shall be independent from the owner, the master of the fishing vessel and any crew member. 8.3. A Member State wishing to benefit from the allocations referred to in point 8.1. shall submit a description of its enhanced scientific observer coverage programme to the Commission for approval. 8.4. On the basis of that description, and after consultation with STECF, the Commission may, by means of implementing acts, allocate the Member State concerned a number of days additional to that referred to in point 5 for that Member State and for the vessels, the area and gear concerned by the enhanced programme of scientific observers. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 42(2). 8.5. If an enhanced scientific observer coverage programme submitted by a Member State has been approved by the Commission in the past and the Member State concerned wishes to continue its application without changes, it shall inform the Commission of the continuation of that programme four weeks before the beginning of the period for which the programme applies. CHAPTER IV Management 9. General obligation Member States shall manage the maximum allowable effort in accordance with Articles 26 to 35 of Regulation (EC) No 1224/2009. 10. Management periods 10.1. A Member State may divide the days present within the area set out in Table I into management periods of durations of one or more calendar months. 10.2. The number of days or hours for which a vessel may be present within the area during a management period shall be fixed by the Member State concerned. 10.3. Where a Member State authorises vessels flying its flag to be present within the area by hours, the Member State shall continue measuring the consumption of days as specified in point 9. Upon request by the Commission, the Member State shall demonstrate its precautionary measures taken to avoid an excessive consumption of days within the area due to a vessel terminating presences in the area before the end of a 24-hour period. CHAPTER V Exchanges of fishing effort allocations 11. Transfer of days between fishing vessels flying the flag of a Member State 11.1. A Member State may permit any fishing vessel flying its flag to transfer days present within the area for which it has been authorised to another vessel flying its flag within the area, provided that the product of the days received by a vessel multiplied by its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Union fishing fleet register. 11.2. The total number of days present within the area transferred in accordance with point 11.1., multiplied by the engine power in kilowatts of the donor vessel, shall not be higher than the donor vessel's average annual days track record in the area as verified by the fishing logbook in the years 2001, 2002, 2003, 2004 and 2005 multiplied by the engine power in kilowatts of that vessel. 11.3. The transfer of days as described in point 11.1. shall be permitted between vessels operating with any regulated gear and during the same management period. 11.4. On request from the Commission, Member States shall provide information on the transfers that have taken place. Formats of spreadsheet for the collection and transmission of information referred to in this point may be established by the Commission, by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 42(2). 12. Transfer of days between fishing vessels flying the flag of different Member States Member States may permit transfer of days present within the area for the same management period and within the area between any fishing vessels flying their flags provided that points 4.2., 4.4., 5, 6 and 10 apply mutatis mutandis. Where Member States decide to authorise such a transfer, they shall notify the Commission before the transfer takes place, the details of the transfer, including the number of days to be transferred, the fishing effort and, where applicable, the fishing quotas relating thereto. CHAPTER VI Reporting obligations 13. Fishing effort report Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood as the area specified in point 2 of this Annex. 14. Collection of relevant data Member States shall collect on a quarterly basis the information about total fishing effort deployed within the area for towed gears and static gears, effort deployed by vessels using different types of gear in the area, and the engine power of those vessels in kilowatt days, on the basis of information used for the management of fishing days present within the area as set out in this Annex. 15. Communication of relevant data Upon request from the Commission, Member States shall make available to the Commission a spreadsheet with data specified in point 14 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. Member States shall, upon the Commission's request, send detailed information to the Commission on effort allocated and consumed covering all or parts of the 2014 and 2015 management periods, using the data format specified in Tables IV and V. Table II Reporting format kW-day information by management period Member State Gear Management period Cumulative effort declaration (1) (2) (3) (4) Table III Data format kW-day information by management period Name of field Maximum number of characters/digits Alignment (1) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which the vessel is registered (2) Gear 2 One of the following gear types: BT = beam trawls  ¥ 80 mm GN = gillnet < 220 mm TN = trammel net or entangling net < 220 mm (3) Management period 4 One year in the period from the 2006 management period to the current management period (4) Cumulative effort declaration 7 R Cumulative amount of fishing effort expressed in kilowatt days deployed from 1 February until 31 January of the relevant management period Table IV Reporting format for vessel-related information Member State CFR External marking Length of management period Gear notified Days eligible using notified gear(s) Days spent with notified gear(s) Transfer of days No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ (1) (2) (3) (4) (5) (5) (5) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) Table V Data format for vessel-related information Name of field Maximum number of characters/digits Alignment (2) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which vessel is registered (2) CFR 12 Union fishing fleet register number (CFR) Unique identification number of a fishing vessel Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters, additional zeros shall be inserted on the left hand side (3) External marking 14 L Under Regulation (EEC) No 1381/87 (4) Length of management period 2 L Length of the management period measured in months (5) Gears notified 2 L One of the following gear types: BT = beam trawls  ¥ 80 mm GN = gillnet < 220 mm TN = trammel net or entangling net < 220 mm (6) Special condition applying to notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIC for the choice of gears and length of management period notified (7) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using a gear corresponding to gear notified during the notified management period (8) Transfers of days 4 L For days transferred indicate  number of days transferred and for days received indicate + number of days transferred (1) Information relevant for transmission of data by fixed-length formatting. (2) Information relevant for transmission of data by fixed-length formatting. ANNEX IID MANAGEMENT AREAS FOR SANDEEL IN ICES DIVISIONS IIa, IIIa AND ICES SUBAREA IV For the purposes of the management of the fishing opportunities of sandeel in ICES divisions IIa, IIIa and ICES subarea IV fixed in Annex IA, the management areas within which specific catch limits apply are defined as shown below and in the Appendix to this Annex: Sandeel management area ICES statistical rectangles 1 31-34 E9-F2; 35 E9- F3; 36 E9-F4; 37 E9-F5; 38-40 F0-F5; 41 F5-F6 2 31-34 F3-F4; 35 F4-F6; 36 F5-F8; 37-40 F6-F8; 41 F7-F8 3 41 F1-F4; 42-43 F1-F9; 44 F1-G0; 45-46 F1-G1; 47 G0 4 38-40 E7-E9; 41-46 E6-F0 5 47-51 E6 + F0-F5; 52 E6-F5 6 41-43 G0-G3; 44 G1 7 47-51 E7-E9 Appendix 1 to Annex IID SANDEEL MANAGEMENT AREAS ANNEX III MAXIMUM NUMBER OF FISHING AUTHORISATIONS FOR UNION FISHING VESSELS FISHING IN THIRD-COUNTRY WATERS Area of fishing Fishery Number of fishing authorisations Allocation of fishing authorisations amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, north of 62 ° 00 ² N 77 DK 25 57 DE 5 FR 1 IE 8 NL 9 PL 1 SV 10 UK 18 Demersal species, north of 62 ° 00 ² N 80 DE 16 50 IE 1 ES 20 FR 18 PT 9 UK 14 Unallocated 2 Mackerel (1) Not relevant Not relevant 70 Industrial species, south of 62 ° 00 ² N 480 DK 450 150 UK 30 Faroese waters All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines 26 BE 0 13 DE 4 FR 4 UK 18 Directed fisheries for cod and haddock with a minimum mesh of 135 mm, restricted to the area south of 62 ° 28 ² N and east of 6 ° 30 ² W 8 (2) Not relevant 4 Trawl fisheries outside 21 miles from the Faroese baseline. In the periods from 1 March to 31 May and from 1 October to 31 December, these vessels may operate in the area between 61 ° 20 ² N and 62 ° 00 ² N and between 12 and 21 miles from the baselines 70 BE 0 26 DE 10 FR 40 UK 20 Trawl fisheries for blue ling with a minimum mesh of 100 mm in the area south of 61 ° 30 ² N and west of 9 ° 00 ² W and in the area between 7 ° 00 ² W and 9 ° 00 ² W south of 60 ° 30 ² N and in the area south-west of a line between 60 ° 30 ² N, 7 ° 00 ² W and 60 ° 00 ² N, 6 ° 00 ² W 70 DE (3) 8 20 (4) FR (3) 12 Directed trawl fisheries for saithe with a minimum mesh size of 120 mm and with the possibility to use round-straps around the codend 70 Not relevant 22 (4) Fisheries for blue whiting. The total number of fishing authorisations may be increased by four vessels to form pairs, should the Faroese authorities introduce special rules of access to an area called main fishing area of blue whiting 34 DE 2 20 DK 5 FR 4 NL 6 UK 7 SE 1 ES 4 IE 4 PT 1 Line fisheries 10 UK 10 6 Mackerel 12 DK 1 12 BE 0 DE 1 FR 1 IE 2 NL 1 SE 1 UK 5 Herring, north of 62 ° 00 ² N 20 DK 5 20 DE 2 IE 2 FR 1 NL 2 PL 1 SE 3 UK 4 I, IIb (5) Fishery for snow crab with pots 20 EE 1 Not applicable ES 1 LV 11 LT 4 PL 3 (1) Without prejudice to additional licences granted to Sweden by Norway in accordance with established practice. (2) These figures are included in the figures for all trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines. (3) These figures refer to the maximum number of vessels present at any time. (4) These figures are included in the figures for Trawl fisheries outside 21 miles from the Faroese baselines. (5) The allocation of fishing opportunities available to the Union in the zone of Svalbard is without prejudice to the rights and obligations deriving from the Treaty of Paris of 1920. ANNEX IV ICCAT CONVENTION AREA (1) 1. Maximum number of Union bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic Spain 60 France 37 Union 97 2. Maximum number of Union coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean Spain 119 France 107 Italy 30 Cyprus 13 (2) Malta 44 (2) Union 313 3. Maximum number of Union fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Adriatic Sea for farming purposes Croatia 15 Italy 12 Union 27 4. Maximum number and total capacity in gross tonnage of fishing vessels of each Member State that may be authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean Table A Number of fishing vessels (3) Cyprus (4) Greece (5) Croatia Italy France Spain Malta (6) Purse Seiners 1 1 15 12 17 6 1 Longliners 13 (7) 0 0 30 8 31 44 Baitboat 0 0 0 0 37 60 0 Handline 0 0 12 0 29 (8) 2 0 Trawler 0 0 0 0 57 0 0 Other artisanal (9) 0 34 0 0 107 32 0 Table B Total capacity in gross tonnage Cyprus Croatia Greece Italy France Spain Malta Purse Seiners To be established To be established To be established To be established To be established To be established To be established Longliners To be established To be established To be established To be established To be established To be established To be established Baitboats To be established To be established To be established To be established To be established To be established To be established Handlines To be established To be established To be established To be established To be established To be established To be established Trawlers To be established To be established To be established To be established To be established To be established To be established Other artisanal To be established To be established To be established To be established To be established To be established To be established 5. Maximum number of traps engaged in the eastern Atlantic and Mediterranean bluefin tuna fishery authorised by each Member State Number of traps (10) Spain 5 Italy 6 Portugal 3 6. Maximum bluefin tuna farming capacity and fattening capacity for each Member State and maximum input of wild caught bluefin tuna that each Member State may allocate to its farms in the eastern Atlantic and Mediterranean Table A Maximum tuna farming capacity and fattening capacity Number of farms Capacity (in tonnes) Spain 14 11 852 Italy 15 13 000 Greece 2 2 100 Cyprus 3 3 000 Croatia 4 7 880 Malta 8 12 300 Table B (11) Maximum input of wild caught bluefin tuna (in tonnes) Spain 5 855 Italy 3 764 Greece 785 Cyprus 2 195 Croatia 2 947 Malta 8 768 Portugal 500 7. The distribution between the Member States of the maximum number of fishing vessels flying the flag of a Member State authorised to fish for northern albacore as a target species in accordance with Article 12 of Regulation (EC) No 520/2007 shall be as follows: Member State Maximum number of vessels Ireland 50 Spain 730 France 151 United Kingdom 12 Portugal 310 8. Maximum number of Union fishing vessels of at least 20 meters length that fish for bigeye tuna in the ICCAT Convention Area shall be as follows: Member State Maximum number of vessels with purse seines Maximum number of vessels with longlines Spain 23 190 France 11  Portugal  79 Union 34 269 (1) The numbers shown in sections 1, 2 and 3 may decrease in order to comply with international obligations of the Union. (2) This number may increase if a purse seine vessel is replaced by 10 longline vessels in accordance with footnote 4 or footnote 6 of table A in point 4 of this Annex. (3) The numbers in this Table A of section 4 may be further increased, provided that the international obligations of the Union are complied with. (4) One medium size purse seiner may be replaced by no more than 10 longline vessels or one small purse seiner and no more than three longline vessels. (5) One medium size purse seiner may be replaced by no more than 10 longline vessels or one small size purse seine vessel and three other artisanal vessels. (6) One medium size purse seiner may be replaced by no more than 10 longline vessels. (7) Polyvalent vessels, using multi-gear equipment. (8) Line vessels operating in the Atlantic. (9) Polyvalent vessels, using multi-gear equipment (longline, handline, trolling line). (10) This number may be further increased, provided that the international obligations of the Union are complied with. (11) The farming capacity of Portugal of 500 tonnes is covered by the unused capacity of the Union set out in table A. ANNEX V CCAMLR CONVENTION AREA PART A PROHIBITION OF DIRECTED FISHING IN CCAMLR CONVENTION AREA Target species Zone Period of prohibition Sharks (all species) Convention Area From 1 January to 31 December 2017 Notothenia rossii FAO 48.1. Antarctic, in the Peninsula Area FAO 48.2. Antarctic, around the South Orkneys FAO 48.3. Antarctic, around South Georgia From 1 January to 31 December 2017 Finfish FAO 48.1. Antarctic (1) FAO 48.2. Antarctic (1) From 1 January to 31 December 2017 Gobionotothen gibberifrons Chaenocephalus aceratus Pseudochaenichthys georgianus Lepidonotothen squamifrons Patagonotothen guntheri Electrona carlsbergi (1) FAO 48.3. From 1 January to 31 December 2017 Dissostichus spp. FAO 48.5. Antarctic From 1 December 2016 to 30 November 2017 Dissostichus spp. FAO 88.3. Antarctic (1) FAO 58.5.1. Antarctic (1) (2) FAO 58.5.2. Antarctic east of 79 ° 20 ² E and outside the EEZ to the west of 79 ° 20 ² E (1) FAO 58.4.4. Antarctic (1) (2) FAO 58.6. Antarctic (1) (2) FAO 58.7. Antarctic (1) From 1 January to 31 December 2017 Lepidonotothen squamifrons FAO 58.4.4. (1) (2) From 1 January to 31 December 2017 All species except Champsocephalus gunnari and Dissostichus eleginoides FAO 58.5.2. Antarctic From 1 December 2016 to 30 November 2017 Dissostichus mawsoni FAO 48.4. Antarctic (1) within the area bounded by latitudes 55 ° 30 ² S and 57 ° 20 ² S and by longitudes 25 ° 30 ² W and 29 ° 30 ² W From 1 January to 31 December 2017 PART B TACs AND BY-CATCH LIMITS FOR EXPLORATORY FISHERIES IN THE CCAMLR CONVENTION AREA IN 2016/2017 Subarea/Division Region Season SSRUs Dissostichus mawsoni catch limit (in tonnes) By-catch catch limit (in tonnes) SSRU Limit Skates and rays Macrourus spp. Other species 58.4.1. Whole Division 1 December 2016 to 30 November 2017 A, B, D, F, H 0 532 5841-1 4 13 13 C (including 58.4.1_1, 58.4. 1_2) 161 5841-2 4 13 13 5841-3 12 37 37 E (58.4.1_3, 58.4.1_4) 246 5841-4 1 2 2 5841-5 2 6 6 G (including 58.4.1_5, 58.4.1_6) 125 5841-6 5 14 14 58.4.2. Whole Division 1 December 2016 to 30 November 2017 A, B, C, D 0 35 2 6 6 E (including 58.4.2_1) 35 58.4.3a. Whole Division 58.4.3a._1 1 December 2016 to 30 November 2017 32 2 5 5 Not relevant 88.1. Whole Subarea 1 December 2016 to 31 August 2017 A, D, E, F, M 0 2 870 (3) B, C, G 378 A, D, E, F, M 0 A, D, E, F, M 0 A, D, E, F, M 0 H, I, K 2 118 B, C, G 50 B, C, G 40 B, C, G 60 J, L 334 H, I, K 105 H, I, K 320 H, I, K 60 J, L 50 J, L 70 J, L 40 88.2. 1 December 2016 to 31 August 2017 A, B, I 0 619 C, D, E, F, G (88.2_1 to 88.2_4) 419 (4) A, B 50 A, B 32 A, B 20 H 200 C, D, E, F, G, H, I 10 C, D, E, F, G, H, I 32 C, D, E, F, G, H, I 32 Appendix to Annex V, Part B LIST OF SMALL-SCALE RESEARCH UNITS (SSRUs) Region SSRU Boundary line 48.6 A From 50 ° S 20 ° W, due east to 1 ° 30 ² E, due south to 60 ° S, due west to 20 ° W, due north to 50 ° S. B From 60 ° S 20 ° W, due east to 10 ° W, due south to coast, westward along coast to 20 ° W, due north to 60 ° S. C From 60 ° S 10 ° W, due east to 0 ° longitude, due south to coast, westward along coast to 10 ° W, due north to 60 ° S. D From 60 ° S 0 ° longitude, due east to 10 ° E, due south to coast, westward along coast to 0 ° longitude, due north to 60 ° S. E From 60 ° S 10 ° E, due east to 20 ° E, due south to coast, westward along coast to 10 ° E, due north to 60 ° S. F From 60 ° S 20 ° E, due east to 30 ° E, due south to coast, westward along coast to 20 ° E, due north to 60 ° S. G From 50 ° S 1 ° 30 ² E, due east to 30 ° E, due south to 60 ° S, due west to 1 ° 30 ² E, due north to 50 ° S. 58.4.1 A From 55 ° S 86 ° E, due east to 150 ° E, due south to 60 ° S, due west to 86 ° E, due north to 55 ° S. B From 60 ° S 86 ° E, due east to 90 ° E, due south to coast, westward along coast to 80 ° E, due north to 64 ° S, due east to 86 ° E, due north to 60 ° S. C From 60 ° S 90 ° E, due east to 100 ° E, due south to coast, westward along coast to 90 ° E, due north to 60 ° S. D From 60 ° S 100 ° E, due east to 110 ° E, due south to coast, westward along coast to 100 ° E, due north to 60 ° S. E From 60 ° S 110 ° E, due east to 120 ° E, due south to coast, westward along coast to 110 ° E, due north to 60 ° S. F From 60 ° S 120 ° E, due east to 130 ° E, due south to coast, westward along coast to 120 ° E, due north to 60 ° S. G From 60 ° S 130 ° E, due east to 140 ° E, due south to coast, westward along coast to 130 ° E, due north to 60 ° S. H From 60 ° S 140 ° E, due east to 150 ° E, due south to coast, westward along coast to 140 ° E, due north to 60 ° S. 58.4.2 A From 62 ° S 30 ° E, due east to 40 ° E, due south to coast, westward along coast to 30 ° E, due north to 62 ° S. B From 62 ° S 40 ° E, due east to 50 ° E, due south to coast, westward along coast to 40 ° E, due north to 62 ° S. C From 62 ° S 50 ° E, due east to 60 ° E, due south to coast, westward along coast to 50 ° E, due north to 62 ° S. D From 62 ° S 60 ° E, due east to 70 ° E, due south to coast, westward along coast to 60 ° E, due north to 62 ° S. E From 62 ° S 70 ° E, due east to 73 ° 10 ² E, due south to 64 ° S, due east to 80 ° E, due south to coast, westward along coast to 70 ° E, due north to 62 ° S. 58.4.3a A Whole division, from 56 ° S 60 ° E, due east to 73 °10 ² E, due south to 62 ° S, due west to 60 ° E, due north to 56 ° S. 58.4.3b A From 56 ° S 73 ° 10 ² E, due east to 79 ° E, south to 59 ° S, due west to 73 °10 ² E, due north to 56 ° S. B From 60 ° S 73 ° 10 ² E, due east to 86 ° E, south to 64 ° S, due west to 73 °10 ² E, due north to 60 ° S. C From 59 ° S 73 ° 10 ² E, due east to 79 ° E, south to 60 ° S, due west to 73 °10 ² E, due north to 59 ° S. D From 59 ° S 79 ° E, due east to 86 ° E, south to 60 ° S, due west to 79 ° E, due north to 59 ° S. E From 56 ° S 79 ° E, due east to 80 ° E, due north to 55 ° S, due east to 86 ° E, south to 59 ° S, due west to 79 ° E, due north to 56 °S. 58.4.4 A From 51 ° S 40 ° E, due east to 42 ° E, due south to 54 ° S, due west to 40 ° E, due north to 51 ° S. B From 51 ° S 42 ° E, due east to 46 ° E, due south to 54 ° S, due west to 42 ° E, due north to 51 ° S. C From 51 ° S 46 ° E, due east to 50 ° E, due south to 54 ° S, due west to 46 ° E, due north to 51 ° S. D Whole division excluding SSRUs A, B, C, and with outer boundary from 50 ° S 30 ° E, due east to 60 ° E, due south to 62 ° S, due west to 30 ° E, due north to 50 ° S. 58.6 A From 45 ° S 40 ° E, due east to 44 ° E, due south to 48 ° S, due west to 40 ° E, due north to 45 ° S. B From 45 ° S 44 ° E, due east to 48 ° E, due south to 48 ° S, due west to 44 ° E, due north to 45 ° S. C From 45 ° S 48 ° E, due east to 51 ° E, due south to 48 ° S, due west to 48 ° E, due north to 45 ° S. D From 45 ° S 51 ° E, due east to 54 ° E, due south to 48 ° S, due west to 51 ° E, due north to 45 ° S. 58.7 A From 45 ° S 37 ° E, due east to 40 ° E, due south to 48 ° S, due west to 37 ° E, due north to 45 ° S. 88.1 A From 60 ° S 150 ° E, due east to 170 ° E, due south to 65 ° S, due west to 150 ° E, due north to 60 ° S. B From 60 ° S 170 ° E, due east to 179 ° E, due south to 66 °40 ² S, due west to 170 ° E, due north to 60 ° S. C From 60 ° S 179 ° E, due east to 170 ° W, due south to 70 ° S, due west to 178 ° W, due north to 66 ° 40 ² S, due west to 179 ° E, due north to 60 ° S. D From 65 ° S 150 ° E, due east to 160 ° E, due south to coast, westward along coast to 150 ° E, due north to 65 ° S. E From 65 ° S 160 ° E, due east to 170 ° E, due south to 68 ° 30 ² S, due west to 160 ° E, due north to 65 ° S. F From 68 ° 30 ² S 160 ° E, due east to 170 ° E, due south to coast, westward along coast to 160 ° E, due north to 68 ° 30 ² S. G From 66 ° 40 ² S 170 ° E, due east to 178 ° W, due south to 70 ° S, due west to 178 ° 50 ² E, due south to 70 ° 50 ² S, due west to 170 ° E, due north to 66 °40 ² S. H From 70 ° 50 ² S 170 ° E, due east to 178 ° 50 ² E, due south to 73 ° S, due west to coast, northward along coast to 170 ° E, due north to 70 ° 50 ² S. I From 70 ° S 178 ° 50 ² E, due east to 170 ° W, due south to 73 ° S, due west to 178 ° 50 ² E, due north to 70 ° S. J From 73 ° S at coast near 170 ° E, due east to 178 ° 50 ² E, due south to 80 ° S, due west to 170 ° E, northward along coast to 73 ° S. K From 73 ° S 178 ° 50 ² E, due east to 170 ° W, due south to 76 ° S, due west to 178 ° 50 ² E, due north to 73 ° S. L From 76 ° S 178 ° 50 ² E, due east to 170 ° W, due south to 80 ° S, due west to 178 ° 50 ² E, due north to 76 ° S. M From 73 ° S at coast near 169 ° 30 ² E, due east to 170 ° E, due south to 80 ° S, due west to coast, northward along coast to 73 ° S. 88.2 A From 60 ° S 170 ° W, due east to 160 ° W, due south to coast, westward along coast to 170 ° W, due north to 60 ° S. B From 60 ° S 160 ° W, due east to 150 ° W, due south to coast, westward along coast to 160 ° W, due north to 60 ° S. C From 70 ° 50 ² S 150 ° W, due east to 140 ° W, due south to coast, westward along coast to 150 ° W, due north to 70 ° 50 ² S. D From 70 ° 50 ² S 140 ° W, due east to 130 ° W, due south to coast, westward along coast to 140 ° W, due north to 70 ° 50 ² S. E From 70 ° 50 ² S 130 ° W, due east to 120 ° W, due south to coast, westward along coast to 130 ° W, due north to 70 ° 50 ² S. F From 70 ° 50 ² S 120 ° W, due east to 110 ° W, due south to coast, westward along coast to 120 ° W, due north to 70 ° 50 ² S. G From 70 °50 ² S 110 ° W, due east to 105 ° W, due south to coast, westward along coast to 110 ° W, due north to 70 ° 50 ² S. H From 65 ° S 150 ° W, due east to 105 ° W, due south to 70 ° 50 ² S, due west to 150 ° W, due north to 65 ° S. I From 60 ° S 150 ° W, due east to 105 ° W, due south to 65 ° S, due west to 150 °W, due north to 60 ° S. 88.3 A From 60 ° S 105 ° W, due east to 95 ° W, due south to coast, westward along coast to 105 ° W, due north to 60 ° S. B From 60 ° S 95 ° W, due east to 85 ° W, due south to coast, westward along coast to 95 ° W, due north to 60 ° S. C From 60 ° S 85 ° W, due east to 75 ° W, due south to coast, westward along coast to 85 ° W, due north to 60 ° S. D From 60 ° S 75 ° W, due east to 70 ° W, due south to coast, westward along coast to 75 ° W, due north to 60 ° S. PART C ANNEX 21-03/A NOTIFICATION OF INTENT TO PARTICIPATE IN A FISHERY FOR EUPHAUSIA SUPERBA General information Member: ¦ Fishing season: ¦ Name of vessel: ¦ Expected level of catch (tonne): ¦ Vessel's daily processing capacity (tonnes in green weight): ¦ Intended fishing subareas and divisions This conservation measure applies to notifications of intentions to fish for krill in Subareas 48.1, 48.2, 48.3 and 48.4 and Divisions 58.4.1 and 58.4.2. Intentions to fish for krill in other subareas and divisions must be notified under Conservation Measure 21-02. Subarea/Division Tick the appropriate boxes 48.1  48.2  48.3  48.4  58.4.1  58.4.2  Fishing technique: Tick the appropriate boxes  Conventional trawl  Continuous fishing system  Pumping to clear codend  Other method: Please specify Product types and methods for direct estimation of green weight of krill caught Product type Method for direct estimation of green weight of krill caught, where relevant (refer to Annex 21-03/B) (5) Whole frozen Boiled Meal Oil Other product, please specify Net configuration Net measurements Net 1 Net 2 Other net(s) Net opening (mouth) Maximum vertical opening (m) Maximum horizontal opening (m) Net circumference at mouth (6) (m) Mouth area (m2) Panel average mesh size (8) (mm) Outer (7) Inner (7) Outer (7) Inner (7) Outer (7) Inner (7) 1st panel 2nd panel 3rd panel ¦ Final panel (Codend) Net diagram(s): ¦ For each net used, or any change in net configuration, refer to the relevant net diagram in the CCAMLR fishing gear library if available (www.ccamlr.org/node/74407), or submit a detailed diagram and description to the forthcoming meeting of WG-EMM. Net diagrams must include: 1. Length and width of each trawl panel (in sufficient detail to allow calculation of the angle of each panel with respect to water flow.) 2. Mesh size (inside measurement of stretched mesh based on the procedure in Conservation Measure 22-01), shape (e.g. diamond shape) and material (e.g. polypropylene). 3. Mesh construction (e.g. knotted, fused). 4. Details of streamers used inside the trawl (design, location on panels, indicate nil if streamers are not in use); streamers prevent krill fouling the mesh or escaping. Marine mammal exclusion device Device diagram(s): ¦ For each type of device used, or any change in device configuration, refer to the relevant diagram in the CCAMLR fishing gear library if available (www.ccamlr.org/node/74407), or submit a detailed diagram and description to the forthcoming meeting of WG-EMM. Collection of acoustic data Provide information on the echosounders and sonars used by the vessel. Type (e.g. echosounder, sonar) Manufacturer Model Transducer frequencies (kHz) Collection of acoustic data (detailed description): ¦ Outline steps which will be taken to collect acoustic data to provide information on the distribution and abundance of Euphausia superba and other pelagic species such as myctophiids and salps (SC-CAMLR-XXX, paragraph 2.10) ANNEX 21-03/B GUIDELINES FOR ESTIMATING THE GREEN WEIGHT OF KRILL CAUGHT Method Equation (kg) Parameter Description Type Estimation method Unit Holding tank volume W * L * H * Ã  * 1 000 W = tank width Constant Measure at the start of fishing m L = tank length Constant Measure at the start of fishing m Ã  = volume-to-mass conversion factor Variable Volume-to-mass conversion kg/litre H = depth of krill in tank Haul-specific Direct observation m Flow meter (9) V * Fkrill * Ã  V = volume of krill and water combined Haul (9)-specific Direct observation litre Fkrill = fraction of krill in the sample Haul (9)-specific Flow meter volume correction  Ã  = volume-to-mass conversion factor Variable Volume-to-mass conversion kg/litre Flow meter (10) (V * Ã )  M V = volume of krill paste Haul (9)-specific Direct observation litre M = amount of water added to the process, converted to mass Haul (9)-specific Direct observation kg Ã  = density of krill paste Variable Direct observation kg/litre Flow scale M * (1  F) M = mass of krill and water combined Haul (10)-specific Direct observation kg F = fraction of water in the sample Variable Flow scale mass correction  Plate tray (M  Mtray) * N Mtray = mass of empty tray Constant Direct observation prior to fishing kg M = mean mass of krill and tray combined Variable Direct observation, prior to freezing with water drained kg N = number of trays Haul-specific Direct observation  Meal conversion Mmeal * MCF Mmeal = mass of meal produced Haul-specific Direct observation kg MCF = meal conversion factor Variable Meal to whole krill conversion  Codend volume W * H * L * Ã  * Ã/4 * 1 000 W = codend width Constant Measure at the start of fishing m H = codend height Constant Measure at the start of fishing m Ã  = volume-to-mass conversion factor Variable Volume-to-mass conversion kg/litre L = codend length Haul-specific Direct observation m Other Please specify Observation steps and frequency Holding tank volume At the start of fishing Measure the width and length of the holding tank (if the tank is not rectangular in shape, then additional measurements may be required; precision ± 0,05 m) Every month (11) Estimate the volume-to-mass conversion derived from the drained mass of krill in a known volume (e.g. 10 litres) taken from the holding tank Every haul Measure the depth of krill in the tank (if krill are held in the tank between hauls, then measure the difference in depth; precision ± 0,1 m) Estimate the green weight of krill caught (using equation) Flow meter (11) Prior to fishing Ensure that the flow meter is measuring whole krill (i.e. prior to processing) More than once per month (11) Estimate the volume-to-mass conversion (Ã ) derived from the drained mass of krill in a known volume (e.g. 10 litres) taken from the flow meter Every haul (12) Obtain a sample from the flow meter and: measure the volume (e.g. 10 litres) of krill and water combined estimate the flow meter volume correction derived from the drained volume of krill Estimate the green weight of krill caught (using equation) Flow meter (12) Prior to fishing Ensure that both flow meters (one for the krill product and one for the water added) are calibrated (i.e. show the same, correct reading) Every week (11) Estimate the density (Ã ) of the krill product (ground krill paste) by measuring the mass of a known volume of krill product (e.g. 10 litres) taken from the corresponding flow meter Every haul (12) Read both flow meters, and calculate the total volumes of the krill product (ground krill paste) and that of the water added; density of the water is assumed to be 1 kg/litre Estimate the green weight of krill caught (using equation) Flow scale Prior to fishing Ensure that the flow scale is measuring whole krill (i.e. prior to processing) Every haul (12) Obtain a sample from the flow scale and: measure the mass of krill and water combined estimate the flow scale mass correction derived from the drained mass of krill Estimate the green weight of krill caught (using equation) Plate tray Prior to fishing Measure the mass of the tray (if trays vary in design, then measure the mass of each type; precision ± 0,1 kg) Every haul Measure the mass of krill and tray combined (precision ± 0,1 kg) Count the number of trays used (if trays vary in design, then count the number of trays of each type) Estimate the green weight of krill caught (using equation) Meal conversion Every month (11) Estimate the meal to whole krill conversion by processing 1 000 to 5 000 kg (drained mass) of whole krill Every haul Measure the mass of meal produced Estimate the green weight of krill caught (using equation) Codend volume At the start of fishing Measure the width and height of the codend (precision ± 0,1 m) Every month (11) Estimate the volume-to-mass conversion derived from the drained mass of krill in a known volume (e.g. 10 litres) taken from the codend Every haul Measure the length of codend containing krill (precision ± 0,1 m) Estimate the green weight of krill caught (using equation) (1) Except for scientific research purposes. (2) Excluding waters subject to national jurisdiction (EEZs). (3) Including 40 tonnes for Ross Sea survey. (4) Overall limit with no more than 200 tonnes in each research block. (5) If the method is not listed in Annex 21-03/B, then please describe in detail (6) Expected in operational conditions. (7) Size of outer mesh, and inner mesh where a liner is used. (8) Inside measurement of stretched mesh based on the procedure in Conservation Measure 22-01. (9) Individual haul when using a conventional trawl, or integrated over a six-hour period when using the continuous fishing system. (10) Individual haul when using a conventional trawl, or a two-hour period when using the continuous fishing system. (11) A new period will commence when the vessel moves to a new subarea or division. (12) Individual haul when using a conventional trawl, or integrated over a six-hour period when using the continuous fishing system. ANNEX VI IOTC AREA OF COMPETENCE 1. Maximum number of Union fishing vessels authorised to fish for tropical tunas in the IOTC Area of Competence Member State Maximum number of vessels Capacity (gross tonnage) Spain 22 61 364 France 27 45 383 Portugal 5 1 627 Italy 1 2 137 Union 55 110 511 2. Maximum number of Union fishing vessels authorised to fish for swordfish and albacore in the IOTC Area of Competence Member State Maximum number of vessels Capacity (gross tonnage) Spain 27 11 590 France 41 (1) 7 882 Portugal 15 6 925 United Kingdom 4 1 400 Union 87 27 797 3. The vessels referred to in point 1 shall also be authorised to fish for swordfish and albacore in the IOTC Area of Competence. 4. The vessels referred to in point 2 shall also be authorised to fish for tropical tunas in the IOTC Area of Competence. (1) This figure does not include vessels registered in Mayotte; it may be increased in the future in accordance with Mayotte's fleet development plan. ANNEX VII WCPFC CONVENTION AREA Maximum number of Union fishing vessels authorised to fish for swordfish in areas south of 20o S of the WCPFC Convention Area Spain 14 Union 14 ANNEX VIII QUANTITATIVE LIMITATIONS OF FISHING AUTHORISATIONS FOR THIRD-COUNTRY VESSELS FISHING IN UNION WATERS Flag State Fishery Number of fishing authorisations Maximum number of vessels present at any time Norway Herring, north of 62 ° 00 ² N To be established To be established Faroe Islands Mackerel, VIa (north of 56 ° 30 ² N), IIa, IVa (north of 59 ° N) Horse mackerel, IV, VIa (north of 56 ° 30 ² N), VIIe, VIIf, VIIh 14 14 Herring, north of 62 ° 00 ² N 20 To be established Herring, IIIa 4 4 Industrial fishing for Norway pout, IV, VIa (north of 56 ° 30 ² N) (including unavoidable by-catches of blue whiting) 14 14 Ling and tusk 20 10 Blue whiting, II, IVa, V, VIa (north of 56 ° 30 ² N), VIb, VII (west of 12 ° 00 ² W) 20 20 Blue ling 16 16 Venezuela (1) Snappers (French Guiana waters) 45 45 (1) To issue those fishing authorisations, proof must be produced that a valid contract exists between the ship owner applying for the fishing authorisation and a processing undertaking situated in the Department of French Guiana, and that it includes an obligation to land at least 75 % of all snapper catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. Such a contract must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guianese economy. A copy of the duly endorsed contract shall be appended to the fishing authorisation application. Where such an endorsement is refused, the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and to the Commission.